Exhibit 10.2

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

DATED AS OF JUNE 30, 2009

among

AMEREN CORPORATION

CENTRAL ILLINOIS PUBLIC SERVICE COMPANY

CENTRAL ILLINOIS LIGHT COMPANY

ILLINOIS POWER COMPANY

as Borrowers

THE LENDERS FROM TIME TO TIME PARTIES HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Agent

BARCLAYS BANK PLC

as Syndication Agent

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY BANK, N.A. and

UBS LOAN FINANCE LLC,

as Documentation Agents

 

 

J. P. MORGAN SECURITIES INC.

and

BARCLAYS CAPITAL,

AS JOINT ARRANGERS AND JOINT BOOKRUNNERS

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS

   1

1.1.

   Certain Defined Terms    1

1.2.

   Plural Forms    23

ARTICLE II

  

THE CREDITS

   23

2.1.

   Commitment    23

2.2.

   Required Payments; Termination    23

2.3.

   Loans    24

2.4.

   [omitted]    24

2.5.

   [omitted]    24

2.6.

   Letters of Credit    24

2.7.

   Types of Advances    29

2.8.

   Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits    29

2.9.

   Minimum Amount of Each Advance    30

2.10.

   Optional Principal Payments    31

2.11.

   Method of Selecting Types and Interest Periods for New Revolving Advances   
31

2.12.

   Conversion and Continuation of Outstanding Revolving Advances; No Conversion
or Continuation of Eurodollar Advances After Default    31

2.13.

   Interest Rates, etc.    32

2.14.

   Rates Applicable After Default    32

2.15.

   Funding of Loans; Method of Payment    33

2.16.

   Noteless Agreement; Evidence of Indebtedness    33

2.17.

   Telephonic Notices    34

2.18.

   Interest Payment Dates; Interest and Fee Basis    34

2.19.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans    34

2.20.

   Lending Installations    35

2.21.

   Non-Receipt of Funds by the Agent    35

2.22.

   Replacement of Lender    35

2.23.

   [omitted]    36

2.24.

   Commitment Increases    36

2.25.

   Defaulting Lenders    37

ARTICLE III

  

YIELD PROTECTION; TAXES

   38

3.1.

   Yield Protection    38

3.2.

   Changes in Capital Adequacy Regulations    39

3.3.

   Availability of Types of Advances    40

3.4.

   Funding Indemnification    40

3.5.

   Taxes    41

3.6.

   Lender Statements; Survival of Indemnity    43

3.7.

   Alternative Lending Installation    44

3.8.

   Allocation of Amounts Payable Among Borrowers    44



--------------------------------------------------------------------------------

ARTICLE IV

  

CONDITIONS PRECEDENT

   44

4.1.

   Closing Date    44

4.2.

   Effectiveness of Lender Obligations as to the Company    45

4.3.

   Accession Dates    46

4.4.

   Each Credit Extension    49

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

   49

5.1.

   Existence and Standing    49

5.2.

   Authorization and Validity    50

5.3.

   No Conflict; Government Consent    50

5.4.

   Financial Statements    50

5.5.

   Material Adverse Change    51

5.6.

   Taxes    51

5.7.

   Litigation and Contingent Obligations    51

5.8.

   Subsidiaries    51

5.9.

   ERISA    51

5.10.

   Accuracy of Information    52

5.11.

   Regulation U    52

5.12.

   Material Agreements    52

5.13.

   Compliance With Laws    52

5.14.

   Ownership of Properties    52

5.15.

   Plan Assets; Prohibited Transactions    52

5.16.

   Environmental Matters    53

5.17.

   Investment Company Act    53

5.18.

   Regulatory Matters    53

5.19.

   Insurance    54

5.20.

   No Default or Unmatured Default    54

5.21.

   Collateral Matters    54

ARTICLE VI

  

COVENANTS

   59

6.1.

   Financial Reporting    59

6.2.

   Use of Proceeds and Letters of Credit    60

6.3.

   Notice of Default    61

6.4.

   Conduct of Business    61

6.5.

   Taxes    61

6.6.

   Insurance    61

6.7.

   Compliance with Laws; Federal Energy Regulatory Commission and Illinois
Commerce Commission Authorization    61

6.8.

   Maintenance of Properties    62

6.9.

   Inspection; Keeping of Books and Records    62

6.10.

   Merger    62

6.11.

   Dispositions of Assets    63

6.12.

   Indebtedness of Project Finance Subsidiaries, Investments in Project Finance
Subsidiaries or Non Material Subsidiaries and Other Investments; Acquisitions   
65

 

ii



--------------------------------------------------------------------------------

6.13.

   Liens    67

6.14.

   Affiliates    70

6.15.

   Financial Contracts    70

6.16.

   Subsidiary Covenants    70

6.17.

   Leverage Ratio    71

6.18.

   Further Assurances    71

6.19.

   [omitted]    72

6.20.

   Amendments of Collateral Documents    72

6.21.

   [omitted]    73

6.22.

   CILCO Preferred Stock    73

6.23.

   Funds From Operations Ratio    73

ARTICLE VII

  

DEFAULTS

   73

ARTICLE VIII

  

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   77

8.1.

   Acceleration    77

8.2.

   Amendments    78

8.3.

   Preservation of Rights    79

8.4.

   Release of Liens    79

ARTICLE IX

  

GENERAL PROVISIONS

   79

9.1.

   Survival of Representations    79

9.2.

   Governmental Regulation    80

9.3.

   Headings    80

9.4.

   Entire Agreement    80

9.5.

   Several Obligations; Benefits of this Agreement    80

9.6.

   Expenses; Indemnification    80

9.7.

   Numbers of Documents    81

9.8.

   Accounting    82

9.9.

   Severability of Provisions    82

9.10.

   Nonliability    82

9.11.

   Confidentiality    83

9.12.

   Lenders Not Utilizing Plan Assets    83

9.13.

   Nonreliance    83

9.14.

   Disclosure    83

9.15.

   USA Patriot Act    83

ARTICLE X

  

THE AGENT

   84

10.1.

   Appointment; Nature of Relationship    84

10.2.

   Powers    84

10.3.

   General Immunity    84

10.4.

   No Responsibility for Loans, Recitals, etc.    84

10.5.

   Action on Instructions of Lenders    85

10.6.

   Employment of Agents and Counsel    85

10.7.

   Reliance on Documents; Counsel    85

10.8.

   Agent’s Reimbursement and Indemnification    85

 

iii



--------------------------------------------------------------------------------

10.9.

   Notice of Default    86

10.10.

   Rights as a Lender    86

10.11.

   Independent Credit Decision    86

10.12.

   Successor Agent    87

10.13.

   Agent and Arrangers Fees    87

10.14.

   Delegation to Affiliates    87

10.15.

   Syndication Agent and Documentation Agents    88

ARTICLE XI

  

SETOFF; RATABLE PAYMENTS

   88

11.1.

   Setoff    88

11.2.

   Ratable Payments    88

ARTICLE XII

  

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   88

12.1.

   Successors and Assigns; Designated Lenders    88

12.2.

   Participations    90

12.3.

   Assignments    91

12.4.

   Dissemination of Information    93

12.5.

   Tax Certifications    94

ARTICLE XIII

  

NOTICES

   94

13.1.

   Notices.    94

13.2.

   Change of Address    94

ARTICLE XIV

  

COUNTERPARTS

   95

ARTICLE XV

  

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   95

15.1.

   CHOICE OF LAW    95

15.2.

   CONSENT TO JURISDICTION    95

15.3.

   WAIVER OF JURY TRIAL    95

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

LC Commitment Schedule

Pricing Schedule

 

Schedule 1

   -    Subsidiaries

Schedule 2

   -    Liens

Schedule 3

   -    Restrictive Agreements

Schedule 4

   -    Regulatory Authorizations

Schedule 5

   -    Contingent Obligations       EXHIBITS

Exhibit A.1

   -    Form of Opinion of Counsel for the Company

Exhibit A.2

   -    Form of Opinion of Illinois Counsel for Illinois Utilities — Closing
Date

Exhibit A.3

   -    Form of Opinion of Counsel for Illinois Utilities — Accession Date

Exhibit A.4

   -    Form of Opinion of Illinois Counsel for Illinois Utilities — Accession
Date

Exhibit B

   -    Form of Compliance Certificate

Exhibit C

   -    Form of Assignment and Assumption Agreement

Exhibit D.1

   -    Form of Loan/Credit Related Money Transfer Instruction — the Company

Exhibit D.2

   -    Form of Loan/Credit Related Money Transfer Instruction — CILCO

Exhibit D.3

   -    Form of Loan/Credit Related Money Transfer Instruction — IP

Exhibit D.4

   -    [omitted]

Exhibit D.5

   -    Form of Loan/Credit Related Money Transfer Instruction — CIPS

Exhibit E

   -    Form of Promissory Note (if requested)

Exhibit F

   -    Form of Designation Agreement

Exhibit G

   -    Subordination Terms

Exhibit H

   -    [omitted]

Exhibit I

   -    [omitted]

Exhibit J-1

   -    Form of CILCO Bond Delivery Agreement

Exhibit J-2

   -    Form of CIPS Bond Delivery Agreement

Exhibit J-3

   -    Form of IP Bond Delivery Agreement

Exhibit K-1

   -    Form of CILCO Supplemental Indenture

Exhibit K-2

   -    Form of CIPS Supplemental Indenture

Exhibit K-3

   -    Form of IP Supplemental Indenture



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of June 30, 2009, is entered into by and among
Ameren Corporation, a Missouri corporation, Central Illinois Public Service
Company d/b/a AmerenCIPS, an Illinois corporation, Central Illinois Light
Company d/b/a AmerenCILCO, an Illinois corporation, Illinois Power Company d/b/a
AmerenIP, an Illinois corporation, the Lenders and JPMorgan Chase Bank, N.A., as
Agent. The obligations of the Borrowers under this Agreement will be several and
not joint, and the obligations of the Borrowers will not be guaranteed by the
Company or any other subsidiary of the Company (including, without limitation,
any other Borrower). The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Accession Date” means, with respect to each Illinois Utility, the date on which
all the conditions set forth in Section 4.3 shall have been satisfied (or waived
in accordance with Section 8.2) with respect to such Illinois Utility, which
date may in any such case be the Closing Date.

“Accounting Changes” is defined in Section 9.8 hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which a Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means, with respect to any Borrower, Revolving Loans (i) made by the
Lenders to such Borrower on the same Borrowing Date or (ii) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Revolving
Loans made to such Borrower of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or



--------------------------------------------------------------------------------

other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise (with such percentage being calculated as
if such beneficial owner had exercised all its rights to acquire such securities
or interests).

“Agent” means JPMCB, not in its individual capacity as a Lender, but in its
capacity as contractual representative of the Lenders pursuant to Article X, and
any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
The initial Aggregate Commitment is Eight Hundred Million Dollars
($800,000,000).

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposures of all the Lenders.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however, that except as provided in Section 9.8, with
respect to the calculation of the financial ratios set forth in Section 6.17 and
Section 6.23 (and the defined terms used in such Sections), “Agreement
Accounting Principles” means generally accepted accounting principles as in
effect in the United States as of March 31, 2009, applied in a manner consistent
with that used in preparing the financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (i) the Prime Rate for such day, (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum and (iii) the sum of (x) (A) the Eurodollar Base Rate
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) divided by (B) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
and (y) one percent (1.0%) per annum, provided that, for the avoidance of doubt,
the Eurodollar Base Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such service) at approximately 11:00 a.m. London time on such day.

“Ameren/UE Agreement” means (i) the Amended and Restated Five-Year Revolving
Credit Agreement dated as of July 14, 2006, among the Company, Union Electric
and Genco, the lenders from time to time party thereto and JPMCB, as agent, and
(ii) the Supplemental Credit Agreement dated as of June 30, 2009, among the
Company, Union Electric and Genco, the lenders from time to time party thereto
and JPMCB, as agent, in each case as it may be amended, restated, supplemented
or otherwise modified and as in effect from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Fee Rate” means (a) with respect to the Facility Fee applicable to
any Borrower at any time, the percentage rate per annum which is applicable to
such fee at such time with respect to such Borrower as set forth in the Pricing
Schedule and (b) with respect to the LC Participation Fee applicable to any
Borrower at any time, the percentage rate per annum which is applicable to such
fee at such time with respect to such Borrower as set forth in the Pricing
Schedule.

“Applicable Margin” means, with respect to any Borrower, with respect to
Advances of any Type at any time, the percentage rate per annum which is
applicable at such time with respect to Advances of such Type to such Borrower,
as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities Inc. and its successors and Barclays
Capital and its successors, in their respective capacities as Joint Arrangers
and Joint Bookrunners.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3.1.

“Augmenting Lender” has the meaning assigned to such term in Section 2.24(a).

“Authorized Officer” of any Borrower means any of the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Borrower, acting singly.

“Availability Termination Date” means, as to any Borrower, the earlier of
(a) the Commitment Termination Date, (b) the reduction of the Borrower Sublimit
of such Borrower to zero pursuant to Section 2.8.3 or termination of the
obligation to make Loans to, or issue Letters of Credit for, such Borrower
pursuant to Section 8.1 and (c) the date of termination in whole of the
Aggregate Commitment and the Commitments pursuant to Section 2.8.3 or
Section 8.1 hereof.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Revolving Credit Exposure at such time.

“Borrower Credit Exposure” means, with respect to any Borrower at any time, the
aggregate amount of (i) all Revolving Loans made to such Borrower and
outstanding at such time and (ii) that portion of the LC Exposure at such time
attributable to Letters of Credit issued for the account of such Borrower.

“Borrower Sublimit” means (a) as to CIPS, at any time, the lesser at such time
of (i) $135,000,000 and (ii) the aggregate principal amount of the CIPS Credit
Agreement Bond, (b) as to CILCO, at any time, the lesser at such time of
(i) $150,000,000 and (ii) the aggregate principal amount of the CILCO Credit
Agreement Bond, (c) as to IP, at any time, the lesser at

 

3



--------------------------------------------------------------------------------

such time of (i) $350,000,000 and (ii) the aggregate principal amount of the IP
Credit Agreement Bond and (d) as to the Company, $300,000,000 or, in the case of
any Borrower, any lesser amount to which the Borrower Sublimit of such Borrower
shall have been reduced pursuant to Section 2.8.3; provided that, upon the
consummation of any Permitted Illinois Utility Combination, the Borrower
Sublimit of the Borrower surviving or resulting from such combination shall be
the aggregate of the respective Borrower Sublimits of the Illinois Utilities
party to such combination.

“Borrowers” means, at any time, the Company and each of the Illinois Utilities
for which the Accession Date has occurred and which has issued one or more First
Mortgage Bonds to the Agent as contemplated by Section 4.3 on or prior to such
time; provided that from and after such time as the Borrower Credit Exposure of
the Company has been reduced to zero and its Borrower Sublimit has been reduced
to zero pursuant to Section 2.8.3, the Company shall no longer be a “Borrower”
for any and all purposes of this Agreement (including for purposes of Articles
VI or VII hereof).

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.11.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Change in Control” means, in respect of any Borrower, (i) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
twenty percent (20%) or more of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Company; (ii) the Company
shall cease to own, directly or indirectly and free and clear of all Liens or
other encumbrances (except for such Liens or other encumbrances permitted by
Section 6.13), outstanding shares representing 100% of the ordinary voting power
represented by the issued and outstanding common stock of (A) in the case of the
Company, any of the Illinois Utilities, and (B) in the case of any other
Borrower, such Borrower, in each case on a fully diluted basis, or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board

 

4



--------------------------------------------------------------------------------

of directors of the Company by Persons who were neither (a) nominated by the
board of directors of the Company or a committee or subcommittee thereof to
which such power was delegated nor (b) appointed by directors so nominated;
provided that any individual who is so nominated in connection with a merger,
consolidation, acquisition or similar transaction shall be included in such
majority unless such individual was a member of the Company’s board of directors
prior thereto.

“CILCO” means Central Illinois Light Company d/b/a AmerenCILCO, an Illinois
corporation and a Subsidiary of the Company.

“CILCO Bond Delivery Agreement” means an agreement substantially in the form of
Exhibit J-1, whereby (i) CILCO agrees to deliver from time to time CILCO Credit
Agreement Bond so that the aggregate amount of CILCO Credit Agreement Bond held
by the Agent thereunder satisfies the requirements of this Agreement and
(ii) the Agent agrees to hold the CILCO Credit Agreement Bond so delivered for
the benefit of the Lenders and to distribute all payments made by CILCO on
account thereof to the Lenders.

“CILCO Collateral Documents” means the CILCO Bond Delivery Agreement, the CILCO
Indenture, the CILCO Credit Agreement Bond, the CILCO Supplemental Indenture and
each other agreement, instrument or document executed and delivered pursuant to
Section 6.18.1 to secure any of the Obligations of CILCO.

“CILCO Credit Agreement Bond” means, collectively, one or more First Mortgage
Bonds substantially in the form set forth in the CILCO Supplemental Indenture
issued by CILCO to the Agent pursuant to the CILCO Indenture in the aggregate
principal amount required by Section 4.3.6(i).

“CILCO Indenture” means the Indenture of Mortgage and Deed of Trust dated as of
April 1, 1933, as supplemented by the CILCO Supplemental Indenture and as
heretofore or from time to time hereafter supplemented and amended in compliance
herewith and therewith, in each case, between CILCO and the CILCO Trustee.

“CILCO Supplemental Indenture” means the Supplemental Indenture substantially in
the form of Exhibit K-1, supplementing the CILCO Indenture to provide for the
creation and issuance of the CILCO Credit Agreement Bond.

“CILCO Trustee” means Deutsche Bank Trust Company Americas f/k/a Bankers Trust
Company, as Trustee, and any other successors thereto, as trustee under the
CILCO Indenture.

“CILCORP” means CILCORP Inc., an Illinois corporation, the parent company of
CILCO.

“CILCORP Pledge Agreement” means the Pledge Agreement dated as of October 18,
1999 (as the same has been and may hereafter be supplemented by any other pledge
agreement supplement or otherwise amended or modified in compliance herewith),
made by CILCORP in favor of The Bank of New York Mellon, as collateral agent
thereunder, for the benefit of the collateral agent and secured parties
thereunder.

 

5



--------------------------------------------------------------------------------

“CIPS” means Central Illinois Public Service Company d/b/a AmerenCIPS, an
Illinois corporation and a Subsidiary of the Company.

“CIPS Bond Delivery Agreement” means an agreement substantially in the form of
Exhibit J-2, whereby (i) CIPS agrees to deliver from time to time CIPS Credit
Agreement Bond so that the aggregate amount of CIPS Credit Agreement Bond held
by the Agent thereunder satisfies the requirements of this Agreement and
(ii) the Agent agrees to hold the CIPS Credit Agreement Bond so delivered for
the benefit of the Lenders and to distribute all payments made by CIPS on
account thereof to the Lenders.

“CIPS Collateral Documents” means the CIPS Bond Delivery Agreement, the CIPS
Indenture, the CIPS Credit Agreement Bond, the CIPS Supplemental Indenture and
each other agreement, instrument or document executed and delivered pursuant to
Section 6.18.2 to secure any of the Obligations of CIPS.

“CIPS Credit Agreement Bond” means, collectively, one or more First Mortgage
Bonds substantially in the form set forth in the CIPS Supplemental Indenture
issued by CIPS to the Agent pursuant to the CIPS Indenture in the aggregate
principal amount required by Section 4.3.7(i).

“CIPS Indenture” means the Indenture dated October 1, 1941, as supplemented by
the CIPS Supplemental Indenture and as heretofore or from time to time hereafter
supplemented and amended in compliance herewith and therewith, in each case,
between CIPS and the CIPS Trustees.

“CIPS Supplemental Indenture” means the Supplemental Indenture substantially in
the form of Exhibit K-2, supplementing the CIPS Indenture to provide for the
creation and issuance of the CIPS Credit Agreement Bond.

“CIPS Trustees” means U.S. Bank National Association and Richard Prokosch, as
Trustees, and any other successors thereto, as trustees under the CIPS
Indenture.

“Closing Date” means June 30, 2009.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral Documents” means the CILCO Collateral Documents, the CIPS Collateral
Documents and the IP Collateral Documents.

“Commitment” means, for each Lender, the amount set forth (a) on the Commitment
Schedule, (b) in an Assignment Agreement executed pursuant to Section 12.3
opposite such Lender’s name, or (c) in a Commitment Increase Amendment, in each
case as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.3, as it may be increased pursuant to
Section 2.24 or as otherwise modified from time to time pursuant to the terms
hereof.

“Commitment Increase” has the meaning assigned to such term in Section 2.24(a).

 

6



--------------------------------------------------------------------------------

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.24(a).

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

“Commitment Termination Date” means June 30, 2011.

“Commonly Controlled Entity” means, with respect to any Borrower, any trade or
business, whether or not incorporated, which is under common control with such
Borrower or any subsidiary of such Borrower within the meaning of Section 4001
of ERISA or that, together with such Borrower or any subsidiary of such
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“Company” means Ameren Corporation, a Missouri corporation.

“Consolidated Indebtedness” of a Person means at any time the Indebtedness of
such Person and its Subsidiaries (or, solely in the case of the Company, its
consolidated subsidiaries) which would be consolidated in the consolidated
financial statements of such Person under Agreement Accounting Principles
calculated on a consolidated basis as of such time; provided, however, that
Consolidated Indebtedness shall exclude any Indebtedness incurred as part of any
Permitted Securitization.

“Consolidated Net Worth” of a Person means at any time the consolidated
stockholders’ equity, preferred stock and Hybrid Securities of such Person and
its Subsidiaries (or, solely in the case of the Company, its consolidated
subsidiaries) calculated on a consolidated basis in accordance with Agreement
Accounting Principles; provided that the amount of Hybrid Securities included in
Consolidated Net Worth shall represent no more than 15% of Consolidated Total
Capitalization of the Company.

“Consolidated Tangible Assets” means, as to the Company, the total amount of all
assets of the Company and its consolidated subsidiaries determined in accordance
with Agreement Accounting Principles, and, as to any Illinois Utility, the total
amount of all assets of such Illinois Utility and its consolidated Subsidiaries
determined in accordance with Agreement Accounting Principles, minus, to the
extent included in the total amount of such Borrower’s and its consolidated
subsidiaries’ or Subsidiaries’, as applicable, total assets, the net book value
of all (i) goodwill, including, without limitation, the excess cost over book
value of any asset, (ii) organization or experimental expenses,
(iii) unamortized debt discount and expense, (iv) patents, trademarks,
tradenames and copyrights, (v) treasury stock, (vi) franchises, licenses and
permits, and (vii) other assets which are deemed intangible assets under
Agreement Accounting Principles.

“Consolidated Total Capitalization” means, as to any Borrower at any time, the
sum of Consolidated Indebtedness of such Borrower and Consolidated Net Worth of
such Borrower, each calculated at such time.

 

7



--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Contribution Percentage” means, at any time with respect to each Borrower, the
ratio, expressed as a percentage, of such Borrower’s Borrower Sublimit to the
aggregate amount of all the Borrower Sublimits at such time; provided, that if
the Commitments or all the Borrower Sublimits shall have been terminated, the
Contribution Percentages shall be determined based on the Borrower Sublimits
most recently in effect prior to such termination. As of the Closing Date, the
Contribution Percentage of each Borrower is (a) in the case of CIPS, 14.5%,
(b) in the case of CILCO, 16.0%, (c) in the case of IP, 37.4% and (d) in the
case of the Company, 32.1%. The Contribution Percentage with respect to any
amount owing by a Borrower shall be determined as of the time such amount became
due.

“Conversion/Continuation Notice” is defined in Section 2.12.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder.

“Credit Extension Date” means, with respect to any Borrower, the Borrowing Date
for an Advance or the date of issuance of a Letter of Credit to or for the
account of such Borrower.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to perform its obligation to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, unless, in the case of a Loan, such
obligation is the subject of a good faith dispute, (b) notified any Borrower,
the Agent, the Issuing Bank or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) failed, within three Business Days after written request by
the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence

 

8



--------------------------------------------------------------------------------

in any such proceeding or appointment, unless in the case of any Lender referred
to in this clause (e) the Company, the Agent and each Issuing Bank shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or parent company thereof by a
governmental authority or an instrumentality thereof. The Agent shall provide
written notice to any Lender determined by the Agent to be a Defaulting Lender
hereunder (and the Agent shall provide a copy of such determination to the
Company).

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

“Designation Agreement” is defined in Section 12.1.2.

“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed in the Exchange Act Documents.

“Documentation Agents” means Bank of America, N.A., Goldman Sachs Bank USA,
Morgan Stanley Senior Funding Inc. and UBS Loan Finance LLC.

“Dollar” and “$” means the lawful currency of the United States of America.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Event” means, as to any Borrower, (a) any Reportable Event with respect
to such Borrower or any Commonly Controlled Entity of such Borrower; (b) the
existence with respect to any Plan of such Borrower or any Commonly Controlled
Entity of such Borrower of

 

9



--------------------------------------------------------------------------------

an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA) whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan of such Borrower
or any Commonly Controlled Entity of such Borrower; (d) the incurrence by such
Borrower or any Commonly Controlled Entity of such Borrower of any liability
under Title IV of ERISA with respect to the termination of any Plan of such
Borrower or any Commonly Controlled Entity of such Borrower; (e) the receipt by
such Borrower or any Commonly Controlled Entity of such Borrower from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan of such Borrower or any
Commonly Controlled Entity of such Borrower; (f) the incurrence by such Borrower
or any Commonly Controlled Entity of such Borrower of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan of
such Borrower or any Commonly Controlled Entity of such Borrower; or (g) the
receipt by such Borrower or any Commonly Controlled Entity of such Borrower of
any notice, or the receipt by any Multiemployer Plan from such Borrower or any
Commonly Controlled Entity of such Borrower of any notice, concerning the
imposition of “withdrawal liability” (as defined in Part I of Subtitle E of
Title IV of ERISA) or a determination that a Multiemployer Plan of such Borrower
or any Commonly Controlled Entity of such Borrower is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate appearing on Reuters BBA Libor Rates Page
3750 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period, provided that, if no such BBA LIBOR Rate is available to the
Agent, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the rate determined by the Agent to be the rate at which JPMCB
or one of its affiliate banks offers to place deposits in Dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of JPMCB’s relevant Eurodollar Loan and having
a maturity equal to such Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance to any Borrower
for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the then Applicable Margin applicable to such
Borrower, changing as and when the Applicable Margin changes.

 

10



--------------------------------------------------------------------------------

“Exchange Act Documents” means (a) the Annual Reports of the Company and the
Illinois Utilities to the SEC on Form 10-K for the fiscal year ended
December 31, 2008, (b) the Quarterly Reports of the Company and the Illinois
Utilities to the SEC on Form 10-Q for the fiscal quarter ended March 31, 2009
and (c) all Current Reports of the Company and the Illinois Utilities to the SEC
on Form 8-K from January 1, 2009, to June 26, 2009.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located, or any political
combination or subdivision or taxing authority thereof.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Illinois Credit Agreements” means (a) the Credit Agreement dated as of
July 14, 2006, among the Illinois Utilities, Resources, CILCORP, the lenders
from time to time party thereto and JPMCB, as agent and (b) the Credit Agreement
dated as of February 9, 2007, among the Illinois Utilities, Resources, CILCORP,
the lenders from time to time party thereto and JPMCB, as agent.

“Facility Fee” is defined in Section 2.8.1.

“Facility Termination Date” means the first date on which the Availability
Termination Date shall have occurred as to each Borrower.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Federal Power Act” means The Federal Power Act, 16 U.S.C. §§ 791(a), et seq.,
as amended.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Limit” means as to each Illinois Utility (other than IP), the amount set
forth below opposite the name of such Illinois Utility:

 

Illinois Utility

   FERC Limit

CIPS

   $ 250,000,000

CILCO

   $ 250,000,000

 

11



--------------------------------------------------------------------------------

“First Mortgage Bonds” means bonds or other indebtedness issued by CIPS, CILCO
or IP, as applicable, pursuant to the CILCO Indenture, the CIPS Indenture or the
IP Indenture, respectively.

“Fitch” means Fitch Ratings and any successor thereto.

“Floating Rate” means, for any day, with respect to a Borrower, a rate per annum
equal to the sum of (i) the Alternate Base Rate for such day, changing when and
as the Alternate Base Rate changes, plus (ii) the then Applicable Margin
applicable to such Borrower, changing as and when the Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the Floating Rate.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds from Operations” means, for any four-fiscal-quarter period, the “net cash
provided by operating activities” of the Company and its consolidated
subsidiaries, excluding any “changes in assets and liabilities” taken into
account in determining such net cash provided by operating activities in such
statement of cash flows (in each case, as such amounts are set forth in the
Company’s statement of cash flows for such period).

“Genco” means Ameren Energy Generating Company, an Illinois corporation and a
subsidiary of the Company.

“Hybrid Securities” means, on any date (the “Determination Date”), any
securities, other than common stock, issued by the Company or a Hybrid Vehicle
that meet the following criteria: (a) such securities are classified as
possessing a minimum of “intermediate equity content” by S&P, Basket C equity
credit by Moody’s, and 50% equity credit by Fitch (or the equivalent
classifications then in effect by such agencies), (b) such securities require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case prior to a date at least one year after the Commitment Termination Date and
(c) the claims of holders of any such securities that are Indebtedness are
subordinated to the claims of the Lenders in respect of the Obligations of the
Company on terms reasonably satisfactory to the Agent. As used in this
definition, “mandatory redemption” shall not include conversion of a security
into common stock of the Company or the applicable Hybrid Vehicle.

“Hybrid Vehicle” means a special purpose subsidiary directly owned by the
Company, or a trust formed by the Company, in each case for the sole purpose of
issuing Hybrid Securities and which conducts no business other than the issuance
of Hybrid Securities and activities incidental thereto.

 

12



--------------------------------------------------------------------------------

“Illinois Utility” means each of IP, CIPS and CILCO.

“Inactive Subsidiary” means any Subsidiary of a Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under letters of credit, bankers
acceptances, surety bonds and similar instruments issued upon the application of
such Person or upon which such Person is an account party or for which such
Person is in any way liable, (ix) Off-Balance Sheet Liabilities, (x) obligations
under Sale and Leaseback Transactions, (xi) Net Mark-to-Market Exposure under
Rate Management Transactions and (xii) any other obligation for borrowed money
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or such other period as may be agreed by each Lender),
commencing on the date of such Advance and ending on but excluding the day which
corresponds numerically to such date one, two, three or six months (or such
other period as each Lender shall have agreed) thereafter; provided, however,
that (i) if there is no such numerically corresponding day in such next, second,
third or sixth succeeding month (or in the last calendar unit of such other
period as each Lender shall have agreed), such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month (or of
such calendar unit of such other approved period), (ii) if an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day and (iii) no Interest Period
in respect of an Advance to any Borrower may end after the Availability
Termination Date for such Borrower. For purposes hereof, the date of an Advance
initially shall be the date on which such Advance is made and, in the case of an
Advance comprising Revolving Loans, thereafter shall be the effective date of
the most recent conversion or continuation of such Loans.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), undertaking of any
Contingent Obligation in respect of any obligation of

 

13



--------------------------------------------------------------------------------

any other Person or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person; any deposit accounts and certificates of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

“IP” means Illinois Power Company d/b/a AmerenIP, an Illinois corporation and a
Subsidiary of the Company.

“IP Bond Delivery Agreement” means an agreement substantially in the form of
Exhibit J-3 whereby the Agent (i) acknowledges delivery of the IP Credit
Agreement Bond and (ii) agrees to hold the IP Credit Agreement Bond for the
benefit of the Lenders and to distribute all payments made by IP on account
thereof to the Lenders.

“IP Collateral Documents” means the IP Bond Delivery Agreement, the IP
Indenture, the IP Credit Agreement Bond, the IP Supplemental Indenture and each
other agreement, instrument or document executed and delivered pursuant to
Section 6.18.3 to secure any of the Obligations of IP.

“IP Credit Agreement Bond” means, collectively, one or more First Mortgage Bonds
substantially in the form set forth in the IP Supplemental Indenture issued by
IP to the Agent pursuant to the IP Indenture in the aggregate principal amount
required by Section 4.3.8(i).

“IP Indenture” means the General Mortgage Indenture and Deed of Trust dated as
of November 1, 1992, as supplemented by the IP Supplemental Indenture and as
heretofore or from time to time hereafter supplemented and amended in compliance
herewith and therewith, in each case, between IP and the IP Trustee.

“IP Supplemental Indenture” means the Supplemental Indenture substantially in
the form of Exhibit K-3, supplementing the IP Indenture to provide for the
creation and issuance of the IP Credit Agreement Bond.

“IP Trustee” means The Bank of New York Mellon Trust Company, N.A. as successor
to Harris Trust and Savings Bank, as Trustee, and any other successors thereto,
as trustee under the IP Indenture.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, at any time, JPMCB and each other person that shall have
become an Issuing Bank hereunder as provided in Section 2.6(j), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Issuing Bank Agreement” is defined in Section 2.6(j).

“JPMCB” means JPMorgan Chase Bank, N.A.

 

14



--------------------------------------------------------------------------------

“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.6. The initial amount of
each Issuing Bank’s LC Commitment is set forth on the LC Commitment Schedule, or
in the case of any additional Issuing Bank, as provided in Section 2.6(j).

“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s LC
Commitment as of the Closing Date attached hereto and identified as such.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time. The LC Exposure of any Lender at any time
shall be its Pro Rata Share of the total LC Exposure at such time.

“LC Participation Fee” is defined in Section 2.8.2.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns as well as any Person that
becomes a “Lender” hereunder pursuant to a Commitment Increase Amendment.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.20.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
or transferred to this Agreement in accordance with Section 2.6(a) on the
Closing Date or on an Accession Date.

“Leveraged Lease Sales” means sales by the Company or any Subsidiary of
investments, in existence on the date hereof, in assets leased to an
unaffiliated lessee under leveraged lease arrangements in existence on the date
hereof, including any transactions between and among the Company and/or
Subsidiaries that are necessary to effect the sale of such investments to a
Person other than the Company or any of its Subsidiaries.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

15



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Collateral Documents, the Commitment
Increase Amendments and all other documents, instruments, notes (including any
Notes issued pursuant to Section 2.16 (if requested)) and agreements executed in
connection herewith or therewith or contemplated hereby or thereby, as the same
may be amended, restated or otherwise modified and in effect from time to time.

“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (i) the business, Property, condition (financial or
otherwise), operations or results of operations of such Borrower, or such
Borrower and its Subsidiaries taken as a whole, (ii) the ability of such
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents against such Borrower or
the rights or remedies of the Agent or the Lenders thereunder.

“Material Indebtedness” means any Indebtedness (other than any Indebtedness
incurred as part of any Permitted Securitization) in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Money Pool Agreements” means, collectively, (i) that certain Ameren Corporation
System Utility Money Pool Agreement, dated as of March 25, 1999, by and among
the Company, Ameren Services Company, Union Electric, CIPS, CILCO, IP and
Resources, as amended from time to time (including, without limitation, the
addition of any of their Affiliates as parties thereto), and (ii) that certain
Ameren Corporation System Non-Regulated Subsidiary Money Pool Agreement, dated
as of February 27, 2003, by and among the Company, Ameren Services Company,
Genco and certain Subsidiaries of the Company excluding Union Electric, CIPS,
CILCO and IP, as amended from time to time (including, without limitation, the
addition of any of their Affiliates, other than Union Electric, CIPS, CILCO and
IP, as parties thereto).

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” is defined in the Pricing Schedule.

“Multiemployer Plan” means, with respect to a Borrower or a Commonly Controlled
Entity of such Borrower, a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which either is required to contribute.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

16



--------------------------------------------------------------------------------

“Non-Material Subsidiary” means, with respect to any Borrower, any Subsidiary of
such Borrower (a) the consolidated assets of which equal less than $10,000,000,
and (b) the consolidated revenues of which equal less than $10,000,000, in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters for which annual or quarterly financial statements of the Borrower have
been filed with the SEC; provided that if at the end of the most recent fiscal
quarter or for the most recent period of four consecutive fiscal quarters the
combined consolidated assets or combined consolidated revenues of all
Subsidiaries of a Borrower that under clauses (a) and (b) above would constitute
Non-Material Subsidiaries shall have exceeded 1% of the consolidated total
assets or 1% of the consolidated revenues of such Borrower and its Subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed not to be Non-Material Subsidiaries with respect to such
Borrower in descending order based on the amounts of their consolidated assets
until such excess shall have been eliminated. A Subsidiary shall be deemed to be
a Non-Material Subsidiary with respect to a Borrower only from and after the
date on which such Subsidiary is expressly designated as a Non-Material
Subsidiary by written notice to the Agent executed by an Authorized Officer of
such Borrower or an Authorized Officer of the Company acting on behalf of such
Borrower.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.16.

“Obligations” means, with respect to any Borrower, all Loans, reimbursement
obligations in respect of LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by such Borrower to the Agent, any
Issuing Bank, any Lender, the Arrangers, any affiliate of the Agent, any Issuing
Bank, any Lender or the Arrangers, or any indemnitee under the provisions of
Section 9.6 or any other provisions of the Loan Documents, in each case of any
kind or nature, present or future, arising under this Agreement or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to any Borrower under this Agreement or any other Loan
Document.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause
(iv) Operating Leases.

 

17



--------------------------------------------------------------------------------

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Illinois Utility Combination” means one or more related transactions
in which (a) any or all the Illinois Utilities merge, combine or consolidate
with any other Subsidiary of the Company (including any Subsidiary formed for
such purpose) and/or one another, (b) the resulting entity succeeds to all the
assets and obligations of the constituent entities; provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of, or after
giving effect to, the consummation of such transaction or transactions, and
(c) prior to or concurrently with such transaction, to the extent that any
existing Collateral Document or any Lien of the Agent thereon and thereunder
would no longer remain in effect or remain perfected, such surviving or
resulting entity shall have provided the Agent collateral documents (of a type
similar to the Collateral Documents and in form and substance reasonably
satisfactory to the Agent) to secure the full amount of the Borrower Sublimit of
such entity and to maintain the perfection of all applicable Liens and shall
have delivered to the Agent such other instruments, documents and agreements of
the type required with respect to the Illinois Utilities pursuant to Sections
4.1, 4.2 and 4.3, in each case, to be in form and substance reasonably
satisfactory to the Agent.

“Permitted Securitization” means any sale, grant and/or contribution, or series
of related sales, grants and/or contributions, by an Illinois Utility or any
Subsidiary of such Illinois Utility of Receivables to a trust, corporation or
other entity, where the purchase of such Receivables is funded or exchanged in
whole or in part by the incurrence or issuance by the purchaser, grantee or any
successor entity of Indebtedness or securities that are to receive payments
from, or that represent interests in, the cash flow derived primarily from such
Receivables (provided, however, that “Indebtedness” as used in this definition
shall not include Indebtedness incurred by an SPC owed to such Illinois Utility
or to a Subsidiary of such Illinois Utility which Indebtedness represents all or
a portion of the purchase price or other consideration paid by the SPC for such
receivables or interest therein), where (a) any recourse, repurchase, hold
harmless, indemnity or similar obligations of such Illinois Utility or any
Subsidiary (other than any SPC that is a party to such transaction) of such
Illinois Utility in respect of Receivables sold, granted or contributed, or
payments made in respect thereof, are customary for transactions of this type,
and do not prevent the characterization of the transaction as a true sale under
applicable laws (including debtor relief laws), (b) any recourse, repurchase,
hold harmless, indemnity or similar obligations of any SPC in respect of
Receivables sold, granted or contributed or payments made in respect thereof,
are customary for transactions of this type and (c) such securitization
transaction is authorized by an order of the Illinois Commerce Commission
pursuant to state legislation specifically authorizing such securitizations.

 

18



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means, with respect to any Borrower or a Commonly Controlled Entity of
such Borrower, at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by ERISA or Section 412 of the Code and in
respect of which such Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time and the
denominator of which is the Aggregate Commitment at such time (in each case, as
such Commitments and Aggregate Commitments are adjusted from time to time in
accordance with the provisions of this Agreement). If the Aggregate Commitment
has been terminated, each Lender’s Pro Rata Share shall be a fraction the
numerator of which is such Lender’s Revolving Credit Exposure at such time and
the denominator of which is the Aggregate Revolving Credit Exposure at such time
(and if there shall be no Revolving Credit Exposures at such time, the Lenders’
Pro Rata Shares shall be determined on the basis of the Revolving Credit
Exposures then most recently in effect).

“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse financing for any operating asset that is the sole and
direct obligor of Indebtedness incurred in connection with such financing. A
Subsidiary shall be deemed to be a Project Finance Subsidiary only from and
after the date on which such Subsidiary is expressly designated as a Project
Finance Subsidiary to the Agent by written notice executed by an Authorized
Officer; provided that in no event shall any Borrower be designated or deemed a
Project Finance Subsidiary.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3.1.

“Rate Management Transaction” means any transaction linked to one or more
interest rates, foreign currencies, or equity prices (including an agreement
with respect thereto) now existing or hereafter entered by a Borrower or a
Subsidiary (other than a Project Finance Subsidiary) which is a rate swap, basis
swap, forward rate transaction, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange

 

19



--------------------------------------------------------------------------------

transaction, cap transaction, floor transaction, collar transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof.

“Rating Condition” means, with respect to any Person, that, as of such date of
determination, such Person’s (i) Moody’s Rating is Baa3 or higher or (ii) S&P
Rating is BBB- or higher.

“Receivables” shall mean any accounts receivable, payment intangibles, notes
receivable, right to receive future payments and related rights of an Illinois
Utility or any Subsidiary of such Illinois Utility in respect of the recovery of
deferred power supply costs and/or other costs through charges applied and
invoiced to customers of such Illinois Utility or such Subsidiary, as authorized
by an order of a public utilities commission pursuant to state legislation
specifically authorizing the securitization thereof, or any interests therein.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the thirty day notice period is waived under Sections .21, .22, .23,
.26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VIII and for all
purposes after the Loans have become due and payable pursuant to Article VIII
and the Aggregate Commitment has been terminated, “Required Lenders” shall mean
Lenders in the aggregate holding greater than fifty percent (50%) of the
Aggregate Revolving Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

 

20



--------------------------------------------------------------------------------

“Resources” means AmerenEnergy Resources Generating Company, an Illinois
corporation and a Subsidiary of the Company.

“Resources Permitted Debt” means Indebtedness of Resources under one or more
Resources Permitted Financings in an aggregate principal amount for all such
Indebtedness at any time outstanding not to exceed $300,000,000.

“Resources Permitted Financing” means a revolving or term loan facility entered
into by Resources with a non-Affiliate of the Company or a note or bond issuance
by Resources providing for general working capital and financing needs (as
opposed to financing the acquisition, construction or lease of specific
equipment or premises); provided that no Borrower or Subsidiary shall have
provided a guarantee with respect to such Indebtedness or otherwise be liable
for repayment of any obligations with respect to such facility or issuance.

“Revolving Advance” means an Advance comprised of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure at such time.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“S&P Rating” is defined in the Pricing Schedule.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Receivables in connection with and pursuant to a Permitted
Securitization.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

21



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to each Borrower, any subsidiary of such
Borrower; provided that, in the case of the Company, “Subsidiary” means only
CILCORP, the Illinois Utilities, the subsidiaries of CILCORP and the
subsidiaries of the Illinois Utilities, including any subsidiary of the Company
resulting from or formed in connection with a Permitted Illinois Utility
Combination. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary (as defined above) of the Company.

“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of such Borrower and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of such
Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of such Borrower and its Subsidiaries as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).

“Syndication Agent” means Barclays Bank PLC.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

“Transferee” is defined in Section 12.4.

“Transferred Letters of Credit” means each letter of credit outstanding as a
“Letter of Credit” under either of the Existing Illinois Credit Agreements as of
the Closing Date or that remains outstanding on a cash collateralized basis as
of an Accession Date that shall have been designated as a Transferred Letter of
Credit in a notice by the applicable Borrower to the applicable Issuing Bank and
to the Agent delivered not later than such date (provided that such designation
shall have been consented to by the applicable “Issuing Bank” under such
Existing Illinois Credit Agreement if it is not an Issuing Bank hereunder).

“2005 Act” means the Public Utility Holding Company Act of 2005, as it may be
amended (together with all rules, regulations and orders promulgated or
otherwise issued in connection therewith).

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or Eurodollar Advance.

“Union Electric” means Union Electric Company d/b/a AmerenUE, a Missouri
corporation and a subsidiary of the Company.

 

22



--------------------------------------------------------------------------------

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

1.2. Plural Forms. The foregoing definitions shall be equally applicable to both
the singular and plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1. Commitment. Subject to the satisfaction of the conditions precedent set
forth in Section 4.1, 4.2, 4.3 and 4.4, as applicable, each Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make Revolving Loans to each Borrower from time to time from and including the
Closing Date (or, in the case of any Illinois Utility, the Accession Date for
such Borrower) and prior to the Availability Termination Date for such Borrower
in an amount not to exceed its Pro Rata Share of the Available Aggregate
Commitment; provided that (i) at no time shall the Aggregate Revolving Credit
Exposure exceed the Aggregate Commitment, (ii) at no time shall the Revolving
Credit Exposure of any Lender exceed its Commitment and (iii) at no time shall
the Borrower Credit Exposure of any Borrower exceed the Borrower Sublimit of
such Borrower. Subject to the terms of this Agreement, each Borrower may,
severally and not jointly with the other Borrowers, borrow, repay and reborrow
Revolving Loans at any time prior to the Availability Termination Date for such
Borrower. The commitment of each Lender to lend to each Borrower hereunder shall
automatically expire on the Availability Termination Date for such Borrower.

2.2. Required Payments; Termination. Each Borrower, severally and not jointly
with the other Borrowers, hereby unconditionally promises to pay to the Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan made by such Lender to such Borrower on the Availability
Termination Date for such Borrower. Each Eurodollar Advance shall mature at the
end of each Interest Period applicable thereto and each Floating Rate Advance
shall mature on the 364th day following the day on which such Floating Rate
Advance was initially made, in each case subject to the right of the applicable
Borrower on such date to convert or continue such Advance as a new Eurodollar
Advance or Floating Rate Advance subject to satisfaction of the conditions set
forth in Section 4.4. Notwithstanding the termination of the Commitments under
this Agreement, until all of the Obligations of each Borrower (other than
contingent indemnity obligations) shall have been fully paid and satisfied and
all financing arrangements between each Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies with respect to such Borrower and its Obligations under this Agreement
and the other Loan Documents shall survive.

 

23



--------------------------------------------------------------------------------

2.3. Loans. Each Advance hereunder shall consist of Revolving Loans made by the
Lenders ratably in accordance with their Pro Rata Shares of the Aggregate
Commitment.

2.4. [omitted].

2.5. [omitted].

2.6. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Borrower may request the issuance of Letters of Credit for its own account and
(ii) the Company may request the issuance of Letters of Credit, jointly, for the
account of the Company and a subsidiary of the Company (other than Union
Electric, Genco or any Illinois Utility), (and in each case under this clause
(ii), the Company shall be considered the sole Borrower under such Letter of
Credit for purposes of this Agreement notwithstanding any listing of any
subsidiary of the Company as an account party or applicant with respect to such
Letter of Credit), in a form reasonably acceptable to the Agent and the
applicable Issuing Bank, at any time and from time to time prior to the
Availability Termination Date for such Borrower (or, with respect to any Letter
of Credit referred to in clause (ii) of this sentence, the Company). In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Borrower to, or entered into by a Borrower with,
an Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit referred to in clause (ii) of the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of LC Participation Fees and other fees due under Section 2.8.2 to the
same extent as if it were the sole account party in respect of such Letter of
Credit (the Company hereby irrevocably waiving any defenses that might otherwise
be available to it as a guarantor of the obligations of any subsidiary that
shall be a joint account party in respect of any such Letter of Credit). Each
Issuing Bank that has issued a Transferred Letter of Credit shall be deemed,
without further action by any party hereto, but subject to satisfaction of the
conditions set forth in Section 4.4 and in the last two sentences of paragraph
(b) below, to have granted to each Lender, and each Lender shall have been
deemed to have purchased from such Issuing Bank, a participation in such
Transferred Letter of Credit in accordance with paragraph (d) below as of the
Closing Date or the applicable Accession Date, as the case may be. The Issuing
Banks that are also party to either of the Existing Illinois Credit Agreements
agree that, concurrently with such grant, the participations in the Transferred
Letters of Credit granted to the lenders under such Existing Illinois Credit
Agreement shall be automatically canceled without further action by any of the
parties thereto. On and after the Closing Date each Transferred Letter of Credit
shall constitute a Letter of Credit for all purposes hereof. Any Lender that
issued a Transferred Letter of Credit but shall not have entered into an Issuing
Bank Agreement shall have the rights of an Issuing Bank as to such Letter of
Credit for purposes of this Section 2.6.

 

24



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the account party or account
parties with respect to such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, such Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the Aggregate
Revolving Credit Exposure will not exceed the Aggregate Commitment, (ii) the
Revolving Credit Exposure of any Lender will not exceed its Commitment,
(iii) the Borrower Credit Exposure of any Borrower will not exceed the Borrower
Sublimit of such Borrower, (iv) the portion of the LC Exposure attributable to
Letters of Credit issued by the applicable Issuing Bank will not exceed the LC
Commitment of such Issuing Bank and (v) the LC Exposure will not exceed
$200,000,000. If the Required Lenders notify the Issuing Banks that a Default
exists with respect to any Borrower and instruct the Issuing Banks to suspend
the issuance, amendment, renewal or extension of Letters of Credit for the
account of such Borrower, no Issuing Bank shall issue, amend, renew or extend
any Letter of Credit for the account of such Borrower or the Company without the
consent of the Required Lenders until such notice is withdrawn by the Required
Lenders (and each Lender that shall have delivered such notice agrees promptly
to withdraw it at such time as no Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earliest of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), (ii) the Availability
Termination Date for the applicable Borrower and (iii) the date that is five
Business Days prior to the Commitment Termination Date; provided that, with the
prior consent of the Agent and the applicable Issuing Bank, a Letter of Credit
may be extended beyond the Availability Termination Date for the applicable
Borrower or the fifth Business Day prior to the Commitment Termination Date, as
applicable, so long as the applicable Borrower has deposited in an account with
the Agent, in the name of the Agent and for the benefit of the Lenders and such
Issuing Bank, as cash collateral pursuant to documentation reasonably
satisfactory to the Agent and such Issuing Bank, an amount in cash equal to the
aggregate amount of all of its outstanding Letters of Credit with an expiration
date later than the Availability Termination Date for the applicable Borrower or
the fifth Business Day prior to the Commitment Termination Date, as applicable.

(d) Participations. Effective with respect to the Transferred Letters of Credit
upon the occurrence, as applicable, of the Closing Date or the applicable
Accession Date, and effective upon the issuance of each other Letter of Credit
(or any amendment thereto increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires

 

25



--------------------------------------------------------------------------------

from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of such Issuing Bank, such Lender’s Pro Rata Share (subject to
Section 2.25) of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if such Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that such Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000, such Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.1
that such payment be financed with a Floating Rate Advance in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Floating Rate Advance.
If such Borrower fails to make such payment when due, the Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from such
Borrower in respect thereof and such Lender’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Lender shall pay to the Agent its Pro
Rata Share of the payment then due from such Borrower, in the same manner as
provided in Section 2.11 with respect to Loans made by such Lender (and
Section 2.11 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the Agent of any
payment from such Borrower pursuant to this paragraph, the Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of a Floating Rate Advance as
contemplated above) shall not constitute a Loan and shall not relieve such
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be several,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement

 

26



--------------------------------------------------------------------------------

under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, such
Borrower’s obligations hereunder. None of the Agent, the Lenders or the Issuing
Banks, or any of their respective affiliates, directors, officers or employees,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to a Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s wrongful honor or rejection of
any such Letter of Credit to the extent arising out of the Issuing Banks’ gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction). In furtherance of the foregoing and without limiting the
generality thereof, but subject to any non-waivable provisions of the laws
and/or other rules to which a Letter of Credit is subject, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Floating Rate Advances; provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14 shall apply. Interest accrued

 

27



--------------------------------------------------------------------------------

pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Default with respect to a Borrower shall
occur and be continuing, on the Business Day that such Borrower receives notice
from the Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, Lenders with LC Exposures representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Agent, in the name
of the Agent and for the benefit of the Lenders, an amount in cash equal to the
portion of the LC Exposure as of such date attributable to Letters of Credit
issued for the account of such Borrower; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Default with respect to such Borrower described in
Sections 7.6 or 7.7. Such deposit shall be held by the Agent as collateral for
the payment and performance of the Obligations of such Borrower under this
Agreement. The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made only if and
to the extent requested by such Borrower and then only at the option and sole
discretion of the Agent, and all at such Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Agent to reimburse each Issuing Bank for LC Disbursements under
Letters of Credit issued for the account of such Borrower for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of future reimbursement obligations under Letters of Credit issued
for the account of such Borrower or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposures
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of such Borrower under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default with respect to such Borrower, such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower within three
Business Days after all Defaults with respect to such Borrower have been cured
or waived. If at any time the cash collateral of any Borrower shall exceed such
portion of the LC Exposure as of such date attributable to Letters of Credit
issued for the account of such Borrower, the Agent shall apply such excess funds
to the payment of such Borrower’s Obligations or (i) if no such Obligations are
then due and owing and no Default with respect to such Borrower shall exist,
shall release such excess funds to such Borrower or (ii) if no such Obligations
are outstanding (other than contingent Obligations in respect of Letters of
Credit which are fully collateralized), such excess amount shall be released to
such Borrower notwithstanding the existence of a Default in respect of such
Borrower.

(j) Designation of Additional Issuing Banks. From time to time, the Borrowers
may by notice to the Agent and the Lenders designate as additional Issuing Banks
one or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Borrowers and the Agent, shall

 

28



--------------------------------------------------------------------------------

set forth the LC Commitment of such Lender and shall be executed by such Lender,
the Borrowers and the Agent and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.

2.7. Types of Advances. Revolving Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.11 and 2.12.

2.8. Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits.

2.8.1 Facility Fee. Each of the Borrowers agrees, severally and not jointly, to
pay to the Agent for the account of each Lender a facility fee (the “Facility
Fee”) at a per annum rate equal to, in the case of each Illinois Utility and
Borrower, the Applicable Fee Rate for it on its Contribution Percentage of such
Lender’s Commitment (whether used or unused) from and including the Closing Date
to and including the first date following the Closing Date (or, in the case of
each Illinois Utility, its Accession Date) on which both such Borrower’s
Borrower Credit Exposure shall be zero and the Borrower Sublimit of such
Borrower shall be reduced to zero pursuant to Section 2.8.3, payable quarterly
in arrears on each Payment Date hereafter and on the Facility Termination Date,
provided that, if any Lender continues to have Revolving Credit Exposure
outstanding hereunder after the termination of its Commitment (including,
without limitation, during any period when Loans or Letters of Credit may be
outstanding but new Loans or Letters of Credit may not be borrowed or issued
hereunder), then the Facility Fee shall continue to accrue on the aggregate
principal amount of the Revolving Credit Exposure of such Lender until such
Lender ceases to have any Revolving Credit Exposure and shall be payable on
demand.

2.8.2 Letter of Credit Fees. Each Borrower agrees, severally and not jointly
with the other Borrowers, to pay (i) to the Agent for the account of each Lender
a participation fee with respect to its participations in Letters of Credit
issued for the account of such Borrower (the “LC Participation Fee”), which
shall accrue at the Applicable Fee Rate on the average daily amount of that
portion of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) attributable to Letters of Credit issued for
the account of such Borrower during the period from and including the Closing
Date (or, in the case of each Illinois Utility, its Accession Date) to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any such LC Exposure, and (ii) to
each Issuing Bank a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between such Borrower and such Issuing Bank on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank for the

 

29



--------------------------------------------------------------------------------

account of such Borrower (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date (or, in the case of each Illinois Utility, its Accession Date) to but
excluding the later of the date of termination of such Issuing Bank’s LC
Commitment and the date on which there ceases to be any such LC Exposure
attributable to Letters of Credit issued by such Issuing Bank for such Borrower,
as well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank for the account of such Borrower or processing of drawings thereunder. LC
Participation Fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees accrued for the
account of any Borrower shall be payable on the Availability Termination Date
for such Borrower and any such fees accruing after the Availability Termination
Date for such Borrower shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable promptly upon receipt
of an invoice therefor.

2.8.3 Termination of and Reductions in Aggregate Commitment and Borrower
Sublimits. The Aggregate Commitment and the Commitment of each Lender will
automatically terminate on the Commitment Termination Date. The Company (on
behalf of itself and all the other Borrowers) may permanently reduce the
Aggregate Commitment (with or without reducing any Borrower Sublimit) and each
Borrower, or the Company on such other Borrower’s behalf, may permanently reduce
its respective Borrower Sublimit (with or without reducing the Aggregate
Commitment), in each case, in whole or in part and without penalty or premium,
ratably among the Lenders in integral multiples of $5,000,000, upon at least
three (3) Business Days’ written notice to the Agent, which notice shall
specify, as applicable (a) the aggregate amount of any such reduction and/or
(b) the individual amount by which the applicable Borrower Sublimits shall be
reduced, provided, however, that (i) the amount of the Aggregate Commitment may
not be reduced below the Aggregate Revolving Credit Exposure and (ii) the
Borrower Sublimit of any Borrower may not be reduced below the Borrower Credit
Exposure of such Borrower.

2.9. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that (i) any Floating Rate Advance may be in the amount of the
Available Aggregate Commitment and (ii) any Floating Rate Advance to a Borrower
may be in the amount equal to the lesser of the Available Aggregate Commitment
and the amount by which the Borrower Sublimit of such Borrower exceeds the
Borrower Credit Exposure of such Borrower.

 

30



--------------------------------------------------------------------------------

2.10. Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances of such
Borrower, or any portion of such outstanding Floating Rate Advances, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Floating Rate Advances), upon at least one (1) Business Day’s prior
notice to the Agent. Each Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances of such
Borrower, or any portion of such outstanding Eurodollar Advances, in a minimum
aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in excess
thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Eurodollar Advances) upon three (3) Business Days’ prior notice to
the Agent.

2.11. Method of Selecting Types and Interest Periods for New Revolving Advances.
The applicable Borrower shall select the Type of each Revolving Advance and, in
the case of each Eurodollar Advance, the Interest Period applicable thereto;
provided that there shall be no more than (a) five (5) Interest Periods in
effect with respect to all of the Revolving Loans of any single Borrower at any
time or (b) fifteen (15) Interest Periods in effect with respect to all of the
Revolving Loans of all the Borrowers at any time, unless such limit has been
waived by the Agent in its sole discretion. The applicable Borrower shall give
the Agent irrevocable notice (a “Borrowing Notice”) not later than 11:00 a.m.
(New York time) on the Borrowing Date of each Floating Rate Advance and three
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:

 

  (i) the Borrower requesting such Borrowing,

 

  (ii) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii) the aggregate amount of such Advance,

 

  (iv) the Type of Advance selected, and

 

  (v) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

The Agent shall provide written notice of each request for borrowing under this
Section 2.11 by 11:00 a.m. (New York time) (or, if later, within one hour after
receipt of the applicable Borrowing Notice from such Borrower) on each Borrowing
Date for each Floating Rate Advance or on the third Business Day prior to each
Borrowing Date for each Eurodollar Advance, as applicable. Not later than 1:00
p.m. (New York time) on each Borrowing Date, each Lender shall make available
its Revolving Loan or Revolving Loans in Federal or other funds immediately
available in New York to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Lenders
available to such Borrower at the Agent’s aforesaid address.

2.12. Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of Eurodollar Advances After Default. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.12 or are repaid in accordance with Section 2.10. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the

 

31



--------------------------------------------------------------------------------

end of the then applicable Interest Period therefor, at which time such
Eurodollar Advance shall be automatically converted into a Floating Rate Advance
unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.10 or (y) the applicable Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.9, a
Borrower may elect from time to time to convert all or any part of a Revolving
Advance of any Type into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.12, during the continuance of a Default or
an Unmatured Default with respect to a Borrower, the Agent may (or shall at the
direction of the Required Lenders), by notice to such Borrower, declare that no
Revolving Advance of such Borrower may be made, converted or continued as a
Eurodollar Advance. The applicable Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of (x) the continuation of a
Floating Rate Advance to another Floating Rate Advance, not later than 11:00
a.m. (New York time) one (1) Business Day prior to the date of such requested
conversion or continuation and/or (y) each conversion of a Floating Rate Advance
to a Eurodollar Advance or continuation of a Eurodollar Advance, not later than
11:00 a.m. (New York time) at least three (3) Business Days prior to the date of
the requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance to be converted or
continued, and

 

  (iii) the amount of the Advance to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.13. Interest Rates, etc. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurodollar Advance
into a Floating Rate Advance pursuant to Section 2.12, to but excluding the date
it is paid or is converted into a Eurodollar Advance pursuant to Section 2.12,
at a rate per annum equal to the Floating Rate applicable to such Borrower for
such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
each Interest Period applicable thereto to (but not including) the earlier of
the last day of such Interest Period or the date it is paid in accordance with
Section 2.10 at the applicable Eurodollar Rate as determined by the Agent as
applicable to such Borrower’s Eurodollar Advance based upon the applicable
Borrower’s selections under Sections 2.11 and 2.12 and otherwise in accordance
with the terms hereof.

2.14. Rates Applicable After Default. After the occurrence and during the
continuance of a Default with respect to any Borrower, the Required Lenders may,
at their option, by notice to such Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the

 

32



--------------------------------------------------------------------------------

remainder of the applicable Interest Period at the rate otherwise applicable
during such Interest Period plus 2% per annum and (ii) each Floating Rate
Advance shall bear interest at a rate per annum equal to the Floating Rate in
effect from time to time plus 2% per annum, provided that, during the
continuance of a Default with respect to any Borrower under Section 7.6 or 7.7,
the interest rates set forth in clauses (i) and (ii) above shall be applicable
to all Advances, fees and other Obligations of such Borrower hereunder without
any election or action on the part of the Agent or any Lender.

2.15. Funding of Loans; Method of Payment. All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by the Agent, by 12:00 noon (New York time) on the date
when due and shall be applied ratably by the Agent among the Lenders to which
such Obligations are owing. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender in the
same type of funds that the Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender. The Agent is hereby authorized to charge the account
of any Borrower maintained with JPMCB for each payment of principal, interest
and fees owed by such Borrower as it becomes due hereunder.

2.16. Noteless Agreement; Evidence of Indebtedness.

 

  (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

  (ii) The Agent shall also maintain accounts in which it will record (a) the
date and the amount of each Loan made to each Borrower hereunder, the Type
thereof and the Interest Period (in the case of a Eurodollar Advance) with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder, (c) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it pursuant to Section 12.3 and the parties thereto, (d) the amount of any
sum received by the Agent hereunder from each Borrower and each Lender’s share
thereof, and (e) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest.

 

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence absent manifest error of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of such Borrower to
repay the Obligations in accordance with their terms.

 

33



--------------------------------------------------------------------------------

  (iv) Any Lender may request that its Loans be evidenced by a promissory note
in substantially the form of Exhibit E (a “Note”). In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (i) and (ii) above.

2.17. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. Each Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.

2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, on any date
on which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of each applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on any Advance that is
not paid when due shall be payable on demand and on the date of payment in full.
Interest on Eurodollar Advances and fees hereunder shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest on Floating Rate
Advances shall be calculated for actual days elapsed on the basis of a
365/366-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 12:00 noon (New York time) at the place of payment. If any payment of
principal of or interest on an Advance, any fees or any other amounts payable to
the Agent or any Lender hereunder shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of principal payment, such extension of time shall be included
in computing interest, fees and commissions in connection with such payment.

2.19. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender in writing of the contents of each Aggregate Commitment
or Borrower Sublimit reduction notice, Borrowing Notice, Conversion/Continuation
Notice, and repayment notice

 

34



--------------------------------------------------------------------------------

received by it hereunder. The Agent will notify the applicable Borrower and each
Lender of the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Borrower and each Lender
prompt notice of each change in the Alternate Base Rate.

2.20. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrowers in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.

2.21. Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date (or, in the
case of a Lender with respect to a Floating Rate Advance under Section 2.11,
prior to the time) on which it is scheduled to make payment to the Agent of
(i) in the case of a Lender, the proceeds of a Loan or any payment under
Section 2.6(e) or (ii) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.

2.22. Replacement of Lender. If (x) any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, (y) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, or (z) any
Lender is a Defaulting Lender, the Borrowers may elect, if (in the case of
clause (x) or (y) above) such amounts continue to be charged or such suspension
is still effective, to terminate or replace the Commitment of such Affected
Lender (as defined below), or if (I) any Lender invokes Section 9.2 or (II) any
Lender has advised that it will not consent to any waiver or amendment of this
Agreement that requires the approval of all the Lenders and upon the replacement
of any such non-consenting Lender such approval shall be obtained (any Lender
subject to any of the foregoing being an “Affected Lender”), the Borrowers may
elect to replace the Commitment of such Affected Lender; provided in each of the
foregoing cases that no Default or Unmatured Default shall have occurred and be
continuing at the time of such termination or replacement, and provided further
that, concurrently with such termination or replacement, (i) if the Affected
Lender is being replaced, another bank or other entity which is reasonably
satisfactory to the Borrowers and the Agent shall agree, as of such date, to
purchase for cash at face amount the Revolving Credit Exposure of the Affected
Lender pursuant to an Assignment Agreement substantially in the form of Exhibit
C and to become a Lender for all

 

35



--------------------------------------------------------------------------------

purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) each Borrower shall pay to such
Affected Lender in immediately available funds on the day of such replacement
(A) all interest, fees and other amounts then accrued but unpaid to such
Affected Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender, in each case to the extent not paid
by the purchasing lender and (iii) if the Affected Lender is being terminated,
each Borrower shall pay to such Affected Lender all Obligations due from such
Borrower to such Affected Lender (including the amounts described in the
immediately preceding clauses (i) and (ii) plus the outstanding principal
balance of such Affected Lender’s Advances and the amount of such Lender’s
funded participations in unreimbursed LC Disbursements). Notwithstanding the
foregoing, the Borrowers may not terminate the Commitment of an Affected Lender
if, after giving effect to such termination, (x) the Aggregate Revolving Credit
Exposure would exceed the Aggregate Commitment, or (y) the Borrower Credit
Exposure of any Borrower would exceed the Borrower Sublimit of such Borrower.

2.23. [omitted].

2.24. Commitment Increases. (a) The Borrowers may from time to time (and more
than one time), by written notice to the Agent (which shall promptly deliver a
copy to each of the Lenders), executed by the Borrowers and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Augmenting Lender”), which may include any Lender,
cause new Commitments to be extended by the Augmenting Lenders or cause the
existing Commitments of the Augmenting Lenders to be increased, as the case may
be (the aggregate amount of such increase for all Augmenting Lenders on any
single occasion being referred to as a “Commitment Increase”), in an amount for
each Augmenting Lender set forth in such notice; provided that (i) the amount of
each Commitment Increase shall be not less than $15,000,000, except to the
extent necessary to utilize the remaining unused amount of increase permitted
under this Section 2.24(a), and (ii) the Aggregate Commitment shall not exceed
$800,000,000 after giving effect to the effectiveness of each Commitment
Increase. Each Augmenting Lender (if not then a Lender) shall be subject to the
approval of the Agent and each Issuing Bank (which approval shall not be
unreasonably withheld) and shall not be subject to the approval of any other
Lenders, and the Company and each Augmenting Lender shall execute all such
documentation as the Agent shall reasonably specify to evidence the Commitment
of such Augmenting Lender and/or its status as a Lender hereunder (such
documentation in respect of any Commitment Increase together with the notice of
such Commitment Increase being referred to collectively as the “Commitment
Increase Amendment” in respect of such Commitment Increase).

(b) Upon each Commitment Increase pursuant to this Section, (i) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Augmenting Lender providing a portion of such
Commitment Increase, and each such Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit

 

36



--------------------------------------------------------------------------------

such that, after giving effect to such Commitment Increase and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
(including each such Augmenting Lender) will (subject to Section 2.25) equal
such Lender’s Pro Rata Share and (ii) if, on the date of such Commitment
Increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Commitment Increase be prepaid from the
proceeds of new Revolving Loans made hereunder (reflecting such Commitment
Increase), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.4. The Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.24 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above
or on such other date as agreed upon by the Company, the Agent and the
applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless on the date of such increase, the conditions
set forth in Section 4.4.1 and 4.4.2 (it being understood that all references to
“Credit Extension Date” therein shall be deemed to refer to the date of such
Commitment Increase) shall be satisfied as of such date (as though the
effectiveness of such increase were a Credit Extension) and the Agent shall have
received a certificate to that effect dated such date and executed by an
Authorized Officer of the Company.

2.25. Defaulting Lenders.

(a) Notwithstanding Section 11.2 or any provision of this Agreement referring to
Pro Rata Shares or ratable allocations or any other provision of this Agreement
whatsoever to the contrary, if any Lender becomes a Defaulting Lender hereunder,
then the following provisions shall apply for so long as such Defaulting Lender
is a Defaulting Lender:

 

  (i) Facility Fees shall cease to accrue on the unused portion of such
Defaulting Lender’s Commitment;

 

  (ii) The Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender (A) which affects such Defaulting Lender differently than other affected
Lenders or (B) which provides for the termination of the interest of the Agent
in all or any portion of the CILCO Credit Agreement Bond, the CIPS Credit
Agreement Bond or the IP Credit Agreement Bond, in each case unless both the
Borrower Sublimit and the Borrower Credit Exposure of the applicable Borrower
have been reduced to zero, an extension of the Commitment Termination Date, an
increase in the Commitment of such Lender, a reduction in the principal amount
of such Lender’s Loan or LC Disbursement or in the amount of interest thereon,
or any fees payable hereunder, shall require the consent of such Defaulting
Lender;

 

37



--------------------------------------------------------------------------------

  (iii) All or any part of such Defaulting Lender’s LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their Pro Rata
Share of the Aggregate Commitment, but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposure plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.4 are satisfied at such time.

 

  (iv) If the LC Exposure of such Defaulting Lender is reallocated pursuant to
subparagraph (iii) above, then the LC Participation Fees payable to the Lenders
pursuant to Section 2.8.2 shall be adjusted in accordance with such
reallocation.

 

  (v) If any part of such Defaulting Lender’s LC Exposure is not reallocated
pursuant to clause (iii) above, then, (A) without prejudice to any rights or
remedies of any Issuing Bank or any Lender hereunder, all LC Participation Fees
payable under Section 2.8.2 with respect to such Defaulting Lender’s
non-reallocated LC Exposure shall be payable to the Issuing Bank until such
non-reallocated LC Exposure is reallocated and (B) each Borrower shall, within
one Business Day following notice by the Agent, cash collateralize such
Defaulting Lender’s unallocated LC Exposure in accordance with the procedures
set forth in Section 2.6(h) for so long as such LC Exposure is outstanding.

 

  (vi) The Agent shall adjust the allocation of payments hereunder to ensure
that a Defaulting Lender does not receive payment in respect of any Loan or LC
Disbursement that it did not fund or to reflect any of the actions or
adjustments referred to in this paragraph (a).

(b) In the event that each of the Agent, the Company and the Issuing Banks agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment (or, if such
Commitment has been terminated, as last in effect) and on such date such Lender
shall purchase, at par, such of the Revolving Loans of the other Lenders as the
Agent shall determine may be necessary in order for such Lender to hold such
Revolving Loans in accordance with its Pro Rata Share and any cash
collateralization provided by any Borrower pursuant to subsection (a)(v)
immediately above shall be immediately returned to such Borrower.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or

 

38



--------------------------------------------------------------------------------

directive or in the interpretation or administration thereof by any governmental
or quasi-governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

3.1.1 subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or

3.1.2 imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

3.1.3 imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment or Eurodollar Loans or reduces any amount receivable
by any Lender or any applicable Lending Installation in connection with its
Commitment or Eurodollar Loans or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of
Commitment or Eurodollar Loans held or interest received by it, by an amount
deemed material by such Lender,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Commitment or
Eurodollar Loans or to reduce the return received by such Lender or applicable
Lending Installation in connection with such Commitment or Eurodollar Loans,
then, within 15 days of demand, accompanied by the written statement required by
Section 3.6, by such Lender, the Borrowers shall pay such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand, accompanied
by the written statement required by Section 3.6, by such Lender, the Borrowers
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender
determines is attributable to this Agreement, its Revolving Credit Exposure or
its Commitment hereunder (after taking into account such Lender’s policies as to
capital adequacy). “Change” means (i) any change after the Closing Date in the
Risk-Based Capital Guidelines or (ii) any adoption of, or change in, or change
in the interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the

 

39



--------------------------------------------------------------------------------

amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any corporation controlling any Lender. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the Closing Date, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the Closing Date.

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the applicable Borrower for any reason other
than default by the Lenders, or a Eurodollar Advance is not prepaid on the date
specified by such Borrower for any reason, such Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance; provided that a Defaulting
Lender required to assign its Loans under Section 2.22 shall not be entitled to
compensation under this Section 3.4 in connection with such assignment. Such
loss or cost shall be deemed to be an amount determined by such Lender (if and
to the extent such Lender, in its sole discretion, elects to impose such a
charge) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Advance had such event not occurred, at
the Eurodollar Base Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Advance), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid if it were to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market.

 

40



--------------------------------------------------------------------------------

3.5. Taxes.

 

  (i) All payments by any Borrower to or for the account of any Lender or the
Agent hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If a Borrower is required by law to deduct any
Taxes from or in respect of any sum payable hereunder, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(b) such Borrower shall make such deductions, (c) such Borrower shall pay the
full amount deducted to the relevant taxing authority in accordance with
applicable law and (d) such Borrower shall furnish to the Agent the original
copy of a receipt evidencing payment thereof or, if a receipt cannot be obtained
with reasonable efforts, such other evidence of payment as is reasonably
acceptable to the Agent, in each case within 30 days after such payment is made.

 

  (ii) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

  (iii) The Borrowers shall indemnify the Agent and each Lender for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the Agent
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
Section 3.5(iii) shall be made within 30 days of the date the Agent or such
Lender makes demand therefor pursuant to Section 3.6.

 

  (iv) Each Lender shall deliver to the Agent and the applicable Borrower, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder), two duly
completed copies of:

 

  (a) in the case of a Lender that is a U.S. Person, IRS Form W-9,

 

  (b) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS form W-8BEN establishing an exemption from U.S.
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty,

 

  (c)

in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN
and (2) a certificate to the effect that such Lender is not (A) a “bank” within
the meaning of Section

 

41



--------------------------------------------------------------------------------

 

881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (D) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected,

 

  (d) in the case of a Non-U.S. Lender for which payments under any Loan
Document constitute income that is effectively connected with such Non-U.S.
Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI,

 

  (e) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms described in parts (a), (b), (c), (d) and (f) of this
Section 3.5(iv) that would be required of each such beneficial owner, if such
beneficial owner were a Lender; provided, however, that if the Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may certify
that the requirements for such exemption are met on behalf of such partners or

 

  (f) any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding tax, together with any other
documentation necessary to enable the applicable Borrower or the Agent to
determine the amount of tax (if any) required by law to be withheld.

Each Lender shall deliver to each of the Borrowers and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrowers or the Agent. Notwithstanding the foregoing in this Section 3.5(iv),
no Lender shall have any obligation under this Section 3.5(iv) if an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrowers and the Agent that it is not
capable of receiving payments without any deduction or withholding of U.S.
federal income tax.

 

  (v)

For any period during which a Lender has failed to provide the appropriate forms
contemplated by Section 3.5(iv) above (unless such failure is due to a change in
treaty, law or regulation, or any change in the interpretation or administration
thereof by any governmental authority, occurring subsequent to the date on which
such Lender became a party to this Agreement (or, in the case of a Non-U.S.

 

42



--------------------------------------------------------------------------------

 

Lender that becomes a Lender pursuant to an assignment, unless and to the extent
the assigning Lender was entitled, at the time of the assignment, to receive
additional amounts with respect to such withholding taxes pursuant to this
Section 3.5)), such Lender shall not be entitled to indemnification under this
Section 3.5 with respect to Taxes imposed by the United States; provided that,
should a Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under Section 3.5(iv) above, each Borrower shall take such steps as
such Lender shall reasonably request to assist such Lender to recover such
Taxes.

 

  (vi) If the IRS or any other governmental authority of the United States or
any other country or any political subdivision thereof asserts a claim that the
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered or properly
completed, because such Lender failed to notify the Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Agent fully for all amounts
paid, directly or indirectly, by the Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Agent under this subsection, together
with all reasonable costs and expenses related thereto (including attorneys’
fees and time charges of attorneys for the Agent, which attorneys may be
employees of the Agent). The obligations of the Lenders under this
Section 3.5(vi) shall survive the payment of the Obligations and termination of
this Agreement until the later of (i) the expiration of the statute of
limitations (taking into account all extensions) for the assessment of such tax
or (ii) the conclusion of any audit with respect to such tax.

3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the applicable Borrower (with a copy to the
Agent and each applicable Borrower) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on such Borrower in the absence of
manifest error, and upon reasonable request of such Borrower, such Lender shall
promptly provide supporting documentation describing and/or evidence of the
applicable event giving rise to such amount to the extent not inconsistent with
such Lender’s policies or applicable law. Determination of amounts payable under
such Sections in connection with a Eurodollar Loan shall be calculated as though
each Lender funded its Eurodollar Loan through the purchase of a deposit of the
type, currency and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
applicable Borrower of such written statement. The obligations of each Borrower
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement. Notwithstanding the foregoing, the Borrowers
shall not be responsible for any reimbursement of any such amount under
Section 3.1, 3.2, 3.4 or 3.5 which shall have accrued and of which the
applicable Lender shall have become aware more than 180 days prior to its
delivery to the Borrower of notice requesting reimbursement thereof.

 

43



--------------------------------------------------------------------------------

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. A Lender’s designation of an alternative
Lending Installation shall not affect the Borrowers’ rights under Section 2.22
to replace a Lender.

3.8. Allocation of Amounts Payable Among Borrowers. Each amount payable by “the
Borrowers” under this Article shall be an obligation of, and shall be discharged
(a) to the extent arising out of acts, events and circumstances related to a
particular Borrower, by such Borrower and (b) otherwise, by all the Illinois
Utilities and all the Borrowers, with each of them being severally liable for
its Contribution Percentage of such amount.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Closing Date. The Closing Date shall occur and the Credit Agreement shall
become effective on the date on which each of the following conditions precedent
is satisfied (or waived in accordance with Section 8.2) and each of the
Borrowers delivers to the Agent the items specified below:

4.1.1 Copies of the articles or certificate of incorporation of each Borrower,
together with all amendments thereto, certified by the secretary or an assistant
secretary of such Borrower, and a certificate of good standing with respect to
each Borrower from the appropriate governmental officer in its jurisdiction of
incorporation.

4.1.2 Copies, certified by the Secretary or Assistant Secretary of each
Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which such Borrower is a party.

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Borrower
authorized to sign the Loan Documents to which such Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Borrower.

4.1.4 Evidence satisfactory to the Agent that (i) each of the Existing Illinois
Credit Agreements shall have been or shall simultaneously with the effectiveness
of this Agreement on the Closing Date be terminated (except for those provisions
that expressly survive the termination thereof), and all loans and letters of
credit outstanding, if any, and other amounts owed to the lenders or agents
thereunder shall have been, or shall simultaneously with the

 

44



--------------------------------------------------------------------------------

effectiveness of this Agreement be, paid or terminated in full (or, in the case
of letters of credit, other than Transferred Letters of Credit, cash
collateralized in a manner satisfactory to the Agent and to the applicable
issuing banks thereunder), and (ii) an amendment to extend the Ameren/UE
Agreement to a final maturity not sooner than July 7, 2011, with extended
commitments in an aggregate amount not less than $750,000,000, shall be
effective.

4.2. Effectiveness of Lender Obligations as to the Company. The obligations of
the Lenders and the Issuing Banks to make the initial Credit Extensions
hereunder to the Company shall not become effective until the date on which each
of the following conditions precedent with respect to the Company is satisfied
(or waived in accordance with Section 8.2) and the Company delivers to the Agent
the items specified below:

4.2.1 A certificate, signed by the Chairman, Chief Executive Officer, President,
Executive Vice President, Chief Financial Officer, any Senior Vice President,
any Vice President or the Treasurer of the Company, stating that on the Closing
Date (a) no Default or Unmatured Default in respect of the Company has occurred
and is continuing, and (b) all of the representations and warranties of the
Company in Article V shall be true and correct in all material respects as of
such date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.

4.2.2 A written opinion of the Company’s counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
form of Exhibit A.1, and the written opinion of counsel for the Illinois
Utilities, in form and substance satisfactory to the Agent and addressed to the
Lenders, in substantially the form of Exhibit A.2.

4.2.3 A counterpart of this Agreement signed on behalf of each party hereto, or
written evidence satisfactory to the Agent (which may include a telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

4.2.4 Any Notes of the Company requested by Lenders pursuant to Section 2.16
payable to the order of each such requesting Lender.

4.2.5 Written money transfer instructions of the Company, in substantially the
form of Exhibit D.1, addressed to the Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the Agent may
have reasonably requested.

4.2.6 All documentation and other information that any Lender shall reasonably
have requested in respect of the Company in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

45



--------------------------------------------------------------------------------

4.2.7 Such other documents as any Lender or its counsel may have reasonably
requested.

4.3. Accession Dates. The Accession Date for any Illinois Utility shall not
occur, and the obligations of the Lenders and the Issuing Banks to make Credit
Extensions hereunder to such Illinois Utility shall not become effective, until
the date on which each of the following conditions precedent is satisfied (or
waived in accordance with Section 8.2) with respect to such Illinois Utility and
such Illinois Utility delivers to the Agent the items specified below:

4.3.1 A certificate, signed by the Chairman, Chief Executive Officer, President,
Executive Vice President, Chief Financial Officer, any Senior Vice President,
any Vice President or the Treasurer of such Illinois Utility, stating that on
the applicable Accession Date (a) no Default or Unmatured Default in respect of
such Illinois Utility has occurred and is continuing (with compliance with
Section 6.12.2 being determined for purposes of this Section 4.3.1 as if
Section 6.12.2 were applicable to such Illinois Utility on and after the Closing
Date), and (b) all of the representations and warranties of such Illinois
Utility in Article V and in each Collateral Document to which such Illinois
Utility is a party shall be true and correct in all material respects as of such
date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date.

4.3.2 Written opinions of such Illinois Utility’s counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
form of Exhibits A.3 and A.4.

4.3.3 Delivery of copies of such Illinois Utility’s required regulatory
authorizations identified on Schedule 4.

4.3.4 Any Notes of such Illinois Utility requested by Lenders pursuant to
Section 2.16 payable to the order of each such requesting Lender.

4.3.5 Written money transfer instructions of such Illinois Utility, in
substantially the form of Exhibit D.2, D.3 or D.4, as applicable, addressed to
the Agent and signed by an Authorized Officer, together with such other related
money transfer authorizations as the Agent may have reasonably requested.

4.3.6 In the case of CILCO, the Agent shall have received:

 

  (i) The CILCO Credit Agreement Bond in the aggregate principal amount equal to
CILCO’s Borrower Sublimit as of the Accession Date.

 

  (ii) A certificate of a duly authorized officer of the CILCO Trustee,
certifying that the CILCO Credit Agreement Bond has been authenticated and is
outstanding under the CILCO Indenture.

 

46



--------------------------------------------------------------------------------

  (iii) A certificate of a duly authorized officer of CILCO certifying that
attached thereto is (x) a true, correct and complete copy of the CILCO
Indenture, as amended and supplemented by supplemental indentures, including the
CILCO Supplemental Indenture, omitting copies of supplemental indentures that
provide solely for the establishment and issuance of particular series of bonds
or the addition of property, (y) a listing of the supplemental indentures
currently in effect and confirming that the supplemental indentures specifically
identified in such list as having amended or modified the terms of the CILCO
Indenture as theretofore in effect (as opposed to merely establishing series of
bonds or adding property) are the only supplemental indentures or other
instruments in effect that have so amended or modified the CILCO Indenture and
(z) a true, correct and complete copy of the CILCO Supplemental Indenture
(provided that if any of the foregoing agreements shall have been delivered to
the Agent under a similar officer’s certificate in connection with an “Accession
Date” under an Existing Illinois Credit Agreement, the requirement in clause (x)
above may be satisfied by delivery of a certificate of an officer of CILCO
making reference to such prior officer’s certificate and certifying that, as of
the present Accession Date, such agreements remain in full force and effect and,
except as set forth in such present certification, have not been modified,
supplemented or otherwise amended (other than by any supplemental indenture
entered into to merely establish a series of bonds or add property to the trust
estate therefor).

 

  (iv) The CILCO Bond Delivery Agreement, executed and delivered by CILCO.

4.3.7 In the case of CIPS, the Agent shall have received:

 

  (i) The CIPS Credit Agreement Bond in the aggregate principal amount equal to
CIPS’s Borrower Sublimit as of the Accession Date.

 

  (ii) A certificate of a duly authorized officer of the CIPS Trustee,
certifying that the CIPS Credit Agreement Bond has been authenticated and is
outstanding under the CIPS Indenture.

 

  (iii)

A certificate of a duly authorized officer of CIPS certifying that attached
thereto is (x) a true, correct and complete copy of the CIPS Indenture, as
amended and supplemented by supplemental indentures, including the CIPS
Supplemental Indenture, omitting copies of supplemental indentures that provide
solely for the establishment and issuance of particular series of bonds or the
addition of property, (y) a listing of the supplemental indentures currently in
effect and confirming that the supplemental indentures specifically identified
in such list as having amended or modified the terms of the CIPS Indenture as
theretofore in effect (as opposed to merely establishing series of bonds or
adding property) are the only supplemental indentures or other instruments in
effect that have so amended or modified the CIPS Indenture and (z) a complete
and correct copy of the CIPS Supplemental Indenture (provided that if any of the
foregoing agreements shall have been delivered to the Agent under a similar
officer’s certificate in connection with an “Accession Date” under an Existing
Illinois

 

47



--------------------------------------------------------------------------------

 

Credit Agreement, the requirement in clause (x) above may be satisfied by
delivery of a certificate of an officer of CIPS making reference to such prior
officer’s certificate and certifying that, as of the present Accession Date,
such agreements remain in full force and effect and, except as set forth in such
present certification, have not been modified, supplemented or otherwise amended
(other than by any supplemental indenture entered into to merely establish a
series of bonds or add property to the trust estate therefor).

 

  (iv) The CIPS Bond Delivery Agreement, executed and delivered by CIPS.

4.3.8 In the case of IP, the Agent shall have received:

 

  (i) The IP Credit Agreement Bond in the aggregate principal amount equal to
IP’s Borrower Sublimit as of the Accession Date.

 

  (ii) A certificate of a duly authorized officer of the IP Trustee, certifying
that the IP Credit Agreement Bond has been authenticated and is outstanding
under the IP Indenture.

 

  (iii) A certificate of a duly authorized officer of IP certifying that
attached thereto is (x) a true, correct and complete copy of the IP Indenture,
as amended and supplemented by supplemental indentures, including the IP
Supplemental Indenture, omitting copies of supplemental indentures that provide
solely for the establishment and issuance of particular series of bonds or the
addition of property, (y) a listing of the supplemental indentures currently in
effect and confirming that the supplemental indentures specifically identified
in such list as having amended or modified the terms of the IP Indenture as
theretofore in effect (as opposed to merely establishing series of bonds or
adding property) are the only supplemental indentures or other instruments in
effect that have so amended or modified the IP Indenture and (z) a complete and
correct copy of the IP Supplemental Indenture (provided that if any of the
foregoing agreements shall have been delivered to the Agent under a similar
officer’s certificate in connection with an “Accession Date” under an Existing
Illinois Credit Agreement, the requirement in clause (x) above may be satisfied
by delivery of a certificate of an officer of IP making reference to such prior
officer’s certificate and certifying that, as of the present Accession Date,
such agreements remain in full force and effect and, except as set forth in such
present certification, have not been modified, supplemented or otherwise amended
(other than by any supplemental indenture entered into to merely establish a
series of bonds or add property to the trust estate therefor).

 

  (iv) The IP Bond Delivery Agreement, executed and delivered by IP.

4.3.9 All documentation and other information that any Lender shall reasonably
have requested in respect of such Illinois Utility in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

 

48



--------------------------------------------------------------------------------

4.4. Each Credit Extension. The Lenders and the Issuing Banks shall not be
required to make any Credit Extension to a Borrower unless on the applicable
Credit Extension Date:

4.4.1 There exists no Default or Unmatured Default with respect to such Borrower
and no Default or Unmatured Default with respect to such Borrower will result
from such Credit Extension or from the use of the proceeds therefrom.

4.4.2 The representations and warranties of such Borrower contained in Article V
(other than, in the case of a Borrower that has met the Rating Condition as of
the Credit Extension Date, the representations and warranties set forth in
Section 5.5 and 5.7) and in each Collateral Document securing the Obligations of
such Borrower to which the applicable Borrower or any of its Subsidiaries is
party are true and correct as of such Credit Extension Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.

4.4.3 All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.

4.4.4 All required regulatory authorizations of FERC and the Illinois Commerce
Commission in respect of such Credit Extension to such Borrower shall have been
obtained and shall be effective.

Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension to a Borrower shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in Sections 4.4.1, 4.4.2 and 4.4.4 have been satisfied. Any Lender or
Issuing Bank may require a duly completed compliance certificate in
substantially the form of Exhibit B as a condition to making a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to each Lender, each Issuing Bank
and the Agent, as to such Borrower and, as applicable, its Subsidiaries, as of
each of (i) (x) in the case of the Company, the Closing Date, and (y) in the
case of each Illinois Utility, its Accession Date, and (ii) each date as of
which such Borrower is deemed to make the representations and warranties set
forth in this Article under Section 4.4.

5.1. Existence and Standing. Such Borrower and each of its Subsidiaries (other
than any Project Finance Subsidiary or Non-Material Subsidiary or an SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower to
be qualified to transact business in any such jurisdiction to the extent such
failure could not reasonably be expected to result in a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

5.2. Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by such Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Borrower
is a party constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law) and (iii) requirements
of reasonableness, good faith and fair dealing.

5.3. No Conflict; Government Consent. Neither the execution and delivery by such
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Borrower or any of its Subsidiaries or (ii) such Borrower’s or
any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or (iii) the provisions of the Ameren/UE Agreement or any indenture, any
material instrument or any material agreement to which such Borrower or any of
its Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
such Borrower or a Subsidiary pursuant to the terms of, the Ameren/UE Agreement
or any such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by such Borrower or any of its Subsidiaries, is required to be
obtained by such Borrower or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings and issuances of
Letters of Credit under this Agreement, the payment and performance by such
Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

5.4. Financial Statements. The consolidated financial statements of such
Borrower, audited by PricewaterhouseCoopers LLP, as of and for the fiscal year
ended December 31, 2008, and the unaudited consolidated balance sheet of such
Borrower as of March 31, 2009, and the related unaudited statement of income and
statement of cash flows for the three-month period then ended, copies of which
have been furnished to each Lender, fairly present in all material respects
(subject in the case of such balance sheet and statement of income for the
period ended March 31, 2009, to the absence of footnotes and subject to year-end
adjustments) the consolidated financial condition of such Borrower at such dates
and the consolidated results of the operations of such Borrower for the periods
ended on such dates, were prepared, except in the case of such unaudited
statements, in accordance with generally accepted accounting principles in
effect on the dates such statements were prepared (except for the absence of
footnotes and subject to year end audit adjustments) and fairly present the
consolidated financial

 

50



--------------------------------------------------------------------------------

condition and operations of such Borrower at such dates and the consolidated
results of their operations for the periods then ended. Except as disclosed in
the financial statements referred to above or in the notes thereto or on
Schedule 5 hereto, neither such Borrower nor any of its Subsidiaries has as of
the Closing Date any material contingent liabilities.

5.5. Material Adverse Change. Since December 31, 2008, there has been no change
in the business, Property, condition (financial or otherwise) or results of
operations of such Borrower and its Subsidiaries (other than any Project Finance
Subsidiary) which could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower, except for the Disclosed Matters.

5.6. Taxes. Such Borrower and its Subsidiaries have filed all U.S. federal tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by such Borrower or any of its Subsidiaries, except in respect of such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists (except as permitted by Section 6.13.2). No
claims have been, or are being, asserted with respect to such taxes that could
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower and no Liens have been filed with respect to such taxes (other
than as permitted pursuant to Section 6.13.2). The charges, accruals and
reserves on the books of such Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate. Except as provided in the
following sentence, the IRS has closed audits of the U.S. federal income tax
returns filed by such Borrower for all periods through the calendar taxable year
ending December 31, 2004. The IRS has not closed audits of the CILCORP U.S.
federal income tax returns for the calendar year ending December 31, 1998 and
the portion of calendar year 1999 that ended with CILCORP’s acquisition by AES
Corporation, which returns included CILCO. The IRS has not closed audits of
CILCORP for subsequent periods.

5.7. Litigation and Contingent Obligations. Other than the Disclosed Matters,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of its officers, threatened against
or affecting such Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect with respect to such Borrower or
which seeks to prevent, enjoin or delay the making of any Loans to such
Borrower.

5.8. Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
such Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by such Borrower or other Subsidiaries
of such Borrower. As of the Closing Date, all the issued and outstanding shares
of capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

5.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

 

51



--------------------------------------------------------------------------------

5.10. Accuracy of Information. The information, exhibits or reports (other than
budgets, forecasts, projections and forward looking statements (collectively,
“Projections”)) with respect to such Borrower furnished to the Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents as of the date furnished do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading. The Projections with respect to
such Borrower furnished to the Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents as of the date furnished
shall have been prepared in good faith based upon assumptions believed by such
Borrower to be reasonable at the time such Projections were prepared.

5.11. Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of such Borrower and its
Subsidiaries that are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12. Material Agreements. Neither such Borrower nor any of its Subsidiaries is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower as described in clauses (ii) and/or
(iii) of the definition thereof. Neither such Borrower nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement or
instrument (other than any of the foregoing evidencing or governing
Indebtedness) to which it is a party, which default could reasonably be expected
to have a Material Adverse Effect with respect to such Borrower.

5.13. Compliance With Laws. Except for the Disclosed Matters, such Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property,
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

5.14. Ownership of Properties. Such Borrower and its Subsidiaries have good
title to or rights to use (except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for the intended purposes), free of all Liens other
than those permitted by Section 6.13, all of the assets material to the business
of such Borrower and its Subsidiaries, taken as a whole.

5.15. Plan Assets; Prohibited Transactions. Such Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the

 

52



--------------------------------------------------------------------------------

meaning of Section 4975 of the Code), and assuming the accuracy of the
representations and warranties made in Section 9.12 and in any assignment made
pursuant to Section 12.3.3, neither the execution of this Agreement nor the
making of Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of such Borrower consider the effect of Environmental Laws on the
business of such Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to such Borrower
due to Environmental Laws. On the basis of this consideration, such Borrower has
concluded that, other than the Disclosed Matters, there exists no violation of,
no actual or contingent liability under, and no requirement under any
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower. Except for the Disclosed Matters, and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect with
respect to such Borrower, neither such Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.

5.17. Investment Company Act. Neither such Borrower nor any Subsidiary of such
Borrower is an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

5.18. Regulatory Matters. (a) The Company is a “holding company” and each
Illinois Utility is a “public-utility company”, as such terms are defined in the
2005 Act. Each Illinois Utility is a “public utility” as defined in the Illinois
Public Utilities Act.

(b) No authorization from FERC or the Illinois Commerce Commission (the “ICC”)
is required to permit the Company to borrow under this Agreement.

(c) The FERC, in accordance with the Federal Power Act, has (i) granted blanket
authorization to IP to issue securities and assume liabilities, including
borrowing under this Agreement, pursuant to an order captioned Illinois Power
Company, d/b/a Ameren IP et al., 110 FERC ¶ 61,408 (March 31, 2005) (Docket
ER05-638-000) and (ii) issued an order authorizing the incurrence of short-term
indebtedness by each of the other Illinois Utilities in an aggregate principal
amount outstanding not to exceed its FERC Limit, subject to, among other things,
the condition that all such indebtedness be issued on or before March 31, 2010.
Unless such authorization is no longer required by applicable laws and
regulations (and the Agent shall have received confirmation thereof reasonably
satisfactory to it), additional authorization from the FERC (or any governmental
agency that succeeds to the authority of the FERC) will be necessary for each of
the Illinois Utilities (other than IP) to obtain any Advances under this
Agreement or to incur or issue short-term indebtedness, including without
limitation Advances extended under this Agreement after March 31, 2010. In
addition, with respect to each Illinois Utility, the ICC has issued an order (in
each case, an “ICC Authorization”) as of the Accession Date for each of the
respective Illinois Utilities authorizing such Illinois Utility to issue and
deliver the CIPS Credit Agreement Bond (in the case of CIPS), the CILCO Credit
Agreement

 

53



--------------------------------------------------------------------------------

Bond (in the case of CILCO) and the IP Credit Agreement Bond (in the case of
IP), in each case, as collateral for such Illinois Utility’s Obligations. No
approval of the ICC is required for any Illinois Utility to enter into this
Credit Agreement or to borrow Advances or incur Obligations hereunder. Except
for (i) in the case of IP, CIPS and CILCO, the aforesaid orders/authorizations
of the FERC (as listed on Schedule 4 hereto) and (ii) in the case of the
Illinois Utilities, the ICC Authorizations (as listed on Schedule 4 hereto)
relating to such Illinois Utility, as of the Closing Date, with respect to the
Company, and as of the applicable Accession Date for each of the respective
Illinois Utilities, with respect to such Illinois Utility, no regulatory
authorizations, approvals, consents, registrations, declarations or filings are
required in connection with the borrowings by, and issuances of Letters of
Credit for the account of, the Company or any such Illinois Utility hereunder or
the performance by each of Company and such Illinois Utility of its Obligations
hereunder and under the other Loan Documents, except where the failure to have
obtained, made or maintained any such authorizations, approvals, consents,
registrations, declarations or filings could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower. No regulatory
authorizations, approvals, consents, registrations, declarations or filings are
required in connection with the borrowings by, and issuances of Letters of
Credit for the account of, any Borrower hereunder or the performance by any
Borrower of its Obligations, except as set forth above or where the failure to
have obtained, made or maintained any such authorizations, approvals, consents,
registrations, declarations or filings could not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower.

5.19. Insurance. Such Borrower maintains, and has caused each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies, insurance on all its Property in such amounts, subject to such
deductibles and self-insurance retentions, and covering such properties and
risks as are consistent with sound business practice.

5.20. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing with respect to such Borrower.

5.21. Collateral Matters.

5.21.1 CILCO. In the case of CILCO:

 

  (i)

The CILCO Credit Agreement Bond has been duly authorized by CILCO and, when
delivered to the Agent under the CILCO Bond Delivery Agreement, the CILCO Credit
Agreement Bond will have been duly executed, authenticated, issued and
delivered, and will constitute valid and legally binding obligations of CILCO
entitled to participate ratably with the other First Mortgage Bonds from time to
time outstanding thereunder in the security afforded by the CILCO Indenture. The
CILCO Indenture has been duly authorized by CILCO and, at CILCO’s Accession
Date, the CILCO Indenture (as supplemented and amended by the CILCO Supplemental
Indenture) will be duly executed and delivered by CILCO and will be a valid and
legally binding instrument, enforceable against CILCO in accordance with its
terms, subject to the laws of the State of Illinois affecting the remedies for
the enforcement of the security provided for therein and except as may be
limited by (i) bankruptcy, insolvency, reorganization and other

 

54



--------------------------------------------------------------------------------

 

similar laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) requirements of reasonableness, good faith and fair dealing.

 

  (ii) The CILCO Indenture conforms to the requirements of the Trust Indenture
Act of 1939, as amended. The issuance of the CILCO Credit Agreement Bond to the
Agent is not required to be registered under the Securities Act of 1933, as
amended.

 

  (iii) Substantially all of the permanent, fixed properties of CILCO are owned
in fee simple or are held under valid leases, in each case subject only to the
lien of the CILCO Indenture and “excepted encumbrances” (as defined in the CILCO
Indenture) and such minor imperfections of title and encumbrances, if any, which
are not substantial in amount, do not materially detract from the value or
marketability of the properties subject thereto and do not materially impair the
title of CILCO to its properties or its right to use its properties in
connection with its business as presently conducted. The CILCO Indenture creates
in favor of the CILCO Trustee for the ratable benefit of the holders of each
outstanding series of First Mortgage Bonds issued under the CILCO Indenture,
including the Agent as holder of the CILCO Credit Agreement Bond, a legal, valid
and enforceable first priority security interest in substantially all the
property, plant and equipment, franchises and related rights of CILCO and
constitutes a perfected security interest in all such property and assets,
subject to (A) Liens, reservations and exceptions permitted under the CILCO
Indenture as in effect on the date hereof and under Section 6.13 and (B) the
terms of the franchises, licenses, easements, leases, permits, contracts and
other instruments under which such property and assets are held or operated.

 

  (iv) Upon each delivery of the CILCO Credit Agreement Bond to the Agent and
unless the CILCO Credit Agreement Bond has been released by the Agent in
accordance with the terms of this Agreement, the CILCO Credit Agreement Bond has
been paid in full, or both CILCO’s Borrower Sublimit and CILCO’s Borrower Credit
Exposure have been reduced to zero, (A) the CILCO Credit Agreement Bond is
outstanding in an amount not less than CILCO’s Borrower Sublimit and CILCO’s
Borrower Credit Exposure at such time, (B) the Agent is the holder of the CILCO
Credit Agreement Bond delivered under the CILCO Bond Delivery Agreement for all
purposes under the CILCO Indenture (unless the Agent transfers the CILCO Credit
Agreement Bond in accordance with the terms of this Agreement) and (C) the CILCO
Credit Agreement Bond ranks pari passu with all other bonds and instruments
issued pursuant to the CILCO Indenture.

 

  (v) As of the Closing Date, after giving effect to the delivery of the
$150,000,000 CILCO Credit Agreement Bond to the Agent, and after giving effect
to the retirement of the First Mortgage Bonds issued by CILCO to secure the
Existing Illinois Credit Agreements, the principal amount of outstanding
Indebtedness issued under the CILCO Indenture is $429,000,000.

 

55



--------------------------------------------------------------------------------

5.21.2 CIPS. In the case of CIPS:

 

  (i) The CIPS Credit Agreement Bond has been duly authorized by CIPS and, when
delivered to the Agent under the CIPS Bond Delivery Agreement, the CIPS Credit
Agreement Bond will have been duly executed, authenticated, issued and
delivered, and will constitute valid and legally binding obligations of CIPS
entitled to participate ratably with the other First Mortgage Bonds from time to
time outstanding thereunder in the security afforded by the CIPS Indenture. The
CIPS Indenture has been duly authorized by CIPS and, at CIPS’s Accession Date,
the CIPS Indenture (as supplemented and amended by the CIPS Supplemental
Indenture) will be duly executed and delivered by CIPS and will be a valid and
legally binding instrument, enforceable against CIPS in accordance with its
terms, subject to the laws of the State of Illinois affecting the remedies for
the enforcement of the security provided for therein and except as may be
limited by (i) bankruptcy, insolvency, reorganization and other similar laws
relating to or affecting creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and
(iii) requirements of reasonableness, good faith and fair dealing.

 

  (ii) The CIPS Indenture conforms to the requirements of the Trust Indenture
Act of 1939, as amended. The issuance of the CIPS Credit Agreement Bond to the
Agent is not required to be registered under the Securities Act of 1933, as
amended.

 

  (iii) Substantially all of the permanent, fixed properties of CIPS are owned
in fee simple or are held under valid leases, in each case subject only to the
lien of the CIPS Indenture and “permitted encumbrances and liens” (as defined in
the CIPS Indenture) and such minor imperfections of title and encumbrances, if
any, which are not substantial in amount, do not materially detract from the
value or marketability of the properties subject thereto and do not materially
impair the title of CIPS to its properties or its right to use its properties in
connection with its business as presently conducted. The CIPS Indenture creates
in favor of the CIPS Trustee for the ratable benefit of the holders of each
outstanding series of First Mortgage Bonds issued under the CIPS Indenture,
including the Agent as holder of the CIPS Credit Agreement Bond, a legal, valid
and enforceable first priority security interest in substantially all the
property, plant and equipment, franchises and related rights of CIPS and
constitutes a perfected security interest in all such property and assets,
subject to (A) Liens, reservations and exceptions permitted under the CIPS
Indenture as in effect on the date hereof and under Section 6.13 and (B) the
terms of the franchises, licenses, easements, leases, permits, contracts and
other instruments under which such property and assets are held or operated.

 

  (iv)

Upon each delivery of the CIPS Credit Agreement Bond to the Agent and unless the
CIPS Credit Agreement Bond has been released by the Agent in accordance with the
terms of this Agreement, the CIPS Credit Agreement Bond has been paid in full,
or both CIPS’s Borrower Sublimit and CIPS’s Borrower Credit Exposure have been
reduced to zero, (A) the CIPS Credit Agreement Bond is outstanding in

 

56



--------------------------------------------------------------------------------

 

an amount not less than the CIPS’s Borrower Sublimit and CIPS’s Borrower Credit
Exposure at such time, (B) the Agent is the holder of the CIPS Credit Agreement
Bond delivered under the CIPS Bond Delivery Agreement for all purposes under the
CIPS Indenture (unless the Agent transfers the CIPS Credit Agreement Bond in
accordance with the terms of this Agreement) and (C) the CIPS Credit Agreement
Bond ranks pari passu with all other bonds and instruments issued pursuant to
the CIPS Indenture.

 

  (v) As of the Closing Date, after giving effect to the delivery of the
$135,000,000 CIPS Credit Agreement Bond to the Agent, and after giving effect to
the retirement of the First Mortgage Bonds issued by CIPS to secure the Existing
Illinois Credit Agreement described in clause (a) of the definition thereof, the
principal amount of outstanding Indebtedness issued under the CIPS Indenture is
$446,500,000.

5.21.3 IP. In the case of IP:

 

  (i) The IP Credit Agreement Bond has been duly authorized by IP and, when
delivered to the Agent under the IP Bond Delivery Agreement, the IP Credit
Agreement Bond will have been duly executed, authenticated, issued and
delivered, and will constitute a valid and legally binding obligation of IP
entitled to participate ratably with the other First Mortgage Bonds from time to
time outstanding thereunder in the security afforded by the IP Indenture. The IP
Indenture has been duly authorized by IP and, at IP’s Accession Date, the IP
Indenture (as supplemented and amended by the IP Supplemental Indenture) will be
duly executed and delivered by IP and will be a valid and legally binding
instrument, enforceable against IP in accordance with its terms, subject to the
laws of the State of Illinois affecting the remedies for the enforcement of the
security provided for therein and except as may be limited by (i) bankruptcy,
insolvency, reorganization and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) requirements of
reasonableness, good faith and fair dealing.

 

  (ii) The IP Indenture conforms to the requirements of the Trust Indenture Act
of 1939, as amended. The issuance of the IP Credit Agreement Bond to the Agent
is not required to be registered under the Securities Act of 1933, as amended.

 

  (iii)

Substantially all of the permanent, fixed properties of IP are owned in fee
simple or are held under valid leases, in each case subject only to the lien of
the IP Indenture and “Permitted Liens” (as defined in the IP Indenture) and such
minor imperfections of title and encumbrances, if any, which are not substantial
in amount, do not materially detract from the value or marketability of the
properties subject thereto and do not materially impair the title of IP to its
properties or its right to use its properties in connection with its business as
presently conducted. The IP Indenture creates in favor of the IP Trustee for the
ratable benefit of the holders of each outstanding series of First Mortgage
Bonds issued under the IP

 

57



--------------------------------------------------------------------------------

 

Indenture, including the Agent as holder of the IP Credit Agreement Bond, a
legal, valid and enforceable first priority security interest in substantially
all the property, plant and equipment, franchises and related rights of IP and
constitutes a perfected security interest in all such property and assets,
subject to (A) Liens, reservations and exceptions permitted under the IP
Indenture as in effect on the date hereof and under Section 6.13 and (B) the
terms of the franchises, licenses, easements, leases, permits, contracts and
other instruments under which such property and assets are held or operated. The
“Existing IPC Mortgage” (as defined in the IP Indenture) has been terminated and
the Lien thereof released and there are no outstanding “Prior Bonds” (as defined
in the IP Indenture).

 

  (iv) Upon delivery of the IP Credit Agreement Bond to the Agent and unless the
IP Credit Agreement Bond has been released by the Agent in accordance with the
terms of this Agreement, the IP Credit Agreement Bond has been paid in full, or
both IP’s Borrower Sublimit and IP’s Borrower Credit Exposure have been reduced
to zero, (A) the IP Credit Agreement Bond is outstanding (to the extent both
IP’s Borrower Sublimit and IP’s Borrower Credit Exposure have not been
permanently reduced), (B) the Agent is the holder of the IP Credit Agreement
Bond for all purposes under the IP Indenture (unless the Agent transfers the IP
Credit Agreement Bond in accordance with the terms of this Agreement) and
(C) the IP Credit Agreement Bond ranks pari passu with all other bonds and
instruments issued pursuant to the IP Indenture.

 

  (v) As of the Closing Date, after giving effect to the delivery of the
$350,000,000 IP Credit Agreement Bond to the Agent, and after giving effect to
the retirement of the First Mortgage Bonds issued by IP to secure the Existing
Illinois Credit Agreements, the principal amount of outstanding Indebtedness
issued under the IP Indenture is $1,500,070,000.

5.21.4 Collateral Documents. CILCO represents and warrants that the copy of the
CILCO Indenture delivered to the Agent prior to the Closing Date is complete
(except for the omission of supplemental indentures that provide solely for the
establishment and issuance of particular series of bonds and the addition of
property) and correct in all material respects as of each of the Closing Date
and, except for the issuance of the CILCO Supplemental Indenture and
supplemental indentures that provide solely for the establishment and issuance
of particular series of bonds and the addition of property, CILCO’s Accession
Date. CIPS represents and warrants that the copy of the CIPS Indenture delivered
to the Agent prior to the Closing Date is complete (except for the omission of
supplemental indentures that provide solely for the establishment and issuance
of particular series of bonds and the addition of property) and correct in all
material respects as of each of the Closing Date and, except for the issuance of
the CIPS Supplemental Indenture and supplemental indentures that provide solely
for the establishment and issuance of particular series of bonds and the
addition of property, CIPS’s Accession Date. IP represents and warrants that the
copy of the IP Indenture delivered to the Agent prior to the Closing Date is
complete (except for the

 

58



--------------------------------------------------------------------------------

omission of supplemental indentures that provide solely for the establishment
and issuance of particular series of bonds and the addition of property) and
correct in all material respects as of each of the Closing Date and, except for
the issuance of the IP Supplemental Indenture and supplemental indentures that
provide solely for the establishment and issuance of particular series of bonds
and the addition of property, IP’s Accession Date.

ARTICLE VI

COVENANTS

From and after the Closing Date (or, in the case of each Illinois Utility, its
Accession Date) and thereafter during the term of this Agreement, unless the
Required Lenders shall otherwise consent in writing:

6.1. Financial Reporting. Each Borrower will maintain, for itself and each of
its subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Agent, and the Agent shall promptly deliver to each of the Lenders (it being
agreed that the obligation of any Borrower to furnish the consolidated financial
statements referred to in paragraphs 6.1.1 and 6.1.2 below may be satisfied by
the delivery of annual and quarterly reports from such Borrower to the SEC on
Forms 10-K and 10-Q containing such statements):

6.1.1 Within 75 days after the close of each fiscal year, such Borrower’s
audited consolidated financial statements prepared in accordance with Agreement
Accounting Principles on a consolidated basis, including balance sheets as of
the end of such period, statements of income and statements of cash flows,
accompanied by (a) an audit report, unqualified as to scope, of a nationally
recognized firm of independent public accountants; (b) any management letter
prepared by said accountants, and (c) a certificate of said accountants that, in
the course of their audit of the foregoing, they have obtained no knowledge that
such Borrower failed to comply with certain terms, covenants and provisions of
this Agreement as they relate to accounting matters, or, if in the opinion of
such accountants any such failure shall have occurred, stating the nature and
status thereof. In addition, the Company shall deliver for each of Union
Electric, Genco and CILCORP the consolidated financial statements and any items
referred to under clauses (a) and (b) that would have been required to be
delivered by it under this Section 6.1.1 if it were a Borrower at such time.

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, such Borrower’s consolidated unaudited balance sheets
as at the close of each such period and consolidated statements of income and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles (except for the absence of
footnotes and year-end adjustments) and consistency by its

 

59



--------------------------------------------------------------------------------

chief financial officer, controller or treasurer. In addition, the Company shall
deliver for each of Union Electric, Genco and CILCORP the consolidated financial
statements and the certification of its chief financial officer, controller or
treasurer that would have been required to be delivered by it under this
Section 6.1.2 if it were a Borrower at such time.

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
such Borrower’s chief financial officer, controller or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default with respect to such Borrower exists, or if
any such Default or Unmatured Default exists, stating the nature and status
thereof.

6.1.4 As soon as possible and in any event within 10 days after such Borrower
knows that any ERISA Event has occurred that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of such Borrower, its Subsidiaries or any Commonly Controlled Entity
in an aggregate amount exceeding $25,000,000, a statement, signed by the chief
financial officer, controller or treasurer of such Borrower, describing said
ERISA Event and the action which such Borrower proposes to take with respect
thereto.

6.1.5 As soon as possible and in any event within 10 days after receipt by such
Borrower, a copy of (a) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by such Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect with
respect to such Borrower.

6.1.6 Promptly upon becoming aware thereof, notice of any upgrading or
downgrading of such Borrower’s S&P Rating or Moody’s Rating or the rating (if
any) of such Borrower’s Obligations hereunder, senior unsecured debt, commercial
paper or First Mortgage Bonds or of such Borrower’s corporate, issuer or issuer
default rating by Moody’s, S&P or Fitch.

6.1.7 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

6.2. Use of Proceeds and Letters of Credit. Each Borrower will, and will cause
each of its Subsidiaries to, use the proceeds of the Advances to repay loans
outstanding under the Existing Illinois Credit Agreements, and for general
corporate purposes, including without limitation, for working capital,
commercial paper liquidity support with respect to commercial paper issued by
such Borrower or its Subsidiaries, and other funding needs, to fund loans under

 

60



--------------------------------------------------------------------------------

and pursuant to the Money Pool Agreements or other short-term intercompany loan
arrangements, and to pay fees and expenses incurred in connection with this
Agreement. Each Borrower shall use the proceeds of Advances in compliance with
all applicable contractual, legal and regulatory requirements and any such use
shall not result in a violation of any such requirements, including, without
limitation, Regulation U and Regulation X, the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder. Each Borrower shall use the Letters of
Credit for general corporate purposes.

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer of any Borrower becomes aware thereof, such Borrower will, and will
cause each Subsidiary to, give notice in writing to the Agent of the occurrence
of any Default or Unmatured Default and, unless otherwise reported to the SEC in
such Borrower’s filings under the Securities Exchange Act of 1934, of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect with respect to such Borrower.

6.4. Conduct of Business. Each Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to obtain,
preserve, renew and keep in full force and effect its legal existence and,
except where any of the following could not reasonably be expected to result in
a Material Adverse Effect with respect to such Borrower, the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business. Each Borrower will, and will cause each
of its Subsidiaries to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise in which it is
presently conducted or in a manner or fields of enterprise reasonably related
thereto. Notwithstanding the foregoing, no Borrower shall be prohibited from
(i) dissolving any Inactive Subsidiary, (ii) consummating any merger or
consolidation permitted under Section 6.10 or (iii) the sale, transfer or other
disposition of any Subsidiary or assets to the extent permitted pursuant to
Section 6.11.

6.5. Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct U.S. federal and all other applicable material
foreign, state and local tax returns required by law and pay when due all U.S.
federal and all other applicable material foreign, state and local taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been recorded in
accordance with Agreement Accounting Principles.

6.6. Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance on
all its Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice, and such Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.7. Compliance with Laws; Federal Energy Regulatory Commission and Illinois
Commerce Commission Authorization. (a) Each Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect with respect to such Borrower.

 

61



--------------------------------------------------------------------------------

(b) Each Borrower further agrees not to request any Advance or permit any Loan
to remain outstanding hereunder in violation of any applicable FERC or Illinois
Commerce Commission authorization described in Section 5.18 or any conditions
thereof, as in effect from time to time.

6.8. Maintenance of Properties. Subject to Section 6.11, each Borrower will, and
will cause each of its Subsidiaries to, do all things necessary to maintain,
preserve, protect and keep its Property material to the conduct of the business
of such Borrower and its Subsidiaries, taken as a whole, in good repair, working
order and condition (ordinary wear and tear excepted), and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.

6.9. Inspection; Keeping of Books and Records. Each Borrower will, and will
cause each of its Subsidiaries to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of such Borrower and each of its Subsidiaries, to examine and
make copies of the books of accounts and other financial records of such
Borrower and each of its Subsidiaries, and to discuss the affairs, finances and
accounts of such Borrower and each of its Subsidiaries with, and to be advised
as to the same by, their respective officers at such reasonable times and
intervals as the Agent or any Lender may designate. Each Borrower shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default with respect to a Borrower has occurred and is continuing, such
Borrower, upon the Agent’s request, shall turn over copies of any such records
to the Agent or its representatives.

6.10. Merger. No Borrower will, or will permit any of its Subsidiaries to, merge
or consolidate with or into any other Person, except (i) any Subsidiary other
than a Borrower may merge or consolidate with a Borrower if such Borrower is the
corporation surviving such merger, (ii) any Borrower may merge or consolidate
with the Company if the Company is the corporation surviving such merger and
succeeds to all the Obligations of such Borrower under documentation reasonably
satisfactory to the Agent, (iii) any Subsidiary other than a Borrower may merge
or consolidate with any other Subsidiary, provided that, except as permitted
pursuant to Section 6.11.14, each Borrower’s aggregate direct and indirect
ownership interest in the survivor thereof shall not be less than such
Borrower’s direct and indirect ownership interest in either of such Subsidiaries
prior to such merger, (iv) a Permitted Illinois Utility Combination may be
consummated, provided that if a Borrower is party thereto, a Borrower shall be
the surviving Person thereof, and (v) any Borrower or any Subsidiary may merge
or consolidate with any Person other than a Borrower or a Subsidiary if (a) such
Person was organized under the laws of the United States of America or one of
its States and (b) such Borrower or such Subsidiary is the corporation surviving
such merger; provided that, in each case, after giving effect thereto, no
Default or Unmatured Default with respect to such Borrower will be in existence.

 

62



--------------------------------------------------------------------------------

6.11. Dispositions of Assets. No Borrower will, or will permit any of its
Subsidiaries to, lease, sell or otherwise dispose of (collectively, for purposes
of this definition, a “disposition”) its Property to any other Person, including
any of its Subsidiaries, whether existing on the date hereof or hereafter
created, except:

6.11.1 Sales of electricity, natural gas, emissions credits and other
commodities in the ordinary course of business.

6.11.2 A disposition (including by way of an Investment) of assets by a
Subsidiary of such Borrower (other than a Subsidiary of such Borrower that is
itself a Borrower or any Subsidiary of such other Borrower) to such Borrower or
another Subsidiary of such Borrower.

6.11.3 (a) A disposition by a Borrower, or any of its Subsidiaries, to another
Subsidiary of the Company of Property received by such Borrower or such
Subsidiary after the date hereof from the Company, directly or indirectly
through another Subsidiary, specifically for transfer to the Subsidiary of such
Borrower, or (b) a disposition by a Borrower, or any of its Subsidiaries, to any
other Affiliate of assets, property or cash received from an Affiliate (other
than from a Borrower or a Subsidiary of any Borrower) specifically for transfer
to such Affiliate.

6.11.4 The payment of dividends in cash or common equity by the Company or any
Subsidiary to holders of its equity interests.

6.11.5 Advances of cash in the ordinary course of business pursuant to the Money
Pool Agreements or other intercompany borrowing arrangements with terms
substantially similar to those of the Money Pool Agreements.

6.11.6 A disposition of obsolete property or property no longer used in the
business of such Borrower or its Subsidiaries.

6.11.7 The transfer pursuant to a requirement of law or any regulatory authority
having jurisdiction, of functional and/or operational control of (but not of
title to) transmission facilities of such Borrower or its Subsidiaries to an
Independent System Operator, Regional Transmission Organization or to some other
entity which has responsibility for operating and planning a regional
transmission system.

6.11.8 Dispositions pursuant to Leveraged Lease Sales.

6.11.9 Disposition of assets deemed to have occurred by virtue of the
consummation of a Permitted Illinois Utility Combination consummated in
accordance with Section 6.10.

6.11.10 Leases, sales or other dispositions by such Borrower or any of its
Subsidiaries of its Property that, together with all other Property of such
Borrower and its Subsidiaries previously leased, sold or disposed of (other

 

63



--------------------------------------------------------------------------------

than dispositions otherwise permitted by other provisions of this Section 6.11)
since the Closing Date, do not constitute Property which represents more than
fifteen percent (15%) of the Consolidated Tangible Assets of such Borrower as
would be shown in the consolidated financial statements of such Borrower and its
Subsidiaries as at the end of the fiscal year ending immediately prior to the
date of any such lease, sale or other disposition; provided that in the case of
the Company, each reference in this Section 6.11.10 to a “Subsidiary” of the
Company shall be deemed to be a reference to a “subsidiary” of the Company.

6.11.11 Contributions, directly or indirectly, of capital, in the form of either
debt or equity, by the Company or any Subsidiary to any Subsidiary of the
Company (and contributions by any such Subsidiary to one of its Subsidiaries of
any such contribution received by such Subsidiary after the date hereof from the
Company or a Subsidiary specifically for transfer to the Subsidiary of such
Subsidiary).

6.11.12 Transactions under which the Borrower, or its Subsidiary, that disposes
of its Property receives in return consideration (i) in a form other than
equity, other ownership interests or indebtedness and (ii) of which at least 75%
is cash and/or assumption of debt; provided that any such cash consideration so
received, unless retained by such Borrower or its Subsidiary at all times prior
to the repayment of all Obligations under this Agreement, shall be used
(x) within twelve months of the receipt thereof for investment or reinvestment
by such Borrower or its Subsidiary in its existing business or (y) within six
months of the receipt thereof to reduce Indebtedness of such Borrower or its
Subsidiary, and provided further that after taking into account the assets
disposed of by such Borrower and its Subsidiaries in the aggregate and any
investment or reinvestment of the proceeds thereof in the business of such
Borrower and its Subsidiaries, no such transaction shall result in such Borrower
and its Subsidiaries as a whole having disposed of all or substantially all of
their assets.

6.11.13 Transfers of Receivables (and rights ancillary thereto) pursuant to, and
in accordance with the terms of, a Permitted Securitization.

6.11.14 Any transfer of equity interests in Resources as a result of which
Resources ceases to be a subsidiary of CILCO (but would remain a subsidiary of
the Company) or any other transfer of assets of Resources to a subsidiary of the
Company, whether pursuant to a merger, sale, transfer, dividend, distribution or
other corporate reorganization; provided that in any such case no Default or
Unmatured Default shall have occurred and be continuing at the time of, or after
giving effect to, the consummation of such transaction.

6.11.15 In the case of the Company, any disposition to or Investment in any
subsidiary.

 

64



--------------------------------------------------------------------------------

6.12. Indebtedness of Project Finance Subsidiaries, Investments in Project
Finance Subsidiaries or Non Material Subsidiaries and Other Investments;
Acquisitions.

6.12.1 Neither any Borrower nor any of its Subsidiaries shall be directly or
indirectly, primarily or secondarily, liable for any Indebtedness or any other
form of liability, whether direct, contingent or otherwise, of a Project Finance
Subsidiary nor shall any Borrower or any of its Subsidiaries provide any
guarantee of the Indebtedness, liabilities or other obligations of a Project
Finance Subsidiary. No Borrower will, or will permit any of its Subsidiaries to,
make or suffer to exist Investments in Project Finance Subsidiaries or
Non-Material Subsidiaries in excess of $100,000,000 in the aggregate for all the
Borrowers and Subsidiaries at any time outstanding (net of return of capital
(but not return on capital) in respect of each such Investment and valued at the
time of the making of such Investment), of which no more than $50,000,000 may at
any time be represented by Contingent Obligations in respect of obligations of
Non-Material Subsidiaries. No Borrower will, or will permit any of its
Subsidiaries to, consummate any Acquisition other than an Acquisition (a) which
is consummated on a non-hostile basis approved by a majority of the board of
directors or other governing body of the Person being acquired and (b) which
involves the purchase of a business line similar, related, complementary or
incidental to that of such Borrower and its Subsidiaries as of the Closing Date
unless the purchase price therefor is less than or equal to (i) $10,000,000 with
respect thereto or (ii) $50,000,000 when taken together with all other
Acquisitions consummated by all the Borrowers and Subsidiaries during the term
of this Agreement which do not otherwise satisfy the conditions described above
in this clause (b), and, as of the date of such Acquisition and after giving
effect thereto, no Default or Unmatured Default shall exist with respect to such
Borrower.

6.12.2 No Borrower will, or will permit any of its Subsidiaries to, make any
Investment in, or lease, sell or otherwise dispose of any asset to, any
Affiliate of the Company other than:

 

  (i) as would be permitted under Section 6.11.1, 6.11.2, 6.11.8, 6.11.9,
6.11.13, 6.11.14 or 6.11.15,

 

  (ii) Investments pursuant to cash management and money pool arrangements among
the Company and its Affiliates (consistent with past practices and subject to
compliance with record-keeping arrangements sufficient to allow at any time the
identification of cash to the owners thereof at such time (it being understood
that compliance with FERC applicable regulatory requirements to such effect
shall be deemed sufficient)),

 

  (iii) transfers of assets to an Affiliate of the Company for fair market value
(or, to the extent obligatory under applicable regulatory requirements, book
value) paid in cash or in the form of tangible assets useful in the business of
the Borrower or Subsidiary making such transfer,

 

65



--------------------------------------------------------------------------------

  (iv) (a) a disposition by a Subsidiary to an Affiliate of the Company of
Property received by such Subsidiary after the Closing Date from the Company,
directly or indirectly through another Subsidiary of the Company, specifically
for disposition to such Affiliate, provided that such Investment by the Company
in such Affiliate is otherwise permitted pursuant to the provisions of this
Section 6.12.2, (b) a disposition by a Borrower, or any of its Subsidiaries, to
any other Affiliate of assets, property or cash received from an Affiliate
(other than from a Borrower or a Subsidiary of any Borrower) specifically for
transfer to such Affiliate, or (c) an Investment in an Affiliate of the Company
(other than an Affiliate that owns equity of the Company) by the Company or a
Hybrid Vehicle of proceeds received by the Company or such Hybrid Vehicle from
any issuance permitted hereunder of equity securities of the Company or Hybrid
Securities, in each case, sold or issued specifically for the purpose of funding
such Investment in such Affiliate,

 

  (v) any Investment by a Borrower in, or any other disposition by a Borrower
to, an Affiliate of the Company, provided that the aggregate book value of all
such Investments made and assets disposed of in reliance on this clause
(v) after the Closing Date by such Borrower does not exceed $25,000,000 at any
time outstanding (net of return of capital (but not return on capital) in
respect of each such Investment and valued at the time of the making of such
Investment),

 

  (vi) the payment of dividends in cash or common equity by a Borrower or any
Subsidiary to holders of its equity interests,

 

  (vii) in the case of any Borrower, Investments in and leases, sales and other
dispositions to Affiliates of such Borrower that have on terms and under
documentation satisfactory to the Agent become guarantors of such Borrower’s
obligations under this Agreement,

 

  (viii) loans by the Company to subsidiaries (other than Subsidiaries) of the
Company in an aggregate amount outstanding, together with any amounts
outstanding pursuant to clause (ix) below and the principal amount outstanding
of promissory notes issued pursuant to clause (x) below, at any time not to
exceed $1,000,000,000,

 

  (ix) equity Investments by the Company in Affiliates (other than Subsidiaries)
of the Company in an aggregate amount outstanding (net of return of capital (but
not return on capital) in respect of each such Investment and valued at the time
of the making of such Investment), together with the principal amount
outstanding under any loans made pursuant to clause (viii) above and the
principal amount outstanding of promissory notes issued pursuant to clause
(x) below, at any time not to exceed $1,000,000,000 (provided that the aggregate
amount of such Investments in Affiliates that are not subsidiaries shall not
exceed $200,000,000), and

 

66



--------------------------------------------------------------------------------

  (x) transfers of assets to a subsidiary of the Company (other than
Subsidiaries) for fair market value (or, to the extent obligatory under
applicable regulatory requirements, book value) paid in the form of promissory
notes of the transferees in an aggregate principal amount outstanding, together
with the principal amount of any loans outstanding made pursuant to clause
(viii) above and any amounts outstanding pursuant to clause (ix) above, at any
time not to exceed $1,000,000,000.

6.13. Liens. No Borrower will, or will permit any of its Subsidiaries (other
than a Project Finance Subsidiary or Non-Material Subsidiary or an SPC) to,
create, incur, or suffer to exist any Lien in, of or on the Property of such
Borrower or any of its Subsidiaries, except:

6.13.1 Liens, if any, securing the Loans and other Obligations hereunder.

6.13.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.13.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.13.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

6.13.5 Liens existing on the date hereof and described in Schedule 2.

6.13.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.13.7 Deposits or accounts to secure the performance of bids, trade contracts
or obligations (other than for borrowed money), vendor and service provider
arrangements, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

6.13.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of such Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of such Borrower or any such Subsidiary
conducted at the property subject thereto.

 

67



--------------------------------------------------------------------------------

6.13.9 Liens arising out of judgments or awards not exceeding (i) in the case of
the Company, $50,000,000 in the aggregate for the Company and all its
Subsidiaries with respect to which appeals are being diligently pursued, and,
pending the determination of such appeals, such judgments or awards having been
effectively stayed, or not more than 45 days has elapsed prior to the
satisfaction or payment of such judgment or award giving rise to such Lien and
(ii) in the case of each other Borrower, $25,000,000 in the aggregate for such
Borrower and its Subsidiaries with respect to which appeals are being diligently
pursued, and, pending the determination of such appeals, such judgments or
awards having been effectively stayed or not more than 45 days has elapsed prior
to the satisfaction or payment of such judgment or award giving rise to such
Lien.

6.13.10 Liens, securing obligations constituting neither obligations nor
Contingent Obligations of the Borrower or any Subsidiary nor on account of which
the Borrower or any Subsidiary customarily pays interest, upon real estate upon
which the Borrower or any Subsidiary has a right-of-way, easement, franchise or
other servitude or of which the Borrower or any Subsidiary is the lessee of the
whole thereof or any interest therein, including, but not limited to, for the
purpose of locating transmission and distribution lines and related support
structures, pipe lines, substations, measuring stations, tanks, pumping or
delivery equipment or similar equipment.

6.13.11 Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution.

6.13.12 Liens on assets of Resources securing Resources Permitted Debt.

6.13.13 Liens (a) on assets of CIPS existing on the date hereof and (b) Liens
created pursuant to the CIPS Indenture securing First Mortgage Bonds; provided
that the Liens of such CIPS Indenture shall extend only to the property of CIPS
(including, to the extent applicable, after acquired property) that is or would
be covered by the Liens of the CIPS Indenture as in effect on the date hereof.

6.13.14 Any Liens existing on any assets of IP or any of its subsidiaries or
related trusts related to the Illinois Power Special Purpose Trust Transitional
Funding Trust Notes, Series 1998-1.

 

68



--------------------------------------------------------------------------------

6.13.15 Liens existing on any capital assets of any Subsidiary of such Borrower
at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.13.16 Liens on any capital assets securing Indebtedness incurred or assumed
for the purpose of financing or refinancing all or any part of the cost of
acquiring or constructing such asset; provided that such Lien attaches to such
asset concurrently with or within eighteen (18) months after the acquisition or
completion of construction thereof.

6.13.17 Liens existing on any capital assets of any Subsidiary of such Borrower
at the time such Subsidiary is merged or consolidated with or into such Borrower
or merged with or consolidated into any Subsidiary and not created in
contemplation of such event.

6.13.18 Liens existing on any assets prior to the acquisition thereof by such
Borrower or any of its Subsidiaries and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets.

6.13.19 Liens (a) on the capital stock of CILCO and on the assets of CILCO and
any other Subsidiary of CILCORP existing on the date hereof and/or (b) Liens
created pursuant to the CILCO Indenture securing First Mortgage Bonds and/or
(c) created pursuant to the CILCORP Pledge Agreement; provided that the Liens of
such CILCO Indenture or CILCORP Pledge Agreement shall extend only to the
property (including, to the extent applicable, after acquired property) that is
or would be covered by the Liens of the CILCO Indenture and/or the CILCORP
Pledge Agreement as in effect on the date hereof.

6.13.20 Undetermined Liens and charges incidental to construction.

6.13.21 Liens on Property or assets of a Subsidiary in favor of such Borrower or
a Subsidiary that is directly or indirectly wholly owned by such Borrower.

6.13.22 Liens (a) on assets of IP existing on the date hereof and (b) Liens
created pursuant to the IP Indenture securing First Mortgage Bonds; provided
that the Liens of such IP Indenture shall extend only to the property of IP
(including, to the extent applicable, after acquired property) that is or would
be covered by the Liens of the IP Indenture as in effect on the date hereof.

6.13.23 Liens representing the ownership interests or rights of a lessor in a
Property leased by a Borrower or any of its Subsidiaries.

 

69



--------------------------------------------------------------------------------

6.13.24 Liens arising in connection with sales or transfers of, or financings
secured by, Receivables, including Liens granted by an SPC to secure
Indebtedness arising under a Permitted Securitization.

6.13.25 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of Section 6.13.12 through
6.13.23; provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.

6.13.26 Liens not described in Sections 6.13.1 through 6.13.25, inclusive,
securing Indebtedness or other liabilities or obligations of a Borrower or its
Subsidiaries in an aggregate principal amount outstanding for all such Liens not
to exceed 10% of the Consolidated Tangible Assets of such Borrower at the time
of the incurrence of any such Lien; provided that in the case of the Company,
each reference in this Section 6.13.26 to a “Subsidiary” of the Company shall be
deemed to be a reference to a “subsidiary” of the Company.

6.14. Affiliates. Each Borrower will not, and will not permit any of its
Subsidiaries to, enter into any transaction (including without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than such Borrower and its Subsidiaries)
except in the ordinary course of business and pursuant to the reasonable
requirements of such Borrower’s or such Subsidiary’s business and, except to the
extent that the terms and consideration of any such transaction are mandated,
limited or otherwise subject to conditions imposed by any regulatory or
government body, upon fair and reasonable terms no less favorable to such
Borrower or such Subsidiary than such Borrower or such Subsidiary would obtain
in a comparable arm’s-length transaction; provided, however, that this
Section 6.14 shall not prohibit or restrict (i) transactions that provide for
the purchase or sale of Property or services at cost that are entered into with
any services company that is a Subsidiary of the Company, (ii) investments
pursuant to cash management and money pool arrangements among the Company and
its subsidiaries (consistent with past practices and subject to compliance with
record-keeping arrangements sufficient to allow at any time the identification
of cash to owners thereof at such time (it being understood that compliance with
FERC or other applicable regulatory requirements to such effect shall be deemed
sufficient)), (iii) customary sale and servicing transactions with an SPC
pursuant to, and in accordance with the terms of, a Permitted Securitization,
and (iv) payment of dividends pursuant to Section 6.12.2(vi) or 6.11.4.

6.15. Financial Contracts. No Borrower will, or will permit any of its
Subsidiaries, to, enter into or remain liable upon any Rate Management
Transactions except for those entered into in the ordinary course of business
for bona fide hedging purposes and not for speculative purposes.

6.16. Subsidiary Covenants. No Borrower will, or will permit any of its
Subsidiaries other than a Project Finance Subsidiary, a Non-Material Subsidiary
or an SPC to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
other than a Project Finance Subsidiary or Non-Material

 

70



--------------------------------------------------------------------------------

Subsidiary or SPC (i) other than with respect to dividends payable by the
Company to its shareholders, to pay dividends or make any other distribution on
its common stock, (ii) to pay any Indebtedness or other obligation owed to such
Borrower or any other Subsidiary of such Borrower, or (iii) to make loans or
advances or other Investments in such Borrower or any other Subsidiary of such
Borrower, in each case, other than (a) restrictions and conditions imposed by
law or by this Agreement, the Ameren/UE Agreement (or restrictions and
conditions imposed under refinancings or replacements of the Ameren/UE Agreement
that are substantially the same as those imposed by the Ameren/UE Agreement),
the CILCORP Pledge Agreement or the documents governing Resources Permitted
Debt, (b) restrictions and conditions existing on the date hereof, in each case
as identified on Schedule 3 (without giving effect to any amendment or
modification expanding the scope of any such restriction or condition),
(c) customary restrictions and conditions relating to an SPC contained in
agreements governing a Permitted Securitization, and (d) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder.

6.17. Leverage Ratio. No Borrower will permit the ratio of (i) its Consolidated
Indebtedness to (ii) its Consolidated Total Capitalization to be greater than
0.65 to 1.00 at any time for each Borrower; provided that Consolidated
Indebtedness, solely as such term is used in, and solely for the purpose of,
clause (i) of this Section 6.17, shall not include (A) subordinated indebtedness
which, by it terms, is subordinated to the Obligations on terms not less
favorable to the Lenders than those set forth in Exhibit G (it being understood
that any such subordinated indebtedness will be expressly subordinated to all
Obligations, including Obligations in respect of Letters of Credit),
(B) Permitted Securitizations or (C) Hybrid Securities.

6.18. Further Assurances.

6.18.1 CILCO. CILCO will, at the expense of CILCO, make, execute, endorse,
acknowledge, file and/or deliver to the Agent from time to time such assurances
or instruments and take such further steps relating to the CILCO Credit
Agreement Bond as the Agent may reasonably require to maintain the validity and
the continued enforceability of the CILCO Credit Agreement Bond as are generally
consistent with the terms of this Agreement and the Loan Documents. Furthermore,
CILCO will deliver to the Agent such opinions of counsel and other information
and related documents as may be reasonably requested by the Agent to assure
compliance with this Section 6.18.1. CILCO agrees that each action required by
this Section 6.18.1 shall be completed as soon as reasonably practical, but in
no event later than 30 days (or such greater number of days as the Agent may
agree) after such action is requested to be taken by the Agent.

6.18.2 CIPS. CIPS will, at the expense of CIPS, make, execute, endorse,
acknowledge, file and/or deliver to the Agent from time to time such assurances
or instruments and take such further steps relating to the CIPS Credit Agreement
Bond covered by any of the Loan Documents as the Agent may reasonably require to
maintain the validity and the continued enforceability of the CIPS Credit
Agreement Bond as are generally consistent

 

71



--------------------------------------------------------------------------------

with the terms of this Agreement and the Loan Documents. Furthermore, CIPS will
deliver to the Agent such opinions of counsel and other information and related
documents as may be reasonably requested by the Agent to assure compliance with
this Section 6.18.2. CIPS agrees that each action required by this
Section 6.18.2 shall be completed as soon as reasonably practical, but in no
event later than 30 days (or such greater number of days as the Agent may agree)
after such action is requested to be taken by the Agent.

6.18.3 IP. IP will, at the expense of IP, make, execute, endorse, acknowledge,
file and/or deliver to the Agent from time to time such assurances or
instruments and take such further steps relating to the IP Credit Agreement Bond
as the Agent may reasonably require to maintain the validity and the continued
enforceability of the IP Credit Agreement Bond as are generally consistent with
the terms of this Agreement and the Loan Documents. Furthermore, IP will deliver
to the Agent such opinions of counsel and other information and related
documents as may be reasonably requested by the Agent to assure compliance with
this Section 6.18.3. IP agrees that each action required by this Section 6.18.3
shall be completed as soon as reasonably practical, but in no event later than
30 days (or such greater number of days as the Agent may agree) after such
action is requested to be taken by the Agent.

6.19. [omitted].

6.20. Amendments of Collateral Documents.

6.20.1 CILCO. CILCO will not amend, supplement, waive or terminate the CILCO
Indenture in any manner that is materially adverse to the Lenders; provided the
foregoing shall not prohibit CILCO from supplementing the CILCO Indenture in
order to provide for the issuance of additional First Mortgage Bonds in
accordance with the CILCO Indenture, or to add property to the lien of the CILCO
Indenture, subject to compliance with Section 6.13.19.

6.20.2 CIPS. CIPS will not amend, supplement, waive or terminate the CIPS
Indenture in any manner that is materially adverse to the Lenders; provided the
foregoing shall not prohibit CIPS from supplementing the CIPS Indenture in order
to provide for the issuance of additional First Mortgage Bonds in accordance
with the CIPS Indenture, or to add property to the lien of the CIPS Indenture,
subject to compliance with Section 6.13.13.

6.20.3 IP. IP will not amend, supplement, waive or terminate the IP Indenture in
any manner that is materially adverse to the Lenders; provided the foregoing
shall not prohibit IP from supplementing the IP Indenture in order to provide
for the issuance of additional First Mortgage Bonds in accordance with the IP
Indenture, or to add property to the lien of the IP Indenture, subject to
compliance with Section 6.13.22.

 

72



--------------------------------------------------------------------------------

6.21. [omitted].

6.22. CILCO Preferred Stock. CILCO shall not issue any preferred stock if after
giving effect to such issuance the aggregate liquidation value of all CILCO
preferred stock issued after the Closing Date would exceed $50,000,000.

6.23. Funds From Operations Ratio. The Company will not permit the ratio as of
any date of (a) (i) Funds from Operations of the Company and its consolidated
subsidiaries for the four-fiscal quarter period most recently ended as of such
date, less, (ii) if as of such date a “Default” or “Unmatured Default” shall
exist under the Ameren/UE Agreement with respect to Union Electric or Genco, the
portion of such Funds from Operations contributed by Union Electric or Genco, as
applicable, and its consolidated subsidiaries, less (iii) if as of such date
Resources shall have in effect any agreement that would violate Section 6.16 but
for the exception therein in respect of Resources Permitted Debt, the portion of
such Funds from Operations contributed by Resources and its consolidated
subsidiaries, plus (iv) interest expense of the Company and its consolidated
subsidiaries for such four-fiscal quarter period (less the consolidated interest
expense of Resources and its consolidated subsidiaries to the extent the Funds
from Operations of such entities are excluded from the calculation of this
numerator pursuant to clause (a)(iii) above) to (b)(i) interest expense of the
Company and its consolidated subsidiaries for such four-fiscal quarter period,
less (ii) the consolidated interest expense of Resources and its consolidated
subsidiaries to the extent the Funds from Operations of such entities are
excluded from the calculation of the numerator of such ratio pursuant to
clause (a)(iii) above, all as determined in accordance with Agreement Accounting
Principles, to be less than 2.0 to 1.0.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events (i) in respect of any
Borrower shall constitute a Default with respect to such Borrower and (ii) in
respect of any Illinois Utility shall in addition constitute a Default with
respect to the Company; provided that the occurrence of any of the following
events with respect to Resources shall be deemed to constitute a Default with
respect to the Company but shall not in itself constitute a Default with respect
to CILCO unless the liability that CILCO has in respect of such Default or in
respect of the underlying event or condition giving rise to such Default would
constitute a Default with respect to CILCO had such underlying event or
condition occurred or existed at CILCO:

7.1 Any representation or warranty made or deemed made by or on behalf of such
Borrower (including any representation or warranty deemed made by such Borrower
as to one of its Subsidiaries) to the Lenders, the Issuing Banks or the Agent
under or in connection with this Agreement, any Collateral Document, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made or deemed made.

7.2 Such Borrower shall fail to pay in respect of any Obligation owing by it
(i) principal of any Loan when due, or (ii) interest upon any Loan or any
Facility Fee or other Obligations under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

 

73



--------------------------------------------------------------------------------

7.3 The breach by such Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.20,
6.22 and 6.23.

7.4 The breach by such Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement or any Collateral Document which is not remedied within fifteen
(15) days after the earlier to occur of (i) written notice from the Agent or any
Lender to such Borrower or (ii) an Authorized Officer otherwise becoming aware
of any such breach.

7.5 Failure of such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) to pay when due any
Material Indebtedness; or the default by such Borrower or any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC) in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any Material Indebtedness Agreement or any other event shall occur or condition
exist, the effect of which default, event or condition is to cause, or to permit
the holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due, or to
be required to be prepaid or repurchased, (other than by a regularly scheduled
payment or a mandatory prepayment of a corresponding receipt by such Borrower or
such Subsidiary (such as from the proceeds of sale, transfer, loss or other
disposition of property or the issuance of Indebtedness, equity or other
securities)) prior to its stated maturity or any commitment to lend under any
Material Indebtedness Agreement to be terminated prior to its stated expiration
date; or any Material Indebtedness of such Borrower or any of its Subsidiaries
(other than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC)
shall be declared to be due and payable or the remaining outstanding principal
amount thereof to be required to be prepaid or repurchased (other than by a
regularly scheduled payment or a mandatory prepayment of a corresponding receipt
by such Borrower or such Subsidiary (such as from the proceeds of sale,
transfer, loss or other disposition of property or the issuance of Indebtedness,
equity or other securities)) prior to the stated maturity thereof; or such
Borrower or any of its Subsidiaries (other than a Project Finance Subsidiary, a
Non-Material Subsidiary or an SPC) shall not pay, or admit in writing its
inability to pay, its debts generally as they become due; provided that no
Default shall occur under this Section 7.5 as a result of (i) any notice of
voluntary prepayment delivered by such Borrower or any Subsidiary with respect
to any Indebtedness, or (ii) any voluntary sale of assets by such Borrower or
any Subsidiary permitted hereunder as a result of which any Indebtedness secured
by such assets is required to be prepaid; and provided further that any
“Default” of the Company under the Ameren/UE Agreement that exists solely as a
result of a default by Union Electric or Genco shall not constitute a Default
under this Section 7.5 while the Company is otherwise in compliance with all its
obligations under the Ameren/UE Agreement.

7.6 Such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC) shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a

 

74



--------------------------------------------------------------------------------

receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7, or
(vii) become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

7.7 Without the application, approval or consent of such Borrower or any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC), a receiver, trustee, examiner, liquidator or similar
official shall be appointed for such Borrower or any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC) or any
Substantial Portion of its Property or the Property of any of its Subsidiaries
(other than a Project Finance Subsidiary or Non-Material Subsidiary or an SPC),
or a proceeding seeking an order for relief under the Federal bankruptcy laws as
now or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors shall be
instituted against such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) and such
appointment shall continue undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of such Borrower or any of its Subsidiaries, which, when taken together
with all other Property of such Borrower, so condemned, seized, appropriated, or
taken custody or control of, during the twelve-month period ending with the
month in which any such action occurs, constitutes a Substantial Portion of such
Borrower’s and its Subsidiaries’ Property, taken as a whole.

7.9 Such Borrower or, in the case of the Company, any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC), shall
fail within 45 days to pay, bond or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of $25,000,000 (or
the equivalent thereof in currencies other than Dollars) in the aggregate (net
of any amount covered by insurance), or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10 An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability (other than any liability
discharged prior to the Closing Date) of such Borrower, its Subsidiaries or any
Commonly Controlled Entity in an aggregate amount exceeding $25,000,000.

 

75



--------------------------------------------------------------------------------

7.11 Nonpayment when due (after giving effect to any applicable grace period) by
such Borrower or, in the case of the Company, any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC), of
obligations or settlement amounts under Rate Management Transactions in an
aggregate amount of $10,000,000 or more (after giving effect to all netting
arrangements and agreements), or the breach (beyond any grace period applicable
thereto) by such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC) of any term, provision or
condition contained in any Rate Management Transaction the effect of which is to
cause, or to permit the counterparty(ies) thereof to cause, the termination of
such Rate Management Transaction resulting in liability of such Borrower or such
Subsidiaries for obligations and/or settlement amounts under such Rate
Management Transactions in an aggregate amount of $10,000,000 or more (after
giving effect to all netting arrangements and agreements).

7.12 Any Change in Control with respect to such Borrower shall occur.

7.13 Such Borrower or, in the case of the Company, any of its Subsidiaries,
shall (i) be the subject of any proceeding or investigation pertaining to the
release by such Borrower (or, in the case of the Company, any of its
Subsidiaries ) or any other Person of any toxic or hazardous waste or substance
into the environment, or (ii) violate any Environmental Law; which, in the case
of an event described in clause (i) or clause (ii), has resulted in liability to
such Borrower or, in the case of the Company, any of its Subsidiaries, in an
aggregate amount equal to $50,000,000 or more which liability is not paid,
bonded or otherwise discharged within 45 days or which is not stayed on appeal
and being appropriately contested in good faith.

7.14 Any Loan Document shall fail to remain in full force or effect with respect
to such Borrower or any of its Subsidiaries or in respect of any Lien thereunder
intended to secure the Obligations of such Borrower or any such Lien (subject to
Liens and exceptions permitted by the Loan Documents) shall fail to constitute a
perfected first priority Lien securing the Obligations of such Borrower, or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document with respect to such Borrower or any Lien
or the priority of any Lien intended to secure the Obligations of such Borrower.

7.15. Any event shall occur or condition shall exist (i) in the case of CILCO,
under the CILCO Indenture or any agreement or instrument relating to any
Indebtedness thereunder and shall continue after the applicable grace period, if
any, specified in the CILCO Indenture or such agreement or instrument, if the
effect of such event or condition is to accelerate the maturity of any
Indebtedness secured by the CILCO Indenture; (ii) in the case of CIPS, under the
CIPS Indenture or any agreement or instrument relating to any Indebtedness
thereunder and shall continue after the applicable grace period, if any,
specified in the CIPS Indenture or such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of any Indebtedness
secured by the CIPS Indenture; and (iii) in the case of IP, under the IP
Indenture or any agreement or instrument relating to any Indebtedness thereunder
and shall continue after the applicable grace period, if any, specified in the
IP Indenture or such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of any Indebtedness secured by the IP
Indenture.

 

76



--------------------------------------------------------------------------------

7.16.(a) In the case of CILCO, (i) the CILCO Credit Agreement Bond delivered
pursuant hereto shall cease to be outstanding for any reason other than (A) both
CILCO’s Borrower Sublimit and CILCO’s Borrower Credit Exposure have been reduced
to zero, (B) the payment in full of the CILCO Credit Agreement Bond or (C) the
return by the Agent of the CILCO Credit Agreement Bond to CILCO or the CILCO
Trustee, or (ii) the Agent, on behalf of the Lenders, shall cease at any time to
be the holder of the CILCO Credit Agreement Bond delivered pursuant hereto for
all purposes of the CILCO Indenture (unless the CILCO Credit Agreement Bond is
transferred by the Agent); (b) in the case of CIPS, (i) the CIPS Credit
Agreement Bond delivered pursuant hereto shall cease to be outstanding for any
reason other than (A) both CIPS’s Borrower Sublimit and CIPS’s Borrower Credit
Exposure have been reduced to zero, (B) the payment in full of the CIPS Credit
Agreement Bond or (C) the return by the Agent of the CIPS Credit Agreement Bond
to CIPS or the CIPS Trustees, or (ii) the Agent, on behalf of the Lenders, shall
cease at any time to be the holder of the CIPS Credit Agreement Bond delivered
pursuant hereto for all purposes of the CIPS Indenture (unless the CIPS Credit
Agreement Bond is transferred by the Agent); or (c) in the case of IP, (i) the
IP Credit Agreement Bond shall cease to be outstanding for any reason other than
(A) both IP’s Borrower Sublimit and IP’s Borrower Credit Exposure have been
reduced to zero, (B) the payment in full of the IP Credit Agreement Bond or
(C) the return by the Agent of the IP Credit Agreement Bond to IP or the IP
Trustee, or (ii) the Agent, on behalf of the Lenders, shall cease at any time to
be the holder of the IP Credit Agreement Bond for all purposes of the IP
Indenture (unless the IP Credit Agreement Bond is transferred by the Agent).

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC) , the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder to such Borrower (and, if such Borrower is an Illinois Utility, the
Company) shall automatically terminate and the Obligations of such Borrower
(and, if such Borrower is an Illinois Utility, the Company) shall immediately
become due and payable without any election or action on the part of the Agent,
any Issuing Bank or any Lender. If any other Default occurs with respect to a
Borrower or any of its Subsidiaries (other than Project Finance Subsidiaries or
Non-Material Subsidiaries or an SPC), the Required Lenders (or the Agent with
the consent of the Required Lenders) may terminate or suspend the obligations of
the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder to such Borrower, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which such
Borrower hereby expressly waives.

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to such Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to such Borrower, rescind and annul such
acceleration and/or termination.

 

77



--------------------------------------------------------------------------------

8.2. Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each affected Lender:

8.2.1 Extend the final maturity of any Revolving Loan or LC Disbursement or
postpone any payment of principal of any Revolving Loan or LC Disbursement or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon (other than a waiver
of the application of the default rate of interest pursuant to Section 2.14
hereof).

8.2.2 Waive any condition set forth in Section 4.4, or, other than as provided
in Section 2.25, reduce the percentage specified in the definition of Required
Lenders or any other percentage of Lenders specified to be the Pro Rata Share in
this Agreement to act on specified matters or amend the definition of “Pro Rata
Share”.

8.2.3 Extend the Commitment Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or increase
the amount of the Commitment of any such affected Lender hereunder or increase
any Borrower Sublimit hereunder, or permit any Borrower to assign its rights or
obligations under this Agreement or change Section 2.15, 2.8.3 or 11.2 in a
manner that would alter the pro rata sharing of payments or the application of
reductions of commitments on a ratable basis required thereby.

8.2.4 Terminate the interest of the Agent in all or any portion of the CILCO
Credit Agreement Bond, the CIPS Credit Agreement Bond or the IP Credit Agreement
Bond without the written consent of each Lender, in each case unless both the
Borrower Sublimit and the Borrower Credit Exposure of the applicable Borrower
have been reduced to zero.

8.2.5 Amend this Section 8.2.

No amendment of any provision of this Agreement relating to the Agent or any
Issuing Bank shall be effective without the written consent of the Agent or such
Issuing Bank, as the case may be. The Agent may waive payment of the fee
required under Section 12.3.3 without obtaining the consent of any other party
to this Agreement. Notwithstanding the foregoing, the approval of the Required
Lenders shall not be required for any Commitment Increase Amendment and any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrowers, the Required Lenders and the Agent if (i) by the terms of
such agreement any remaining Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Advance made by it and all other amounts owing to it or accrued
for its account under this Agreement.

 

78



--------------------------------------------------------------------------------

8.3. Preservation of Rights. No delay or omission of the Lenders, the Agent or
the Issuing Banks to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or Unmatured Default or the inability of a Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the
Issuing Banks and the Lenders until all of the Obligations have been paid in
full.

8.4. Release of Liens. Notwithstanding any other provision in this Agreement to
the contrary, the Agent is hereby authorized, and shall, without any further
action or consent of the Lenders, (i) release or consent to the release of any
Lien securing the Obligations in respect of any asset disposed of to any Person
that is not an Affiliate of the Borrower disposing of such asset in accordance
with the provisions of Section 6.11 or any asset disposed of by a Borrower or
one of its Subsidiaries to any Affiliate of the Company (other than to any of
such disposing Borrower’s Subsidiaries) in accordance with the provisions of
Section 6.12.2, (ii) surrender the CILCO Credit Agreement Bond to the CILCO
Trustee for cancellation when each of the Borrower Sublimit and the Borrower
Credit Exposure of CILCO have been reduced to zero and all fees and other
amounts payable by CILCO with respect to the Obligations of CILCO have been duly
paid, (iii) surrender the CIPS Credit Agreement Bond to the CIPS Trustees for
cancellation when each of the Borrower Sublimit and the Borrower Credit Exposure
of CIPS have been reduced to zero and all fees and other amounts payable by CIPS
with respect to the Obligations of CIPS have been duly paid, and (iv) surrender
the IP Credit Agreement Bond to the IP Trustee for cancellation when each of the
Borrower Sublimit and the Borrower Credit Exposure of IP have been reduced to
zero and all fees and other amounts payable by IP with respect to the
Obligations of IP have been duly paid. This Section 8.4 does not require any
consent of Lenders or release by the Agent in connection with the release of
property from the Lien of the CIPS Indenture, the CILCO Indenture or the IP
Indenture that is made in accordance with the respective requirements of those
instruments.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

79



--------------------------------------------------------------------------------

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Agent and the Lenders, and between the Agent and the
Lenders on one hand, and the Borrowers individually on the other hand, and
supersede all prior agreements and understandings among and between such
parties, as the case may be, relating to the subject matter thereof other than
those contained in the fee letters described in Section 10.13 which shall
survive and remain in full force and effect during the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders and the Issuing Banks hereunder are several and not joint and no
Lender or Issuing Bank shall be the partner or agent of any other (except to the
extent to which the Agent is authorized to act as such). The failure of any
Lender or any Issuing Bank to perform any of its obligations hereunder shall not
relieve any other Lender or any Issuing Bank from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided, however, that the parties hereto
expressly agree that the Arrangers shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on their own behalf and in its
own name to the same extent as if it were a party to this Agreement (it being
acknowledged that Section 9.6 may be enforced against any Borrower only to the
extent of the amounts for which such Borrower is liable under the terms of such
Section).

9.6. Expenses; Indemnification.

 

  (i)

Subject to paragraph (iii) below, the Illinois Utilities and the Borrowers shall
reimburse the Agent and the Arrangers for any reasonable costs, internal charges
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of attorneys for the Agent (including local counsel if
determined by the Agent to be advisable in connection with the perfection of
security interests and the issuance and pledge of the CILCO Credit Agreement
Bond, the CIPS Credit Agreement Bond or the IP Credit Agreement Bond), which
attorneys may be employees of the Agent, and expenses of and fees for other
advisors and professionals engaged by the Agent or the Arrangers) paid or
incurred by the Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration of the Loan Documents. Subject to
paragraph (iii) below, the Illinois Utilities and the Borrowers also agree to
reimburse the Agent, the Arrangers, the Issuing Banks and the Lenders for any
costs, internal charges and out-of-pocket expenses (including attorneys’ and
paralegals’ fees and time

 

80



--------------------------------------------------------------------------------

 

charges and expenses of attorneys and paralegals for the Agent, the Arrangers,
the Issuing Banks and the Lenders, which attorneys and paralegals may be
employees of the Agent, the Arrangers, the Issuing Banks or the Lenders) paid or
incurred by the Agent, the Arrangers, any Issuing Bank or any Lender in
connection with the collection of the Obligations and enforcement of the Loan
Documents.

 

  (ii) Subject to paragraph (iii) below, the Illinois Utilities and the
Borrowers hereby further agree to indemnify the Agent, the Arrangers, each
Issuing Bank, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arrangers, any Issuing Bank, any Lender or any affiliate is a party thereto, and
all attorneys’ and paralegals’ fees, time charges and expenses of attorneys and
paralegals of the party seeking indemnification, which attorneys and paralegals
may or may not be employees of such party seeking indemnification) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder except
to the extent that they have resulted, as determined in a final non-appealable
judgment by a court of competent jurisdiction, from the gross negligence or
willful misconduct of the party seeking indemnification.

 

  (iii) Each amount payable under paragraph (i) or (ii) of this Section shall be
an obligation of, and shall be discharged by (a) to the extent arising out of
acts, events and circumstances related to a particular Illinois Utility or
Borrower, such Illinois Utility or Borrower and (b) otherwise, all the Illinois
Utilities and Borrowers, with each of them being severally, but not jointly,
liable for its Contribution Percentage of such amount.

 

  (iv) To the extent that the Illinois Utilities and the Borrowers fail to pay
any amount required to be paid by them to the Agent, the Arrangers or any
Issuing Bank under paragraph (i) or (ii) of this Section, each Lender severally
agrees to pay to the Agent, the Arrangers or such Issuing Bank, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent, the Arrangers or such Issuing Bank in its capacity as such.

 

  (v) The obligations of the Illinois Utilities and the Borrowers under this
Section 9.6 shall survive the termination of this Agreement and the Facility
Termination Date.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.

 

81



--------------------------------------------------------------------------------

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by any Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at such Borrower’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
such Borrower’s and its Subsidiaries’ financial condition shall be the same
after such changes as if such changes had not been made; provided, however,
until such provisions are amended in a manner reasonably satisfactory to the
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
the foregoing, all financial statements to be delivered by such Borrower
pursuant to Section 6.1 shall be prepared in accordance with generally accepted
accounting principles in effect at such time (subject in the case of interim
financial statements, to the absence of footnotes and year-end adjustments).

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability. The relationship between the Borrowers individually on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. None of the Agent, the Arrangers, any Issuing Bank or any
Lender shall have any fiduciary responsibilities to the Borrowers. None of the
Agent, the Arrangers, any Issuing Bank or any Lender undertakes any
responsibility to the Borrowers to review or inform the Borrowers of any matter
in connection with any phase of the Borrowers’ businesses or operations. The
Borrowers agree that none of the Agent, the Arrangers, any Issuing Bank or any
Lender shall have liability to the Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrowers in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of the Borrowers, the Agent, the Arrangers, any Issuing
Bank or any Lender shall have any liability with respect to, and each of the
Agent, the Arrangers, each Issuing Bank, each Lender and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by it in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

 

82



--------------------------------------------------------------------------------

9.11. Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from any Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Borrowers, Lenders or Issuing Banks and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or
Issuing Bank or to a Transferee, in each case which have been informed as to the
confidential nature of such information, for use solely in connection with the
transactions contemplated hereby, (iii) to regulatory officials having
jurisdiction over it or its Affiliates, (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender or Issuing Bank is a party, (vi) to such
Lender’s or Issuing Bank’s direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, in each case which have been informed as to the
confidential nature of such information, (vii) as permitted by Section 12.4 and
(viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to this Agreement or the Advances hereunder.

9.12. Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. The Borrowers and each Lender and each Issuing Bank hereby
acknowledge and agree that each Lender, each Issuing Bank and their Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrowers and their Affiliates.

9.15. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with its requirements. The Borrowers shall promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations including the USA Patriot Act.

 

83



--------------------------------------------------------------------------------

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the each of the Issuing Banks irrevocably
authorizes the Agent to act as the contractual representative of such Lender and
such Issuing Bank with the rights and duties expressly set forth herein and in
the other Loan Documents. The Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Agent,” it is expressly understood
and agreed that the Agent shall not have any fiduciary responsibilities to any
Lender or any Issuing Bank by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders and the Issuing Banks with only those duties as are expressly set
forth in this Agreement and the other Loan Documents. In its capacity as the
Lenders’ and the Issuing Banks’ contractual representative, the Agent (i) does
not hereby assume any fiduciary duties to any of the Lenders or the Issuing
Banks, (ii) is a “representative” of the Lenders and the Issuing Banks within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders and the Issuing Banks hereby
agrees to assert no claim against the Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders or the
Issuing Banks, or any obligation to the Lenders or the Issuing Banks to take any
action thereunder except any action specifically provided by the Collateral
Documents to be taken by the Agent. Without limiting any other power granted
under any Loan Document, each Lender authorizes and directs the Agent to vote
all the interests of the Lenders as a single bloc based upon the direction of
the Required Lenders as contemplated by any Loan Document.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
or any Issuing Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation,

 

84



--------------------------------------------------------------------------------

any agreement by an obligor to furnish information directly to each Lender and
each Issuing Bank; (c) the satisfaction of any condition specified in Article
IV, except receipt of items required to be delivered solely to the Agent;
(d) the existence or possible existence of any Default or Unmatured Default;
(e) the validity, enforceability, effectiveness, sufficiency or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of the Borrowers
or any guarantor of any of the Obligations or of any of the Borrowers’ or any
such guarantor’s respective Subsidiaries. The Agent shall have no duty to
disclose to the Lenders or the Issuing Banks information that is not required to
be furnished by the Borrowers to the Agent at such time, but is voluntarily
furnished by the Borrowers to the Agent (either in its capacity as Agent or in
its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such). The Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction in writing by the Lenders pro rata against any and all liability,
cost and expense that it may incur by reason of taking or continuing to take any
such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders or the
Issuing Banks, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and the Issuing Banks and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the their Pro Rata Shares of
the Aggregate Commitment (or, if the Aggregate Commitment has been terminated,
of the Aggregate Revolving Credit Exposure) (determined as of the date of any
such request by the Agent) (i) for any amounts not reimbursed by the Borrowers
for which the Agent is entitled to reimbursement by the Borrowers under the Loan
Documents in its capacity as Agent, (ii) to the extent not paid

 

85



--------------------------------------------------------------------------------

by the Borrowers, for any other expenses incurred by the Agent on behalf of the
Lenders or the Issuing Banks, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Agent in connection with
any dispute between the Agent and any Lender or between two or more of the
Lenders or Issuing Banks) and (iii) to the extent not paid by the Borrowers, for
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever which
may be imposed on, incurred by or asserted against the Agent in any way relating
to or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Agent in connection with any dispute between the Agent and any Lender or between
two or more of the Lenders or Issuing Banks), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent, (ii) any indemnification required pursuant to Section 3.5(vi) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof and (iii) the Agent shall
reimburse the Lenders for any amounts the Lenders have paid to the extent such
amounts are subsequently recovered from the Borrowers. The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations,
termination and expiration of the Letters of Credit and termination of this
Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Borrowers, the
Lenders and the Issuing Banks.

10.10. Rights as a Lender. In the event the Agent is a Lender or an Issuing
Bank, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Credit Extensions as
any Lender or any Issuing Bank and may exercise the same as though it were not
the Agent, and the term “Lender” or “Lenders” or “Issuing Bank” shall, at any
time when the Agent is a Lender or an Issuing Bank, unless the context otherwise
indicates, include the Agent in its individual capacity. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with each Borrower or
any of its Subsidiaries in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

10.11. Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, the
Arrangers or any other Lender or any other Issuing Bank and based on the
financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
and each Issuing Bank also acknowledges that it will, independently and without

 

86



--------------------------------------------------------------------------------

reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Banks and the Borrowers, such
resignation to be effective upon the appointment of a successor Agent; provided
that such Successor Agent is a Lender or an Affiliate of a Lender or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign. The Agent may be removed at any time
with or without cause by written notice received by the Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders, with the
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed; provided that such consent shall not be required in the event and
continuation of a Default), shall have the right to appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders or consented to by the Borrowers
within thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrowers or any Lender or any Issuing
Bank, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned or been removed and no successor
Agent has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lenders and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $1,000,000,000 (or such lower amount as shall be acceptable to the
Company). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Agent. Upon the effectiveness of the resignation or removal of the
Agent, the resigning or removed Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation or removal of an Agent, the provisions of this Article X shall
continue in effect for the benefit of such Agent in respect of any actions taken
or omitted to be taken by it while it was acting as the Agent hereunder and
under the other Loan Documents. In the event that there is a successor to the
Agent by merger, or the Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Agent.

10.13. Agent and Arrangers Fees. Each Borrower agrees to pay to the Agent and
each Arranger, for their respective accounts, the agent and arrangers fees
agreed to by such Borrower, the Agent and such Arranger pursuant to the letter
agreements dated June 3, 2009, or as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrowers, the Lenders and the Issuing
Banks agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Agent is entitled under Articles IX
and X.

 

87



--------------------------------------------------------------------------------

10.15. Syndication Agent and Documentation Agents. The Lender identified in this
Agreement as the “Syndication Agent” and the Lenders identified in this
Agreement as the “Documentation Agents” shall have no right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, such Lenders
shall not have or be deemed to have a fiduciary relationship with any other
Lender. Each Lender hereby makes the same acknowledgements with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if a Borrower becomes insolvent, however
evidenced, or any Default occurs with respect to a Borrower, any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender or any Issuing Bank
to or for the credit or account of such Borrower may be offset and applied
toward the payment of the Obligations owing by such Borrower to such Lender or
such Issuing Bank, whether or not the Obligations, or any part thereof, shall
then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Revolving Credit Exposure (other than payments
received pursuant to Section 2.22, 3.1, 3.2, 3.4 or 3.5) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a participation in the Aggregate Revolving Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Revolving Credit Exposure. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Revolving Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns; Designated Lenders.

12.1.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Agent, the
Issuing Banks and the Lenders and their respective successors

 

88



--------------------------------------------------------------------------------

and assigns permitted hereby, except that (i) the Borrowers shall not have the
right to assign their rights or obligations under the Loan Documents without the
prior written consent of the Agent, each Lender and each Issuing Bank, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and
(iii) any transfer by Participants must be made in compliance with Section 12.2.
Any attempted assignment or transfer by any party not made in compliance with
this Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank, (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee or (z) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to direct or
indirect contractual counterparties in swap agreements relating to the Loans;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 12.3; provided, however, that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.1.2 Designated Lenders.

 

  (i)

Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Loans to be made by such Lender pursuant to this Agreement;
provided that the designation of an Eligible Designee by any Lender for purposes
of this Section 12.1.2 shall be subject to the approval of the Agent (which
consent shall not be unreasonably withheld or delayed). Upon the execution by
the parties to each such designation of an agreement in the form of Exhibit F
hereto (a “Designation Agreement”) and the acceptance thereof by the Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement. The Designating Lender shall thereafter have the right to permit the
Designated

 

89



--------------------------------------------------------------------------------

 

Lender to provide all or a portion of the Loans to be made by the Designating
Lender pursuant to the terms of this Agreement and the making of such Loans or
portion thereof shall satisfy the obligations of the Designating Lender to the
same extent, and as if, such Loan was made by the Designating Lender. As to any
Loan made by it, each Designated Lender shall have all the rights a Lender
making such Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under Article
III hereof for any amount which would exceed the amount that would have been
payable by the Borrowers to the Lender from which the Designated Lender obtained
any interests hereunder. No additional Notes shall be required with respect to
Loans provided by a Designated Lender; provided, however, to the extent any
Designated Lender shall advance funds, the Designating Lender shall be deemed to
hold the Notes in its possession as an agent for such Designated Lender to the
extent of the Loan funded by such Designated Lender. Such Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and communications hereunder. Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrowers nor the Agent shall
be responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (1) with notice to, but without the consent
of, the Borrowers or the Agent, assign all or portions of its interests in any
Loans to its Designating Lender or to any financial institution consented to by
the Agent providing liquidity and/or credit facilities to or for the account of
such Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.

 

  (ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender. This Section 12.1.2 shall survive the
termination of this Agreement.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Revolving Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such

 

90



--------------------------------------------------------------------------------

Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Revolving Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrowers under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrowers and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders or
any of the affected Lenders pursuant to the terms of Section 8.2.

12.2.3 Benefit of Certain Provisions. The Borrowers agree that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrowers
further agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrowers, and (ii) any Participant that is not a
U.S. Person agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender.

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (other than to any Borrower or an Affiliate of a
Borrower) (“Purchasers”) all or any part of its rights and obligations

 

91



--------------------------------------------------------------------------------

under the Loan Documents. Such assignment shall be evidenced by an agreement
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto (each such agreement, an “Assignment Agreement”). Each
such assignment with respect to a Purchaser which is not a Lender or an
Affiliate of a Lender or an Approved Fund shall either be in an amount equal to
the entire applicable Commitment and Revolving Credit Exposure of the assigning
Lender or (unless each of the Borrowers and the Agent otherwise consents) be in
an aggregate amount not less than $5,000,000. The amount of the assignment shall
be based on the Commitment or, if the Commitments have been terminated, the
Revolving Credit Exposure subject to the assignment, determined as of the date
of such assignment or as of the “Trade Date,” if the “Trade Date” is specified
in the Assignment Agreement. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement.

12.3.2 Consents. The consent of the Borrowers shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrowers shall
not be required if (i) a Default has occurred and is continuing or (ii) such
assignment is in connection with the physical settlement of any Lender’s
obligations to direct or indirect contractual counterparties in swap agreements
relating to the Loans; provided, that the assignment without the Borrowers’
consent pursuant to clause (ii) shall not increase the Borrowers’ liability
under Section 3.5. The consent of the Agent and each Issuing Bank shall be
required prior to an assignment becoming effective. Any consent required under
this Section 12.3.2 shall not be unreasonably withheld or delayed.

12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent); provided that no fee shall be required
if a Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund, such
assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Commitment and
Revolving Credit Exposure under the applicable Assignment Agreement constitutes
“plan assets” as defined under ERISA and that the rights, benefits and interests
of the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA. On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
with respect

 

92



--------------------------------------------------------------------------------

to the Commitment and Revolving Credit Exposure, if any, assigned to such
Purchaser without any further consent or action by the Borrowers, the Lenders or
the Agent. In the case of an assignment covering all of the assigning Lender’s
rights, benefits and obligations under this Agreement, such Lender shall cease
to be a Lender hereunder but shall continue to be entitled to the benefits of,
and subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the Loan Documents.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrowers shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that, upon cancellation and surrender to the Borrowers of the
Notes (if any) held by the transferor Lender, new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender, if applicable, and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments (or, if
such Commitments have been terminated, their respective Revolving Credit
Exposure), as adjusted pursuant to such assignment.

12.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and the Borrowers hereby designate the Agent to act in such
capacity), shall maintain at one of its offices in New York, New York a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of and interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time and whether such Lender is an
original Lender or assignee of another Lender pursuant to an assignment under
this Section 13.3. The entries in the Register shall be conclusive, absent
manifest error and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

12.4. Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrowers and their Subsidiaries;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

 

93



--------------------------------------------------------------------------------

12.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee which is not a U.S. Person, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.5(iv).

ARTICLE XIII

NOTICES

13.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

  (i) if to any Borrower, to it in care of Ameren Corporation, 1901 Chouteau
Avenue, St. Louis, MO 63103, Attention of Jerre E. Birdsong, Vice President and
Treasurer (Telecopy No. (314) 554-6328);

 

  (ii)

if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention: Regina Harmon
(Telecopy No. (713) 427-6307), with a copy to JPMorgan Chase Bank, N.A., 270
Park Avenue, 4th Floor, New York, NY 10017, Attention of Christal Kelso
(Telecopy No. (212) 270-0213);

 

  (iii) if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

13.2. Change of Address. Any Borrower, the Agent, any Issuing Bank and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 

94



--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the Issuing
Banks and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

15.2. CONSENT TO JURISDICTION. EACH BORROWER, EACH LENDER AND THE AGENT HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH SUCH PERSON
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

AMEREN CORPORATION,   by    /s/ Jerre E. Birdsong     Name:   Jerre E. Birdsong
    Title:   Vice President and Treasurer CENTRAL ILLINOIS PUBLIC SERVICE
COMPANY,   by    /s/ Jerre E. Birdsong     Name:   Jerre E. Birdsong     Title:
  Vice President and Treasurer CENTRAL ILLINOIS LIGHT COMPANY,   by    /s/ Jerre
E. Birdsong     Name:   Jerre E. Birdsong     Title:   Vice President and
Treasurer ILLINOIS POWER COMPANY,   by    /s/ Jerre E. Birdsong     Name:  
Jerre E. Birdsong     Title:   Vice President and Treasurer

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent, as a Lender and as an Issuing Bank,   by   
/s/ Michael DeForge     Name:   Michael DeForge     Title:   Managing Director
BARCLAYS BANK PLC, as Syndication Agent and as a Lender,   by   /s/ Sydney G.
Dennis     Name:   Sydney G. Dennis     Title:   Director

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Bank of America, N.A.   by    /s/ Richard L. Stein     Name:   Richard
L. Stein     Title:   Senior Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: BNP Paribas   by    /s/ Francis J. Delaney     Name:   Francis J.
Delaney     Title:   Managing Director   by   /s/ Pasquale A. Perraglia    
Name:   Pasquale A. Perraglia     Title:   Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Goldman Sachs Bank USA   by    /s/ Mark Walton     Name:   Mark Walton  
  Title:   Authorized Signatory

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Morgan Stanley Bank, N.A.   by    /s/ Melissa James     Name:   Melissa
James     Title:   Authorized Signatory

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: U.S. Bank National Association   by    /s/ Paul Vastola     Name:   Paul
Vastola     Title:   Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: UBS Loan Finance LLC   by    /s/ Irja R. Otsa     Name:   Irja R. Otsa  
  Title:   Associate Director   by   /s/ Marie Haddad     Name:   Marie Haddad  
  Title:   Associate Director

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Deutsche Bank AG New York Branch   by    /s/ Marcus M. Tarkington    
Name:   Marcus M. Tarkington     Title:   Director   by   /s/ Paul O’Leary    
Name:   Paul O’Leary     Title:   Director

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: The Bank of New York Mellon   by    /s/ Richard K. Fronapfel, Jr.    
Name:   Richard K. Fronapfel, Jr.     Title:   Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: The Bank of Nova Scotia   by    /s/ Thane Rattew     Name:   Thane
Rattew     Title:   Managing Director

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: The Royal Bank of Scotland plc   by    /s/ Belinda Tucker     Name:  
Belinda Tucker     Title:   Senior Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Fifth Third Bank   by    /s/ Robert M. Sander     Name:   Robert M.
Sander     Title:   Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: KeyBank National Association   by    /s/ Sherrie Manson     Name:  
Sherrie Manson     Title:   Senior Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Regions Bank   by    /s/ David Bentzinger     Name:   David Bentzinger  
  Title:   Senior Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: The Northern Trust Company   by    /s/ Rick J. Gomez     Name:   Rick J.
Gomez     Title:   Second Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Commerce Bank, N.A.   by    /s/ Douglas P. Best     Name:   Douglas P.
Best     Title:   Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: UMB Bank, N.A.   by    /s/ Cecil G. Wood     Name:   Cecil G. Wood    
Title:   Executive Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: Comerica Bank   by    /s/ Mark J. Leveille     Name:   Mark J. Leveille
    Title:   Vice President

SIGNATURE PAGE TO

AMEREN CORPORATION

ILLINOIS CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

PRICING SCHEDULE

 

Applicable

Margin or Fee

   Level
I
Status     Level
II
Status     Level
III
Status     Level
IV
Status     Level
V
Status     Level
VI
Status  

LIBOR Spread/LC Participation Fee

   2.000 %    2.375 %    2.750 %    3.000 %    3.250 %    3.625 % 

ABR Spread

   1.000 %    1.375 %    1.750 %    2.000 %    2.250 %    2.625 % 

Facility Fee

   0.250 %    0.375 %    0.500 %    0.750 %    1.000 %    1.125 % 

Level Status shall be determined based upon the applicable Ratings for the
applicable Borrower provided by Moody’s and S&P. If the applicable Borrower is
split-rated, then (a) if the Ratings differential is one level, each rating
agency will be deemed to have a Rating in the higher level and (b) if the
Ratings differential is two levels or more, then each rating agency will be
deemed to have a Rating one level above the lower Rating.

The Applicable Margin shall be determined in accordance with the foregoing table
based on the applicable Borrower’s Status as determined from its then-current
Moody’s Rating and S&P Rating. The Applicable Fee Rate shall be determined with
respect to Facility Fees and LC Participation Fees of each Borrower in
accordance with the foregoing table based on such Borrower’s Status. The Rating
in effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date.

“Level I Status” exists at any date if, on such date, the applicable entity’s
Moody’s Rating is A2 or better or the applicable entity’s S&P Rating is A or
better.

“Level II Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status and (ii) the applicable entity’s Moody’s
Rating is A3 or better or the applicable entity’s S&P Rating is A- or better.

“Level III Status” exists at any date if, on such date, (i) the applicable
entity has not qualified for Level I Status or Level II Status and (ii) the
applicable entity’s Moody’s Rating is Baa1 or better or the applicable entity’s
S&P Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the applicable entity’s Moody’s Rating is Baa2 or better or the applicable
entity’s S&P Rating is BBB or better.



--------------------------------------------------------------------------------

“Level V Status” exists at any date if, on such date, (i) the applicable entity
has not qualified for Level I Status, Level II Status, Level III Status or Level
IV Status and (ii) the applicable entity’s Moody’s Rating is Baa3 or better or
the applicable entity’s S&P Rating is BBB- or better.

“Level VI Status” exists at any date if, on such date, the applicable entity has
not qualified for Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status. Level VI Status also exists on any date if, on such
date, the applicable entity does not have at least two Ratings in effect.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, or Level VI Status.

“Moody’s Rating” means, at any time, the following public ratings issued by
Moody’s as then in effect with respect to the applicable Borrower: (i) in the
case of the Company, the rating on the Company’s senior unsecured long-term debt
securities without third-party credit enhancement, and (ii) in the case of each
other Borrower, the rating on such Borrower’s senior secured long-term debt
securities without third-party credit enhancement.

“S&P Rating” means, at any time, the following public ratings issued by S&P, as
then in effect with respect to the applicable Borrower: (i) in the case of the
Company, the rating on the Company’s senior unsecured long-term debt securities
without third-party credit enhancement, and (ii) in the case of each other
Borrower, the rating on such Borrower’s senior secured long-term debt securities
without third-party credit enhancement.

“Rating” means a Moody’s Rating or an S&P Rating.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 55,250,000.00

Barclays Bank PLC

   $ 55,250,000.00

Bank of America, N.A.

   $ 50,000,000.00

BNP Paribas

   $ 64,500,000.00

Goldman Sachs Bank USA

   $ 49,000,000.00

Morgan Stanley Bank, N.A.

   $ 47,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 50,000,000.00

U.S. Bank National Association

   $ 73,000,000.00

UBS Loan Finance LLC

   $ 47,000,000.00

Deutsche Bank AG New York Branch

   $ 50,000,000.00

The Bank of New York Mellon

   $ 42,000,000.00

The Bank of Nova Scotia

   $ 36,000,000.00

The Royal Bank of Scotland plc

   $ 82,000,000.00

Fifth Third Bank

   $ 20,000,000.00

KeyBank National Association

   $ 18,000,000.00

Regions Bank

   $ 18,000,000.00

The Nothern Trust Company

   $ 14,000,000.00

Commerce Bank, N.A.

   $ 10,000,000.00

UMB Bank

   $ 9,000,000.00

Comerica Bank

   $ 10,000,000.00

Aggregate Commitment

   $ 800,000,000.00

 

Schedule 1 page 2



--------------------------------------------------------------------------------

SCHEDULE

LC COMMITMENT SCHEDULE

 

Issuing Bank

   LC Commitment

JPMorgan Chase Bank, N.A.

   $ 200,000,000.00



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

COMMITMENT SCHEDULE

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 55,250,000.00

Barclays Bank PLC

   $ 55,250,000.00

Bank of America, N.A.

   $ 50,000,000.00

BNP Paribas

   $ 64,500,000.00

Goldman Sachs Bank USA

   $ 49,000,000.00

Morgan Stanley Bank, N.A.

   $ 47,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 50,000,000.00

U.S. Bank National Association

   $ 73,000,000.00

UBS Loan Finance LLC

   $ 47,000,000.00

Deutsche Bank AG New York Branch

   $ 50,000,000.00

The Bank of New York Mellon

   $ 42,000,000.00

The Bank of Nova Scotia

   $ 36,000,000.00

The Royal Bank of Scotland plc

   $ 82,000,000.00

Fifth Third Bank

   $ 20,000,000.00

KeyBank National Association

   $ 18,000,000.00

Regions Bank

   $ 18,000,000.00

The Nothern Trust Company

   $ 14,000,000.00

Commerce Bank, N.A.

   $ 10,000,000.00

UMB Bank

   $ 9,000,000.00

Comerica Bank

   $ 10,000,000.00

Aggregate Commitment

   $ 800,000,000.00



--------------------------------------------------------------------------------

SCHEDULE

LC COMMITMENT SCHEDULE

 

Issuing Bank

   LC Commitment

JPMorgan Chase Bank, N.A.

   $ 200,000,000.00



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARIES

(See Section 5.8)

SUBSIDIARIES OF AMEREN CORPORATION

 

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership  

1.      CILCORP Inc.

   Illinois    Ameren Corporation    100 % 

a.      Central Illinois Light Company

   Illinois    CILCORP Inc.    100 % 

b.      QST Enterprises Inc.

   Illinois    CILCORP Inc.    100 % 

c.      AmerenEnergy Resources Generating Company

   Illinois    Central Illinois Light Company    100 % 

d.      CLC Aircraft Leasing

   Illinois    AmerenEnergy Resources Generating Company    100 % 

e.      ESE Land Corporation

   Illinois    QST Enterprises Inc.    100 % 

f.       California/Nevada Development L.L.C.

   Delaware    ESE Land Corporation    100 % 

2.      Central Illinois Public Service Company

   Illinois    Ameren Corporation    100 % 

3.      Illinois Power Company

   Illinois    Ameren Corporation    100 % 

a.      Illinois Power Financing I

   Delaware    Illinois Power Company    100 % 

b.      Illinois Power Financing II

   Delaware    Illinois Power Company    100 % 



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARIES OF CENTRAL ILLINOIS PUBLIC SERVICE COMPANY

 

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership

None.

        



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARIES OF CILCO

 

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership  

1.      AmerenEnergy Resources Generating Company

   Illinois    Central Illinois Light Company    100 % 



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARIES OF ILLINOIS POWER COMPANY

 

Subsidiary

   Jurisdiction of
Organization   

Owned By

   Percent
Ownership  

1.      Illinois Power Financing I

   Delaware    Illinois Power Company    100 % 

2.      Illinois Power Financing II

   Delaware    Illinois Power Company    100 % 



--------------------------------------------------------------------------------

SCHEDULE 2

LIENS

(see Section 6.13.5)

None.



--------------------------------------------------------------------------------

SCHEDULE 3

RESTRICTIVE AGREEMENTS

(see Section 6.16)

Following are the agreements or other arrangements existing as of the effective
date of the Credit Agreement dated as of June __, 2009 (the “Agreement”), among
Ameren Corporation, Central Illinois Public Service Company, Central Illinois
Light Company and Illinois Power Company, the Lenders named therein, JPMorgan
Chase Bank, N.A., as Agent, Barclays Bank PLC, as Syndication Agent,
[                    ], as Co-Documentation Agent and [                    ], as
Co-Documentation Agent, that prohibit, restrict or impose any condition upon the
ability of any Borrower or any Subsidiary (other than a Project Finance
Subsidiary) to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
other than a Project Finance Subsidiary (i) to pay dividends or make any other
distribution on its common stock, (ii) to pay any Indebtedness or other
obligation owed to such Borrower or any other Subsidiary of such Borrower, or
(iii) to make loans or advances or other Investments in such Borrower or any
other Subsidiary of such Borrower. The following list does not include
restrictions and conditions imposed by law or by the above-referenced Agreement.
Terms defined in the above-referenced Agreement are used herein with the same
meanings.

CIPS

CIPS Restated Articles of Incorporation: Dividend Restriction. So long as any
shares of the Cumulative Preferred Stock of CIPS are outstanding, dividends on
CIPS’ common stock are restricted at any time when the ratio of common stock
equity to total capitalization is not in excess of 25 percent.

CIPS Indenture of Mortgage dated October 1, 1941, as supplemented and amended:
Dividend Restriction. So long as any of the present First Mortgage Bonds issued
under this indenture are outstanding, no dividends may be declared or paid on
CIPS’ common stock, unless during the period from December 31, 1940 to the date
of payment of such dividends, the amounts expended by CIPS for maintenance and
repairs, plus the amounts provided for depreciation of the mortgaged properties,
plus the accumulations to earned surplus shall be at least equal to the amount
required to be expended by CIPS during such period for the purposes specified in
Section 1 of Article VII of this indenture.

CILCO

CILCO Articles of Incorporation: Dividend Restriction. No dividends shall be
paid on CILCO’s common stock if, at the time of declaration, the balance of
retained earnings does not equal at least two times the annual dividend
requirement on all outstanding shares of preferred stock and amounts to be paid
or set aside for any sinking fund for the retirement of Class A Preferred Stock
of any series have not been paid or set aside.

CILCORP

CILCORP (as successor to Midwest Energy, Inc.) Indenture dated as of October 18,
1999, as supplemented and/or amended: Limitation on Distributions. CILCORP shall
not make or pay any dividend, distribution or payment (including by way of
redemption, repurchase, retirement, return or repayment) in respect of shares of
its capital stock to any of its shareholders unless there exists no event of
default under such indenture and no such event of default will result from the
making of such distribution, and either (a) at the time and as a result of
making such distribution CILCORP’s leverage ratio does not exceed 0.67:1 and
CILCORP’s interest coverage ratio is not less than 2.2:1, or (b) if CILCORP is
not in compliance with the ratios described in clause (a) above, its senior
long-term debt ratings are at least BB+ from S&P, Baa2 from Moody’s and BBB from
Fitch, Inc.



--------------------------------------------------------------------------------

SCHEDULE 3

CILCORP (as successor to Midwest Energy, Inc.) Indenture dated as of October 18,
1999, as supplemented and/or amended: Limitation on Intercompany Loans. CILCORP
shall not make any intercompany loan to The AES Corporation or any of its
affiliates (other than CILCORP or any of its direct or indirect subsidiaries)
unless there exists no event of default under such indenture and no such event
of default will result from the making of such intercompany loan, and either
(a) at the time and as a result of making such intercompany loan CILCORP’s
leverage ratio does not exceed 0.67:1 and CILCORP’s interest coverage ratio is
not less than 2.2:1, or (b) if CILCORP is not in compliance with the ratios
described in clause (a) above, its senior long-term debt ratings are at least
BB+ from S&P, Baa2 from Moody’s and BBB from Fitch, Inc.

CILCORP Pledge Agreement dated as of October 18, 1999, as amended or
supplemented: Encumbrance on CILCO Common Dividends. Common stock of CILCO is
pledged as collateral to holders of CILCORP indebtedness issued under the
indenture referred to above. Also included as collateral are all dividends,
cash, instruments and other property and proceeds distributed in respect of such
common stock excluding all cash dividends paid so long as no event of default
shall have occurred and be continuing. Any and all (i) dividends and other
distributions (other than cash dividends) received, receivable or otherwise
distributed in respect of, or in exchange for, any collateral (including the
CILCO common stock) and (ii) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any collateral, shall be delivered to the
collateral agent under this agreement to hold as collateral.

CILCORP By-Laws: Limitation on Intercompany Loans. CILCORP may not make loans or
advances to its parent or any of its affiliates with the exception of
subsidiaries of CILCORP. CILCORP also may not acquire obligations or securities
of its parent or any of its affiliates with the exception of subsidiaries of
CILCORP.



--------------------------------------------------------------------------------

SCHEDULE 4

REGULATORY AUTHORIZATIONS

(See Sections 4.3.3 and 5.18)

Illinois Commerce Commission Authorizations

The Illinois Commerce Commission has issued the following orders under the
Illinois Public Utilities Act authorizing each of CIPS, CILCO, and IP to execute
and deliver the Credit Agreement Bonds and related Supplemental Indentures
contemplated by this Agreement:

 

  •  

Order in Docket No. 09-0275: granting CIPS authorization to execute, enter into,
and deliver the CIPS Credit Agreement Bonds and the CIPS Supplemental Indenture.

 

  •  

Order in Docket No. 09-0276: granting CILCO authorization to execute, enter
into, and deliver the CILCO Credit Agreement Bonds and the CILCO Supplemental
Indenture.

 

  •  

Order in Docket No. 09-0277: granting IP authorization to execute, enter into,
and deliver the IP Credit Agreement Bond and the IP Supplemental Indenture.

Federal Energy Regulatory Commission Authorizations

 

  •  

Illinois Power Company, d/b/a Ameren IP et al., 110 FERC ¶ 61,408 (March 31,
2005) (Docket ER05-638-000)

 

  •  

Ameren Services Companies, 112 FERC ¶ 62,243 (March 21, 2008) (Docket
ES08-16-000)



--------------------------------------------------------------------------------

SCHEDULE 5

CONTINGENT OBLIGATIONS

(See Section 5.4)

NONE.



--------------------------------------------------------------------------------

EXHIBIT A-1

June 30, 2009

To the Lenders (as defined below) and

JPMorgan Chase Bank, N.A.,

    as Agent

270 Park Avenue

New York, NY 10017

Dear Ladies and Gentlemen:

I, S.R. Sullivan, am the Senior Vice President, General Counsel and Secretary of
Ameren Corporation, a Missouri corporation (the “Company”), and certain of its
subsidiaries. I, or lawyers under my direction, have acted as counsel for the
Company in connection with the negotiation and execution of that certain Credit
Agreement dated as of June 30, 2009 (the “Credit Agreement”), among the Company,
Central Illinois Public Service Company, an Illinois corporation, Central
Illinois Light Company, an Illinois corporation, Illinois Power Company, an
Illinois corporation, the lending institutions identified therein as “Lenders,”
JPMorgan Chase Bank, N.A., as Agent, and Barclays Bank PLC as Syndication Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Company) as reflected adjacent to such individual’s
signature on the Loan Documents (as defined below), the genuineness of all
signatures (other than those of representatives of the Company appearing on the
Loan Documents), the authenticity of all documents furnished to me as originals,
the conformity to originals of all documents furnished to me as certified or
photostatic copies and the authenticity of the originals of such documents. In
addition, I have assumed without independent investigation that (i) the Loan
Documents have been duly authorized, executed and delivered by the parties
thereto other than the Company, and constitute their valid, lawful and binding
obligations and agreements, and (ii) there is no separate agreement,
undertaking, or course of dealing modifying, varying or waiving any of the terms
of the Loan Documents. As to matters of fact not independently established by me
relevant to the opinions set forth herein, I have relied without independent
investigation on the representations contained in the Loan Documents and in
certificates of public officials and responsible representatives of the Company
furnished to me; provided, however, that I advise that in the course of my
representation of the Company, I have obtained no information that leads me to
believe that any such representation or certificate is untrue or misleading in
any material respect.



--------------------------------------------------------------------------------

Upon the basis of and subject to the foregoing, I am of the opinion that:

1. The Company is a corporation duly and properly incorporated, validly existing
and in good standing under the laws of the State of Missouri and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, other than the failure of the Company to be qualified to
transact business in any such jurisdiction to the extent such failure could not
reasonably be expected to result in a Material Adverse Effect.

2. The Company has the power and authority and legal right to execute and
deliver, and to perform its obligations under the Credit Agreement and the Notes
(collectively, the “Loan Documents”). The execution and delivery of, and the
performance of its obligations under, the Loan Documents by the Company have
been duly authorized by proper proceedings, and the Loan Documents to which the
Company is a party constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.

3. Neither the execution and delivery by the Company of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof, nor the performance of the obligations thereunder,
violate (i) any law, rule or regulation of the State of Missouri or the United
States of America, or any order, writ, judgment, injunction, decree or award
binding on the Company, (ii) the Company’s articles or certificate of
incorporation or by-laws or (iii) the provisions of any indenture or material
instrument or material agreement to which the Company or any of its Subsidiaries
is a party or is subject, or by which it, or its Property, is bound, or conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Company or any of its
Subsidiaries pursuant to the terms of, any such indenture, instrument or
agreement. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Company or any of its
Subsidiaries, is required to be obtained by the Company or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings and issuances of Letters of Credit for the account of
the Company under the Loan Documents, the payment and performance by the Company
of the obligations thereunder or the legality, validity, binding effect or
enforceability as to the Company of any of the Loan Documents.

 

2



--------------------------------------------------------------------------------

4. Except for the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry currently existing, or, to the
best of my knowledge after due inquiry, pending or threatened against or
affecting the Company or any of its Subsidiaries, which, if determined adversely
to the Company or any of its Subsidiaries, could reasonably be expected to have
a Material Adverse Effect on the Company or which seeks to prevent, enjoin or
delay the making of the Loans or would adversely effect the legality, validity
or enforceability of the Loan Documents as to the Company or the ability of the
Company to perform the transactions contemplated therein.

5. The Company is not an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

6. No federal governmental consents, approvals, authorizations, registrations,
declarations or filings are required in connection with the execution, delivery
and/or performance by the Company of the Loan Documents.

7. In a properly presented case, a Missouri court or a federal court applying
Missouri choice of law rules should give effect to the choice of law provisions
of the Loan Documents and should hold that the Loan Documents are to be governed
by the laws of the State of New York rather than the laws of the State of
Missouri. In rendering the foregoing opinion, I note that by their terms the
Loan Documents expressly selects New York law as the law governing their
interpretation and that the Loan Documents were delivered to the Agent in New
York. The choice of law provisions of the Loan Documents are not voidable under
the laws of the State of Missouri. Notwithstanding the foregoing, even if a
Missouri court or a federal court holds that the Loan Documents are to be
governed by the laws of the State of Missouri, the Loan Documents would
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company under Missouri law (including usury provisions) in
accordance with their terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

 

3



--------------------------------------------------------------------------------

I am a member of the Bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America typically relevant to a transaction of this type. I note that
the Loan Documents are governed by the laws of the State of New York and, for
purposes of the opinion expressed in opinion paragraph 2 above and with your
permission, I have assumed that the laws of the State of New York do not differ
from the laws of the State of Missouri in any manner that would render such
opinion incorrect. This opinion is rendered solely to you in connection with the
above matter. This opinion may not be relied upon by you for any other purpose
or relied upon by any other Person (other than your successors and assigns as
Lenders) without my prior written consent. Notwithstanding anything in this
opinion letter to the contrary, you may disclose this opinion (i) to prospective
successors and assigns of the addressees hereof, (ii) to regulatory authorities
having jurisdiction over any of the addressees hereof or their successors and
assigns, and (iii) pursuant to valid legal process, in each case without my
prior consent.

 

4



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours,   



--------------------------------------------------------------------------------

EXHIBIT A-2

314.206.0459

314.554.4014 (Fax)

cstensland@ameren.com

June 30, 2009

To the Lenders and

JPMorgan Chase Bank, N.A.,

    as Agent

270 Park Avenue

New York, NY 10017

Dear Ladies and Gentlemen:

I, Craig W. Stensland, am an Associate General Counsel of Ameren Services
Company, an affiliate that provides legal and other professional services to
Central Illinois Public Service Company, an Illinois corporation, Central
Illinois Light Company, an Illinois corporation, and Illinois Power Company, an
Illinois corporation (collectively, the “Illinois Utility Borrowers”). I, or
lawyers under my direction, have acted as counsel for the Illinois Utility
Borrowers in connection with the Credit Agreement dated as of June 30, 2009 (the
“Credit Agreement”), among the Illinois Utility Borrowers, Ameren Corporation, a
Missouri corporation, the lending institutions identified therein as Lenders,
JPMorgan Chase Bank, N.A., as Agent, and Barclays Bank PLC as Syndication Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Illinois Utility Borrowers) as reflected adjacent to
such individual’s signature on the Loan Documents executed by such Illinois
Utility Borrower, the genuineness of all signatures (other than those of
representatives of the Illinois Utility Borrowers appearing on the Loan
Documents), the authenticity of all documents furnished to me as originals, the
conformity to originals of all documents furnished to me as certified or
photostatic copies and the authenticity of the originals of such documents. In
addition, I have assumed without



--------------------------------------------------------------------------------

independent investigation that (i) the Loan Documents have been duly authorized,
executed and delivered by the parties thereto other than the Illinois Utility
Borrowers, and constitute their valid, lawful and binding obligations and
agreements, and (ii) there is no separate agreement, undertaking, or course of
dealing modifying, varying or waiving any of the terms of the Loan Documents. As
to matters of fact not independently established by me relevant to the opinions
set forth herein, I have relied without independent investigation on the
representations contained in the Loan Documents and in certificates of public
officials and responsible representatives of each Illinois Utility Borrower
furnished to me; provided, however, that I advise that in the course of my
representation of the Illinois Utility Borrowers, I obtained no information that
leads me to believe that any such representation or certificate is untrue or
misleading in any material respect.

Upon the basis of and subject to the foregoing, I am of the opinion that:

 

1. Each of the Illinois Utility Borrowers and each of their Subsidiaries (other
than any Project Finance Subsidiary or Non-Material Subsidiary or an SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Illinois
Utility Borrower to be qualified to transact business in any such jurisdiction
to the extent such failure could not reasonably be expected to result in a
Material Adverse Effect.

 

2. Each Illinois Utility Borrower has the power and authority and legal right to
execute and deliver the Credit Agreement and to perform its obligations
thereunder prior to the Accession Date for such Illinois Utility Borrower. The
execution and delivery by each Illinois Utility Borrower of the Credit Agreement
and the performance by each Illinois Utility Borrower of its obligations
thereunder prior to the Accession Date for such Illinois Utility Borrower have
been duly authorized by proper proceedings, and the Credit Agreement constitutes
a legal, valid and binding obligation of such Illinois Utility Borrower
enforceable against such Illinois Utility Borrower in accordance with its terms,
except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights generally; (ii) general equitable
principles (whether considered in a proceeding in equity or at law); and
(iii) requirements of reasonableness, good faith and fair dealing.

 

2



--------------------------------------------------------------------------------

3. Neither the execution and delivery by each Illinois Utility Borrower of the
Credit Agreement, nor the consummation of the transactions therein contemplated,
nor compliance with the provisions thereof, in each case prior to the Accession
Date, will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Illinois Utility Borrower or any of
its Subsidiaries, or (ii) such Illinois Utility Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating
agreement or other management agreement, as the case may be, or (iii) the
provisions of any indenture, material instrument or material agreement to which
such Illinois Utility Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default under, or result in, or require, the creation or imposition
of any Lien (other than the Liens contemplated by the Collateral Documents
applicable to such Illinois Utility Borrower when the same are executed and
delivered) in, of or on the Property of such Illinois Utility Borrower or a
Subsidiary pursuant to the terms of, any such indenture, instrument or
agreement. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by each Illinois Utility
Borrower or any of its Subsidiaries, is required to be obtained by such Illinois
Utility Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Credit Agreement, the performance by such Illinois Utility
Borrower of the Obligations under the Credit Agreement prior to the Accession
Date or the legality, validity, binding effect or enforceability of the Credit
Agreement prior to the Accession Date.

 

4. In a properly presented case, an Illinois court or a federal court applying
Illinois choice of law rules should give effect to the choice of law provisions
of the Credit Agreement and should hold that the Credit Agreement is to be
governed by the laws of the State of New York rather than the laws of the State
of Illinois. In rendering the foregoing opinion, I note that by its terms the
Credit Agreement expressly selects New York law as the law governing its
interpretation and that the Credit Agreement was delivered to the Agent in New
York. The choice of law provisions of the Credit Agreement are not voidable
under the laws of the State of Illinois. Notwithstanding the foregoing, even if
an Illinois court or a federal court holds that the Credit Agreement is to be
governed by the laws of the State of Illinois, the Credit Agreement constitutes
a legal, valid and binding obligation of each Illinois Utility Borrower thereto,
enforceable under Illinois law (including usury provisions) against such
Illinois Utility Borrower in accordance with its terms, except as enforceability
may be limited by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights generally; (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and (iii) requirements of
reasonableness, good faith and fair dealing.

 

3



--------------------------------------------------------------------------------

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

All the forgoing opinions are subject to the qualification that no Illinois
Utility Borrower is entitled to any Loan under the Credit Agreement or required
to enter into any of the Collateral Documents applicable to such Illinois
Utility Borrower until the Accession Date for such Illinois Utility Borrower has
occurred. As of the date hereof, no Accession Date has occurred.

I am a member of the Bar of the State of Illinois and the foregoing opinion is
limited to the laws of the State of Illinois. I note that the Credit Agreement
is governed by the laws of the State of New York and, for purposes of the
opinion expressed in opinion paragraph 2 above, I have assumed that the laws of
the State of New York do not differ from the laws of the State of Illinois in
any manner that would render such opinion incorrect. This opinion is rendered
solely to you in connection with the above matter. This opinion may not be
relied upon by you for any other purpose or relied upon by any other Person
(other than your successors and assigns as Lenders) without my prior written
consent. Notwithstanding anything in this opinion letter to the contrary, you
may disclose this opinion (i) to prospective successors and assigns of the
addressees hereof, (ii) to regulatory authorities having jurisdiction over any
of the addressees hereof or their successors and assigns, and (iii) pursuant to
valid legal process, in each case without my prior consent.

 

4



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours,   

Craig W. Stensland

Associate General Counsel

Ameren Services Company



--------------------------------------------------------------------------------

EXHIBIT A-3

June 30, 2009

To the Lenders and

JPMorgan Chase Bank, N.A.,

    as Agent

270 Park Avenue

New York, NY 10017

Dear Ladies and Gentlemen:

I, S.R. Sullivan, am the Senior Vice President, General Counsel and Secretary of
Ameren Corporation and its subsidiaries, Central Illinois Public Service
Company, an Illinois corporation, Central Illinois Light Company, an Illinois
corporation and Illinois Power Company, an Illinois corporation (collectively,
the “Illinois Utility Borrowers”). I, or lawyers under my direction, have acted
as counsel for the Illinois Utility Borrowers in connection with the Credit
Agreement dated as of June 30, 2009 (the “Credit Agreement”), among the Illinois
Utility Borrowers, Ameren Corporation, a Missouri corporation, the lending
institutions identified therein as Lenders, JPMorgan Chase Bank, N.A., as Agent,
and Barclays Bank PLC as Syndication Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. Notwithstanding the foregoing,
with respect to any Illinois Utility Borrower, the term “Loan Documents” as used
herein shall mean the Credit Agreement, the Notes and the Collateral Documents
to which such Illinois Utility Borrower is a party.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Illinois Utility Borrowers) as reflected adjacent to
such individual’s signature on the Loan Documents, the genuineness of all
signatures (other than those of representatives of the Illinois Utility
Borrowers appearing on Loan Documents), the authenticity of all documents
furnished to me as originals, the conformity to originals of all documents
furnished to me as certified or photostatic copies and the authenticity of the
originals of such documents. In addition, I have assumed without independent
investigation that (i) the Loan Documents have been duly authorized, executed
and delivered by the parties thereto other than the Illinois Utility Borrowers,
and constitute their valid, lawful and binding obligations and agreements, and
(ii) there is no separate agreement, undertaking, or course of dealing



--------------------------------------------------------------------------------

modifying, varying or waiving any of the terms of the Loan Documents. As to
matters of fact not independently established by me relevant to the opinions set
forth herein, I have relied without independent investigation on the
representations contained in the Loan Documents and in certificates of public
officials and responsible representatives of each Illinois Utility Borrower
furnished to me; provided, however, that I advise that in the course of my
representation of the Illinois Utility Borrowers, I obtained no information that
leads me to believe that any such representation or certificate is untrue or
misleading in any material respect.

Upon the basis of and subject to the foregoing, I am of the opinion that:

Except for the Disclosed Matters, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry currently existing, or, to the
best of my knowledge after due inquiry, pending or threatened against or
affecting any Illinois Utility Borrower or any of its Subsidiaries, which, if
determined adversely to such Illinois Utility Borrower or to its Subsidiaries,
could reasonably be expected to have a Material Adverse Effect with respect to
such Illinois Utility Borrower or which seeks to prevent, enjoin or delay the
making of any Loans or would adversely effect the legality, validity or
enforceability of the Loan Documents or the ability of such Illinois Utility
Borrower to perform the transactions contemplated therein.

Neither any Illinois Utility Borrower nor any Subsidiary of any Illinois Utility
Borrower is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

No federal governmental consents, approvals, authorizations, registrations,
declarations or filings are required in connection with the extensions of credit
under the Credit Agreement or the performance by each Illinois Utility Borrower
of its obligations under the Loan Documents except for the order of the Federal
Energy Regulatory Commission dated March 21, 2008, with respect to Central
Illinois Public Service Company and Central Illinois Light Company, and the
order of the Federal Energy Regulatory Commission dated March 31, 2005, with
respect to Illinois Power Company each of which is in full force and effect. The
authorization under such March 21, 2008 order of the Federal Energy Regulatory
Commission expires March 31, 2010.

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

I am a member of the Bar of the State of Missouri and the foregoing opinion is
limited to the federal laws of the United States of America. This opinion is
rendered solely to you in connection with the above matter. This opinion may not
be relied upon by you for any other purpose or relied upon by any other Person
(other than your successors and assigns as Lenders) without my prior written
consent. Notwithstanding anything in this opinion letter to the contrary, you
may disclose this opinion (i) to prospective successors and assigns of the
addressees hereof, (ii) to regulatory authorities having jurisdiction over any
of the addressees hereof or their successors and assigns, and (iii) pursuant to
valid legal process, in each case without my prior consent.

 

2



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours,   



--------------------------------------------------------------------------------

EXHIBIT A-4

314.206.0459

314.554.4014 (Fax)

cstensland@ameren.com

June 30, 2009

To the Lenders

and JPMorgan Chase Bank, N.A.,

    as Agent

270 Park Avenue

New York, NY 10017

Dear Ladies and Gentlemen:

I, Craig W. Stensland, am an Associate General Counsel of Ameren Services
Company, an affiliate that provides legal and other professional services to
Central Illinois Public Service Company, an Illinois corporation, Central
Illinois Light Company, an Illinois corporation and Illinois Power Company, an
Illinois corporation (collectively, the “Illinois Utility Borrowers”). I, or
lawyers under my direction, have acted as counsel for the Illinois Utility
Borrowers in connection with the Credit Agreement dated as of June 30, 2009 (the
“Credit Agreement”), among the Illinois Utility Borrowers, Ameren Corporation, a
Missouri corporation, the lending institutions identified therein as Lenders,
JPMorgan Chase Bank, N.A., as Agent, and Barclays Bank PLC as Syndication Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.
Notwithstanding the foregoing, with respect to any Illinois Utility Borrower,
the term “Loan Documents” as used herein shall mean the Credit Agreement, the
Notes and the Collateral Documents to which such Illinois Utility Borrower is a
party.

In rendering the opinion expressed below, I, or lawyers under my direction, have
examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

In making the examinations described above, I have assumed without independent
investigation the capacity of natural persons (other than the office held by
each representative of the Illinois Utility Borrowers) as reflected adjacent to
such individual’s signature on the Loan Documents executed by such Illinois
Utility Borrower, the genuineness of all signatures (other than those of
representatives of the Illinois Utility Borrowers appearing on the Loan
Documents), the authenticity of all documents furnished to me as originals, the
conformity to originals of all documents furnished to me as certified or
photostatic copies and the authenticity of the originals of such documents. In
addition, I have assumed without

 

2



--------------------------------------------------------------------------------

independent investigation that (i) the Loan Documents have been duly authorized,
executed and delivered by the parties thereto other than the Illinois Utility
Borrowers, and constitute their valid, lawful and binding obligations and
agreements, and (ii) there is no separate agreement, undertaking, or course of
dealing modifying, varying or waiving any of the terms of the Loan Documents. As
to matters of fact not independently established by me relevant to the opinions
set forth herein, I have relied without independent investigation on the
representations contained in the Loan Documents and in certificates of public
officials and responsible representatives of each Illinois Utility Borrower
furnished to me; provided, however, that I advise that in the course of my
representation of the Illinois Utility Borrowers, I obtained no information that
leads me to believe that any such representation or certificate is untrue or
misleading in any material respect.

Upon the basis of and subject to the foregoing, I am of the opinion that:

5. Each of the Illinois Utility Borrowers and each of their Subsidiaries (other
than any Project Finance Subsidiary or Non-Material Subsidiary or an SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Illinois
Utility Borrower to be qualified to transact business in any such jurisdiction
to the extent such failure could not reasonably be expected to result in a
Material Adverse Effect.

6. Each Illinois Utility Borrower has the power and authority and legal right to
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by each Illinois Utility
Borrower of the Loan Documents to which it is a party and the performance by
each Illinois Utility Borrower of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Illinois
Utility Borrower is a party constitute legal, valid and binding obligations of
such Illinois Utility Borrower enforceable against such Illinois Utility
Borrower in accordance with their terms, except (a) as enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization, or
similar laws relating to or affecting the enforcement of creditors’ rights
generally; (ii) general equitable principles (whether considered in a proceeding
in equity or at law); and (iii) requirements of reasonableness, good faith and
fair dealing, and (b) except that enforceability of the CIPS Indenture, the
CILCO Indenture and the IP Indenture may be limited by the laws of the State of
Illinois affecting the remedies for the enforcement of the security provided for
therein, which laws do not, in my opinion, make inadequate remedies necessary
for the realization of the benefits of such security.

 

3



--------------------------------------------------------------------------------

7. Neither the execution and delivery by each Illinois Utility Borrower of the
Loan Documents to which it is a party, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Illinois Utility Borrower or any of its Subsidiaries, or
(ii) such Illinois Utility Borrower’s or any Subsidiary’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating agreement or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, material instrument or material agreement to which such Illinois
Utility Borrower or any of its Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with, or constitute a default
under, or result in, or require, the creation or imposition of any Lien (other
than the Liens contemplated by the Collateral Documents applicable to such
Illinois Utility Borrower) in, of or on the Property of such Illinois Utility
Borrower or a Subsidiary pursuant to the terms of, any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by each
Illinois Utility Borrower or any of its Subsidiaries, is required to be obtained
by such Illinois Utility Borrower or any of its Subsidiaries in connection with
the execution and delivery of the Loan Documents to which it is a party, the
borrowings and issuances of Letters of Credit by or for the account of such
Illinois Utility Borrower under the Credit Agreement, the payment and
performance by such Illinois Utility Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents with respect to such Illinois Utility Borrower.

8. Each Illinois Utility Borrower is a “public utility” as defined in the
Illinois Public Utilities Act. The Illinois Commerce Commission (“ICC”) has
issued an order with respect to each Illinois Utility Borrower authorizing such
Illinois Utility Borrower to issue and deliver the CIPS Credit Agreement Bond,
the CILCO Credit Agreement Bond and the IP Credit Agreement Bond (collectively,
the “Utility Bonds”), respectively, as collateral for such Illinois Utility
Borrower’s Obligations under the Credit Agreement. Such order of the ICC is in
full force and effect. No approval of the ICC is required for the Illinois
Utility Borrowers to enter into the Credit Agreement and incur their respective
Obligations thereunder.

9. Each of the Utility Bonds has been duly authorized, executed and issued by
the respective issuer and, assuming due authentication thereof by the respective
trustees under the CIPS Indenture, the CILCO Indenture and the IP Indenture
(collectively, the “Utility Indentures”), respectively, (a) constitute valid and
legally binding obligations of the respective issuer, except (x) as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) requirements of
reasonableness, good

 

4



--------------------------------------------------------------------------------

faith and fair dealing, and (y) except that enforceability of the CIPS
Indenture, the CILCO Indenture and the IP Indenture may be limited by the laws
of the State of Illinois affecting the remedies for the enforcement of the
security provided for therein, which laws do not, in my opinion, make inadequate
remedies necessary for the realization of the benefits of such security, and
(b) will be entitled to the benefit of the security afforded by the respective
Utility Indenture equally and ratably with all other mortgage bonds issued under
such Utility Indenture.

10. The delivery to the Agent in the State of New York of the Utility Bonds in
accordance with the CIPS Bond Delivery Agreement, the CILCO Bond Delivery
Agreement and the IP Bond Delivery Agreement, respectively, is effective to
perfect the security interest in the Utility Bonds on the date of such delivery,
except that enforceability of the CIPS Indenture, the CILCO Indenture and the IP
Indenture may be limited by the laws of the State of Illinois affecting the
remedies for the enforcement of such security interest, which laws do not, in my
opinion, make inadequate remedies necessary for the realization of the benefits
of such security.

11. Each of the Illinois Utility Borrowers has good and sufficient title to all
or substantially all its permanent fixed properties and the material franchises,
permits and licenses now owned by it, except as may be set out in the Disclosed
Matters, and no notice has been given to any Illinois Utility Borrower by any
governmental authority of any proceeding to condemn, purchase or otherwise
acquire any material properties of such Illinois Utility Borrower and, so far as
I know, no such proceeding is contemplated.

12. The Utility Indentures (including the CIPS Supplemental Indenture, the CILCO
Supplemental Indenture and the IP Supplemental Indenture) have each been duly
filed for recording and recorded in each county in the State of Illinois in
which any permanent fixed property described in and conveyed by the respective
Utility Indenture and now owned by the Illinois Utility Borrower party to such
Utility Indenture is located, and constitutes a legally valid and direct
enforceable first mortgage lien (except as federal bankruptcy laws may affect
the validity of the lien of such Utility Indenture with respect to proceeds,
products, rents, issues or profits of the property subject to such lien realized
and additional property acquired within 90 days prior to and after the
commencement of a case under such laws and except as enforcement of provisions
thereof may be limited by the laws of the State of Illinois affecting the
remedies for the enforcement of the security provided for in such Utility
Indenture, which laws do not, in my opinion, make such remedies inadequate for
realization of the benefits of such security, or limited by bankruptcy or
insolvency laws of or other applicable laws affecting the enforcement of
creditors’ rights generally or by general principles of equity) upon
substantially all of such Illinois Utility Borrower’s fixed properties and
franchises used or useful in its public utility businesses free from all prior
or equal ranking liens, charges or encumbrances, subject only to permitted
encumbrances and liens, as defined in the respective Utility Indenture, and to
the provisions contained in such Utility Indenture for the release, or
substitution and release, of property from the lien thereof. In connection with
the Utility Bonds, the “date of the mortgage” for purposes of Illinois Compiled
Statutes, Chapter 205, Section 5/5d is the date of the applicable Supplemental
Indenture.

 

5



--------------------------------------------------------------------------------

13. No recordation, registration or filing of any Utility Indenture or any
supplemental indenture or instrument of further assurance, other than such
recordation referred to in opinion paragraph 8, is necessary in the State of
Illinois to make effective the security interest intended to be created by the
Utility Indentures with respect to the Utility Bonds issued thereunder.

14. Substantially all physical properties and franchises used or useful in the
Illinois Utility Borrowers’ respective public utility businesses (other than
those of the character not subject to the lien of the applicable Utility
Indenture) now owned by each such Illinois Utility Borrower are subject to the
lien of the applicable Utility Indenture, subject only to permitted encumbrances
and liens, as defined in the applicable Utility Indenture, and to the provisions
contained in the applicable Utility Indenture for the release, or substitution
and release, of property from the lien thereof. All physical properties and
franchises used or useful in the Illinois Utility Borrowers’ respective public
utility businesses (other than those of the character not subject to the lien of
the applicable Utility Indenture) hereafter acquired by such Illinois Utility
Borrower and situated in counties in the State of Illinois in which the
applicable Utility Indenture shall be of record will, upon such acquisition,
become subject to the lien of the applicable Utility Indenture, subject,
however, to such encumbrances and liens as are permitted thereby.

15. In a properly presented case, an Illinois court or a federal court applying
Illinois choice of law rules should give effect to the choice of law provisions
of the Loan Documents and should hold that the Loan Documents are to be governed
by the laws of the State of New York rather than the laws of the State of
Illinois. In rendering the foregoing opinion, I note that by their terms the
Loan Documents expressly select New York law as the law governing its
interpretation and that the Loan Documents were delivered to the Agent in New
York. The choice of law provisions of the Loan Documents are not voidable under
the laws of the State of Illinois. Notwithstanding the foregoing, even if an
Illinois court or a federal court holds that the Loan Documents are to be
governed by the laws of the State of Illinois, each Loan Document constitutes a
legal, valid and binding obligation of each Illinois Utility Borrower thereto,
enforceable under Illinois law (including usury provisions) against such
Illinois Utility Borrower in accordance with its terms, except (a) as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing, and (b) except that
enforceability of the CIPS Indenture, the CILCO Indenture and the IP Indenture
may be limited by the laws of the State of Illinois affecting the remedies for
the enforcement of the security provided for therein, which laws do not, in my
opinion, make inadequate remedies necessary for the realization of the benefits
of such security.

 

6



--------------------------------------------------------------------------------

I express no opinion as to the compliance or noncompliance, or the effect of the
compliance or noncompliance, of any addressee with any state or federal laws or
regulations applicable to it by reason of its status as or affiliation with a
federally insured depository institution.

I am a member of the Bar of the State of Illinois and the foregoing opinion is
limited to the laws of the State of Illinois. I note that the Credit Agreement
is governed by the laws of the State of New York and, for purposes of the
opinion expressed in opinion paragraphs 2, 5, 6 and 8 above, I have assumed that
the laws of the State of New York do not differ from the laws of the State of
Illinois in any manner that would render such opinion incorrect. This opinion is
rendered solely to you in connection with the above matter. This opinion may not
be relied upon by you for any other purpose or relied upon by any other Person
(other than your successors and assigns as Lenders) without my prior written
consent. Notwithstanding anything in this opinion letter to the contrary, you
may disclose this opinion (i) to prospective successors and assigns of the
addressees hereof, (ii) to regulatory authorities having jurisdiction over any
of the addressees hereof or their successors and assigns, and (iii) pursuant to
valid legal process, in each case without my prior consent.

 

7



--------------------------------------------------------------------------------

This opinion is delivered as of the date hereof and I undertake no, and disclaim
any, obligation to advise you of any change in matters of law or fact set forth
herein or upon which this opinion is based.

 

Very truly yours,    Craig W. Stensland Associate General Counsel Ameren
Services Company

 

1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF COMPLIANCE CERTIFICATE]

 

To: The Lenders parties to the

     Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of June [    ], 2009 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Ameren Corporation (the
“Company”), Central Illinois Public Service Company, Central Illinois Light
Company, Illinois Power Company, (each, a “Borrower” and collectively, the
“Borrowers”), the lenders party thereto, JPMorgan Chase Bank, N.A., as Agent and
Barclays Bank PLC, as Syndication Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected Vice President and Treasurer of each of the Borrowers;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of each Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing each Borrower’s compliance with certain covenants of the Agreement as
of the end of the most recent fiscal quarter for which such financial data and
computations have been prepared.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

         



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of
__________, _____.

 

  



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

Compliance as of _________, ____ with

Provisions of Section 6.17 of

the Agreement

LEVERAGE RATIO

 

COMPANY:

  

Consolidated Indebtedness of Company:

   $ ___________

Consolidated Total Capitalization of Company:

   $ ___________

Company’s Leverage Ratio (Ratio of 1 to 2):

     _____ to 1.00

CILCO:

  

Consolidated Indebtedness of CILCO:

   $ ___________

Consolidated Total Capitalization of CILCO:

   $ ___________

CILCO’s Leverage Ratio (Ratio of 1 to 2):

     _____ to 1.00

IP:

  

Consolidated Indebtedness of IP:

   $ ___________

Consolidated Total Capitalization of IP:

   $ ___________

IP’s Leverage Ratio (Ratio of 1 to 2):

     _____ to 1.00

CIPS:

  

Consolidated Indebtedness of CIPS:

   $ ___________

Consolidated Total Capitalization of CIPS:

   $ ___________

CIPS’ Leverage Ratio (Ratio of 1 to 2):

     _____ to 1.00



--------------------------------------------------------------------------------

FUNDS FROM OPERATIONS RATIO

 

Funds from Operations of the Company and Consolidated Subsidiaries

   $ ___________

less Funds from Operations of UE or Genco (if applicable)

   $ ___________

less Funds from Operations of Resources (if applicable)

   $ ___________

plus Interest Expense of Company and its consolidated subsidiaries

   $ ___________

Subtotal 1:

   $ ___________

Interest Expense of the Company and its Consolidated Subsidiaries

   $ ___________

less Interest Expense of Resources (if excluded from Funds above)

   $ ___________

Subtotal 2:

   $ ___________

Funds from Operations Ratio (Ratio of Subtotal 1 to Subtotal 2)

   $ ___________



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF ASSIGNMENT AGREEMENT]

This Assignment (the “Assignment”) is dated as of the Effective Date set forth
below and is entered into by and between [Insert name of Assignor] (the
“Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.



--------------------------------------------------------------------------------

1.    Assignor:         2.    Assignee:         [and is an Affiliate/Approved   
   Fund of [identify Lender]]1    3.    Borrowers:    Ameren Corporation Central
Illinois Public Service Company, Central Illinois Light Company and Illinois
Power Company    4.    Agent:    JPMorgan Chase Bank, N.A., as Agent under the
Credit Agreement.    5.    Credit Agreement:    The Credit Agreement, dated as
of June [ ], 2009, among the Borrowers, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Agent and Barclays Bank PLC as Syndication Agent.    6.   
Assigned Interest:      

 

     Aggregate Amount of
Commitment/Loans
for all Lenders*    Amount of
Commitment/Loans
Assigned*    Percentage Assigned
of
Commitment/Loans2      $      $      _______ %     $      $      _______ %     $
     $      _______ % 

 

7.    Trade Date:            3

Effective Date: ____________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

1

Select as applicable.

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

3

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       TITLE:

ASSIGNEE

[NAME OF ASSIGNEE]

By:       TITLE:

 

[Consented to and]4 Accepted: AMEREN CORPORATION By:     Title:   [Consented to
and]5 Accepted: JPMORGAN CHASE BANK, N.A., as Agent By:     Title:   [Consented
to:]6 CENTRAL ILLINOIS PUBLIC SERVICE COMPANY By:     Title:  

 

4

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

5

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

6

To be added only if the consent of each Borrower is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

[Consented to:]7

CENTRAL ILLINOIS LIGHT COMPANY

By:     Title:   [Consented to:]8

ILLINOIS POWER COMPANY

By:     Title:  

 

7

To be added only if the consent of each Borrower is required by the terms of the
Credit Agreement.

 

8

To be added only if the consent of each Borrower is required by the terms of the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

TERMS AND CONDITIONS FOR ASSIGNMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby. Neither
the Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) any statements, warranties or representations made
in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness,
sufficiency, perfection, priority, collectability, or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document, (v) inspecting any of the
property, books or records of the Borrowers, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment,
(iv) none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Loan Documents will
not be “plan assets” under ERISA, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment, (vi) it has received a copy of
the Credit Agreement, together with copies of financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and
(vii) attached as Schedule 1 to this Assignment is any documentation required to
be delivered by the Assignee with respect to its tax status pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, NA,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: Credit Agreement dated as of June __, 2009 (the “Credit Agreement”) among
Ameren Corporation, Central Illinois Public Service Company, Central Illinois
Light Company and Illinois Power Company, the Lenders named therein, JPMorgan
Chase Bank, N.A., as Agent, and Barclays Bank PLC, as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Ameren Corporation (“Ameren”) hereby specifically authorizes and directs the
Agent to act upon the following standing money transfer instructions with
respect to the proceeds of Advances or other extensions of credit to Ameren from
time to time until receipt by the Agent of a specific written revocation of such
instructions by Ameren, provided, however, that the Agent may otherwise transfer
funds as hereafter directed in writing by Ameren in accordance with Section 13.1
of the Credit Agreement or based on any telephonic notice made in accordance
with Section 2.17 of the Credit Agreement.

 

Facility Identification Number(s)      Customer/Account Name:    Ameren
Corporation Transfer Funds To:   

Bank Name/Location: US Bank / Cincinnati, OH

Account Name: Ameren Corporation General

ABA Routing & Transit: 042000013

Account Number: 130103018037

 

Authorized Officer (Customer Representative):     Date:                        
       (Please Print)     Signature Bank Officer Name:     Date:
                               (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

EXHIBIT D-2

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, NA,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: Credit Agreement dated as of June __, 2009 (the “Credit Agreement”) among
Ameren Corporation, Central Illinois Public Service Company, Central Illinois
Light Company and Illinois Power Company, the Lenders named therein, JPMorgan
Chase Bank, N.A., as Agent, and Barclays Bank PLC, as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Central Illinois Light Company (“CILCO”) hereby specifically authorizes and
directs the Agent to act upon the following standing money transfer instructions
with respect to the proceeds of Advances or other extensions of credit to CILCO
from time to time until receipt by the Agent of a specific written revocation of
such instructions by CILCO, provided, however, that the Agent may otherwise
transfer funds as hereafter directed in writing by CILCO in accordance with
Section 13.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.17 of the Credit Agreement.

 

Facility Identification Number(s)      Customer/Account Name:    Central
Illinois Light Company Transfer Funds To:   

Bank Name/Location: US Bank / Cincinnati, OH

Account Name: AmerenCilco General

ABA Routing & Transit: 042000013

Account Number: 130103018060

 

Authorized Officer (Customer Representative):     Date:                        
       (Please Print)     Signature Bank Officer Name:     Date:
                               (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

EXHIBIT D-3

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, NA,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: Credit Agreement dated as of June __, 2009 (the “Credit Agreement”) among
Ameren Corporation, Central Illinois Public Service Company, Central Illinois
Light Company and Illinois Power Company, the Lenders named therein, JPMorgan
Chase Bank, N.A., as Agent, and Barclays Bank PLC, as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Illinois Power Company (“IP”) hereby specifically authorizes and directs the
Agent to act upon the following standing money transfer instructions with
respect to the proceeds of Advances or other extensions of credit to IP from
time to time until receipt by the Agent of a specific written revocation of such
instructions by IP, provided, however, that the Agent may otherwise transfer
funds as hereafter directed in writing by IP in accordance with Section 13.1 of
the Credit Agreement or based on any telephonic notice made in accordance with
Section 2.17 of the Credit Agreement.

 

Facility Identification Number(s)      Customer/Account Name:    Illinois Power
Company Transfer Funds To:   

Bank Name/Location: US Bank / Cincinnati, OH

Account Name: AmerenIP General

ABA Routing & Transit: 042000013

Account Number: 130103018078

 

Authorized Officer (Customer Representative)     Date:                          
     (Please Print)     Signature Bank Officer Name     Date:
                               (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

EXHIBIT D-5

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To: JPMorgan Chase Bank, NA,

     as Agent (the “Agent”) under the Credit Agreement

     Described Below.

 

Re: Credit Agreement dated as of June __, 2009 (the “Credit Agreement”) among
Ameren Corporation, Central Illinois Public Service Company, Central Illinois
Light Company and Illinois Power Company, the Lenders named therein, JPMorgan
Chase Bank, N.A., as Agent, and Barclays Bank PLC, as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

Central Illinois Public Service Company (“CIPS”) hereby specifically authorizes
and directs the Agent to act upon the following standing money transfer
instructions with respect to the proceeds of Advances or other extensions of
credit to CIPS from time to time until receipt by the Agent of a specific
written revocation of such instructions by CIPS, provided, however, that the
Agent may otherwise transfer funds as hereafter directed in writing by CIPS in
accordance with Section 13.1 of the Credit Agreement or based on any telephonic
notice made in accordance with Section 2.17 of the Credit Agreement.

 

Facility Identification Number(s)      Customer/Account Name:    Central
Illinois Public Service Company Transfer Funds To:   

Bank Name/Location: US Bank / Cincinnati, OH

Account Name: AmerenCIPS General

ABA Routing & Transit: 042000013

Account Number: 130103018052

 

Authorized Officer (Customer Representative):     Date:                        
       (Please Print)     Signature Bank Officer Name:     Date:
                               (Please Print)     Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF PROMISSORY NOTE]

[Date]                 

_________________, a __________ corporation (the “Borrower”), promises to pay to
the order of ____________________________________ (the “Lender”) on the
Availability Termination Date __________ DOLLARS ($_____) or, if less, the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of JPMorgan Chase Bank, N.A., in
New York, New York, as Agent, together with accrued but unpaid interest thereon.
The Borrower shall pay interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of June [    ], 2009 (which, as it
may be amended or modified and in effect from time to time, is herein called the
“Agreement”), among Ameren Corporation, Central Illinois Public Service Company,
Central Illinois Light Company and Illinois Power Company, the lenders party
thereto, including the Lender, JPMorgan Chase Bank, N.A., as Agent and Barclays
Bank PLC, as Syndication Agent, to which Agreement reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  By:     Print Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF ______________________,

DATED _____________,

 

Date

  

Principal
Amount of
Loan

  

Maturity
of Interest
Period

  

Principal
Amount
Paid

  

Unpaid
Balance

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF DESIGNATION AGREEMENT]

Dated ____________, 20__

Reference is made to the Credit Agreement dated as of June [    ], 2009 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
Ameren Corporation, a Missouri corporation, Central Illinois Public Service
Company, an Illinois corporation, Central Illinois Light Company, an Illinois
corporation and Illinois Power Company, an Illinois corporation, (each, a
“Borrower and collectively, the “Borrowers”), the lenders from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., (having its principal
office in New York, NY), as Agent and Barclays Bank PLC, as Syndication Agent.
Terms defined in the Credit Agreement are used herein as therein defined.

_________ (the “Designating Lender”), ____________ (the “Designated Lender”),
and the Borrowers agree as follows:

 

1. The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

 

2. The Designating Lender makes no representations or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3. The Designated Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Article V and Article VI thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (ii) agrees that it will, independently and
without reliance upon the Agent, the Designating Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action it may be permitted to take under the Credit Agreement; (iii) confirms
that it is an Eligible Designee; (iv) appoints and authorizes the Designating
Lender as its administrative agent and attorney-in-fact and grants the
Designating Lender an irrevocable power of attorney to receive payments made for
the benefit of the Designated Lender under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that Designated Lender is obligated to deliver or has the right to receive
thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 12.4 thereof); and (vi) acknowledges that the Designating Lender retains
the sole right and responsibility to vote under the Credit Agreement, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Credit Agreement, and agrees that the Designated Lender
shall be bound by all such votes, approvals, amendments, modifications and
waivers and all other agreements of the Designating Lender pursuant to or in
connection with the Credit Agreement.



--------------------------------------------------------------------------------

4. Following the execution of this Designation Agreement by the Designating
Lender, the Designated Lender and the Borrowers, it will be delivered to the
Agent for acceptance and recording by the Agent. The effective date of this
Designation Agreement shall be the date of acceptance thereof by the Agent,
unless otherwise specified on the signature page hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Agent, as of the Effective Date
(a) the Designated Lender shall have the right to make Loans as a Lender
pursuant to Article II of the Credit Agreement and the rights of a Lender
related thereto and (b) the making of any such Loans by the Designated Lender
shall satisfy the obligations of the Designating Lender under the Credit
Agreement to the same extent, and as if, such Loans were made by the Designating
Lender.

 

6. Each party to this Designation Agreement hereby agrees that it shall not
institute against, or join any other Person in instituting against, any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after payment in full of all
outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This Section 6 of the Designation Agreement shall survive the
termination of this Designation Agreement and termination of the Credit
Agreement.

 

7. This Designation Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date1:

 

[NAME OF DESIGNATING LENDER] By:     Name:     Title:     [NAME OF DESIGNATED
LENDER] By:     Name:     Title:     AMEREN CORPORATION By:     Name:     Title:
    CENTRAL ILLINOIS PUBLIC SERVICE COMPANY By:     Name:     Title:    

 

 

1

This date should be no earlier than the date of acceptance by the Agent.

 

3



--------------------------------------------------------------------------------

CENTRAL ILLINOIS LIGHT COMPANY By:     Name:     Title:     ILLINOIS POWER
COMPANY By:     Name:     Title:    

 

Accepted and Approved this ____ day of ________, ____ JPMORGAN CHASE BANK, N.A.,
as Agent By:     Title:    

 

4



--------------------------------------------------------------------------------

EXHIBIT G

SUBORDINATION TERMS

All subordinated indebtedness (hereinafter referred to as “Subordinated Debt”)
of any Borrower incurred after the date of this Agreement that is not being
included in the calculation of Consolidated Indebtedness pursuant to clause
(A) of the proviso in Section 6.17 shall be in the form of indebtedness of such
Borrower to the Company or any of its Subsidiaries that is subordinate and
junior to any and all indebtedness (hereinafter referred to as “Senior Debt”) of
such Borrower, whether existing on the date of this Agreement or thereafter
incurred, in respect of (i) all Obligations of such Borrower under this
Agreement, including Obligations in respect of Letters of Credit, (ii) other
borrowings of such Borrower from any one or more banks, insurance companies,
pension or profit sharing trusts, or other financial institutions whether
secured or unsecured and (iii) all other borrowings incurred, assumed or
guaranteed by such Borrower, at any time, evidenced by a note, debenture, bond
or other similar instrument (including capitalized lease and purchase money
obligations, and/or for the acquisition (whether by way of purchase, merger or
otherwise) of any business, real property or other assets (except assets
acquired in the ordinary course of business) but excluding obligations other
than for borrowed money including trade payables and other obligations to
general creditors) other than indebtedness which, by its terms or the terms of
the instrument creating or evidencing it, provides that such indebtedness is
subordinated to all other indebtedness of such Borrower. Notwithstanding any
other provision of this Agreement on this Exhibit G, “Senior Debt” shall include
refinancings, renewals, amendments, extensions or refundings of the indebtedness
described in clauses (i) through (iii) above.

“Subordinate and junior” as used herein shall mean that in the event of:

(a) any default in, or violation of, the terms or covenants of any Senior Debt,
including, without limitation, any default in payment of principal of, or
premium, if any, or interest on, any Senior Debt whenever due (whether by
acceleration of maturity or otherwise), and during the continuance thereof, or

(b) the institution of any liquidation, dissolution, bankruptcy, insolvency,
reorganization or similar proceeding relating to any Borrower, its property or
its creditors as such,

the obligee of indebtedness so described shall not be entitled to receive any
payment of principal of, or premium, if any, or interest on, such indebtedness
until all amounts owing in respect of Senior Debt (matured and unmatured) shall
have been paid in full; and from and after the happening of any event described
in clause (b) of this paragraph, all payments and distributions of any kind or
character (whether in cash, securities or property) which, except for the
subordination provisions hereof, would have been payable or distributable to the
obligee of such indebtedness (whether directly or by reason of this note’s being
superior to any other indebtedness), shall be made to and for



--------------------------------------------------------------------------------

the benefit of the holders of Senior Debt (who shall be entitled to make all
necessary claims therefor) in accordance with the priorities of payment thereof
until all Senior Debt (matured and unmatured) shall have been paid in full. No
act or failure to act on the part of any Borrower, and no default under or
breach of any agreement of such Borrower, whether or not herein set forth, shall
in any way prevent or limit the holder of any Senior Debt from enforcing fully
the subordination terms herein provided for, irrespective of any knowledge or
notice which such holder may at any time have or be charged with. In the event
that any payment or distribution is made with respect to Subordinated Debt in
violation of the terms of this Exhibit G or any outstanding Senior Debt, any
holder of Subordinated Debt receiving such payment or distribution shall hold it
in trust for the benefit of, and shall remit it to, the holders of Senior Debt
then outstanding in accordance with the priorities of payment thereof.



--------------------------------------------------------------------------------

EXHIBIT J-1

BOND DELIVERY AGREEMENT

CENTRAL ILLINOIS LIGHT COMPANY

to

JPMORGAN CHASE BANK, N.A., AS AGENT

Dated as of June 30, 2009

Relating to

First Mortgage Bonds, 2009 Credit Agreement Series

Due June 30, 2011



--------------------------------------------------------------------------------

BOND DELIVERY AGREEMENT (this “Agreement”), dated as of June 30, 2009, is
between Central Illinois Light Company (the “Company”), and JPMorgan Chase Bank,
N.A., as agent (the “Agent”) under the Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of June 30, 2009 among the Company, the other Borrowers thereunder, the
lenders party thereto (the “Lenders”), the Agent, and Barclays Bank PLC, as
Syndication Agent.

WHEREAS, the Company has entered into the Credit Agreement and may from time to
time make borrowings and obtain letters of credit thereunder in accordance with
the provisions thereof;

WHEREAS, the Company has established its Mortgage Bonds, 2009 Credit Agreement
Series, due June 30, 2011 in the aggregate principal amount of $150,000,000
(whether one or more, the “Bond”), to be issued under and in accordance with the
CILCO Supplemental Indenture (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned in the Credit
Agreement); and

WHEREAS, the Company proposes to issue and deliver to the Agent, for the benefit
of the Lenders, the Bond in order to provide the Bond as evidence of and to
secure the Obligations of the Company.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Company and the Agent hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

THE BONDS

Section 1.1 Delivery of Bond.

In order to evidence and secure the Obligations of the Company and to provide
the Lenders the benefit of the lien of the Indenture with respect to the Bond,
the Company hereby delivers to the Agent the Bond in the aggregate principal
amount of $150,000,000, maturing on June 30, 2011 and bearing interest as
provided in the CILCO Supplemental Indenture. The obligation of the Company to
make payments with respect to principal under the Credit Agreement shall not
give rise to an obligation to pay principal of the Bond except on the Commitment
Termination Date of the Company or upon redemption of the Bond. If at any time
any permanent reduction of the Borrower Sublimit of the Company or the Borrower
Credit Exposure of the Company shall result in the principal of the Bond being
greater than the greater of the Borrower Sublimit and the Borrower Credit
Exposure, a payment obligation with respect to the principal of the Bond in the
amount of such excess shall be deemed discharged upon the effectiveness of such
permanent reduction. No payment of principal under the Credit Agreement shall
reduce the principal amount of the Bond to an amount less than the greater of
the Borrower Sublimit and the Borrower Credit Exposure, all as set forth in the
Bond and in the CILCO Supplemental Indenture.

The Bond is registered in the name of the Agent and shall be owned and held by
the Agent, for the benefit of the Lenders and the other secured parties in
respect of the Obligations, subject to the provisions of this Agreement and the
CILCO Indenture, and the Company shall have no interest therein. The Agent shall
be entitled to exercise all rights of a bondholder under the CILCO Indenture
with respect to the Bond.

The Agent hereby acknowledges receipt of the Bond.

Section 1.2 Payments on the Bond.

Any payments received by the Agent on account of the principal of, or interest
on, the Bond shall be deemed to be and treated in all respects as payments of
the Obligations, and such payments shall be distributed by the Agent in
accordance with the applicable provisions of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

NO TRANSFER OF BOND; SURRENDER OF BOND

Section 2.1 No Transfer of the Bond.

The Agent shall not sell, assign or otherwise transfer the Bond delivered to it
under this Agreement except to a successor administrative agent under the Credit
Agreement. The Company may take such actions as it shall deem necessary,
desirable or appropriate to effect compliance with such restrictions on
transfer, including the issuance of stop-transfer instructions to the CILCO
Trustee or any other transfer agent thereunder.

Section 2.2 Surrender of the Bond.

The Agent shall surrender the Bond to the CILCO Trustee for cancellation when
each of the Borrower Sublimit and the Borrower Credit Exposure of the Company
have been reduced to zero and all fees and other amounts payable by the Company
pursuant to the Credit Agreement with respect to the Obligations of the Company
shall have been duly paid.

Upon any permanent reduction of the greater of the Company’s Borrower Sublimit
and the Company’s Borrower Credit Exposure pursuant to the terms of the Credit
Agreement, the Agent shall promptly confirm such reduction to the CILCO Trustee.

ARTICLE III

GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Agent have caused this Agreement to be
executed and delivered as of the date first above written.

 

CENTRAL ILLINOIS LIGHT COMPANY By:       Name:     Title:  

JPMORGAN CHASE BANK, N.A.,

as Agent

By:       Name:     Title:  

[Signature Page to CILCO Bond Delivery Agreement – Section 4.3.6(iv)]



--------------------------------------------------------------------------------

EXHIBIT J-2

BOND DELIVERY AGREEMENT

CENTRAL ILLINOIS PUBLIC SERVICE COMPANY

to

JPMORGAN CHASE BANK, N.A., AS AGENT

Dated as of June 30, 2009

Relating to

First Mortgage Bonds, 2009 Credit Agreement Series

Due June 30, 2011



--------------------------------------------------------------------------------

BOND DELIVERY AGREEMENT (this “Agreement”), dated as of June 30, 2009, is
between Central Illinois Public Service Company (the “Company”), and JPMorgan
Chase Bank, N.A., as agent (the “Agent”) under the Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of June 30, 2009 among the Company, the other Borrowers thereunder, the
lenders party thereto (the “Lenders”), the Agent, and Barclays Bank PLC.

WHEREAS, the Company has entered into the Credit Agreement and may from time to
time make borrowings and obtain letters of credit thereunder in accordance with
the provisions thereof;

WHEREAS, the Company has established its Mortgage Bonds, 2009 Credit Agreement
Series, due June 30, 2011 in the aggregate principal amount of $135,000,000
(whether one or more, the “Bond”), to be issued under and in accordance with the
CIPS Supplemental Indenture (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned in the Credit
Agreement); and

WHEREAS, the Company proposes to issue and deliver to the Agent, for the benefit
of the Lenders, the Bond in order to provide the Bond as evidence of and to
secure the Obligations of the Company.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Company and the Agent hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

THE BONDS

Section 1.1 Delivery of Bond.

In order to evidence and secure the Obligations of the Company and to provide
the Lenders the benefit of the lien of the Indenture with respect to the Bond,
the Company hereby delivers to the Agent the Bond in the aggregate principal
amount of $135,000,000, maturing on June 30, 2011 and bearing interest as
provided in the CIPS Supplemental Indenture. The obligation of the Company to
make payments with respect to principal under the Credit Agreement shall not
give rise to an obligation to pay principal of the Bond except on the Commitment
Termination Date of the Company or upon redemption of the Bond. If at any time
any permanent reduction of the Borrower Sublimit of the Company or the Borrower
Credit Exposure of the Company shall result in the principal of the Bond being
greater than the greater of the Borrower Sublimit and the Borrower Credit
Exposure, a payment obligation with respect to the principal of the Bond in the
amount of such excess shall be deemed discharged upon the effectiveness of such
permanent reduction. No payment of principal under the Credit Agreement shall
reduce the principal amount of the Bond to an amount less than the greater of
the Borrower Sublimit and the Borrower Credit Exposure, all as set forth in the
Bond and in the CIPS Supplemental Indenture.

The Bond is registered in the name of the Agent and shall be owned and held by
the Agent, for the benefit of the Lenders and the other secured parties in
respect of the Obligations, subject to the provisions of this Agreement and the
CIPS Indenture, and the Company shall have no interest therein. The Agent shall
be entitled to exercise all rights of a bondholder under the CIPS Indenture with
respect to the Bond.

The Agent hereby acknowledges receipt of the Bond.

Section 1.2 Payments on the Bond.

Any payments received by the Agent on account of the principal of, or interest
on, the Bond shall be deemed to be and treated in all respects as payments of
the Obligations, and such payments shall be distributed by the Agent in
accordance with the applicable provisions of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

NO TRANSFER OF BOND; SURRENDER OF BOND

Section 2.1 No Transfer of the Bond.

The Agent shall not sell, assign or otherwise transfer the Bond delivered to it
under this Agreement except to a successor administrative agent under the Credit
Agreement. The Company may take such actions as it shall deem necessary,
desirable or appropriate to effect compliance with such restrictions on
transfer, including the issuance of stop-transfer instructions to the CIPS
Trustee or any other transfer agent thereunder.

Section 2.2 Surrender of the Bond.

The Agent shall surrender the Bond to the CIPS Trustee for cancellation when
each of the Borrower Sublimit and the Borrower Credit Exposure of the Company
have been reduced to zero and all fees and other amounts payable by the Company
pursuant to the Credit Agreement with respect to the Obligations of the Company
shall have been duly paid.

Upon any permanent reduction of the greater of the Company’s Borrower Sublimit
and the Company’s Borrower Credit Exposure pursuant to the terms of the Credit
Agreement, the Agent shall promptly confirm such reduction to the CIPS Trustee.

ARTICLE III

GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Agent have caused this Agreement to be
executed and delivered as of the date first above written.

 

CENTRAL ILLINOIS PUBLIC SERVICE COMPANY By:       Name:     Title:  

JPMORGAN CHASE BANK, N.A.,

as Agent

By:       Name:     Title:  

[Signature Page to CIPS Bond Delivery Agreement – Section 4.3.7(iv)]



--------------------------------------------------------------------------------

EXHIBIT J-3

BOND DELIVERY AGREEMENT

ILLINOIS POWER COMPANY

to

JPMORGAN CHASE BANK, N.A., AS AGENT

Dated as of June 30, 2009

Relating to

First Mortgage Bonds, 2009 Credit Agreement Series

Due June 30, 2011



--------------------------------------------------------------------------------

BOND DELIVERY AGREEMENT (this “Agreement”), dated as of June 30, 2009, is
between Illinois Power Company (the “Company”), and JPMorgan Chase Bank, N.A.,
as agent (the “Agent”) under the Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
June 30, 2009 among the Company, the other Borrowers thereunder, the lenders
party thereto (the “Lenders”), the Agent, and Barclays Bank PLC, as Syndication
Agent.

WHEREAS, the Company has entered into the Credit Agreement and may from time to
time make borrowings and obtain letters of credit thereunder in accordance with
the provisions thereof;

WHEREAS, the Company has established its Mortgage Bonds, 2009 Credit Agreement
Series, due June 30, 2011 in the aggregate principal amount of $350,000,000
(whether one or more, the “Bond”), to be issued under and in accordance with the
IP Supplemental Indenture (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned in the Credit
Agreement); and

WHEREAS, the Company proposes to issue and deliver to the Agent, for the benefit
of the Lenders, the Bond in order to provide the Bond as evidence of and to
secure the Obligations of the Company.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Company and the Agent hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

THE BONDS

Section 1.1 Delivery of Bond.

In order to evidence and secure the Obligations of the Company and to provide
the Lenders the benefit of the lien of the Indenture with respect to the Bond,
the Company hereby delivers to the Agent the Bond in the aggregate principal
amount of $350,000,000, maturing on June 30, 2011 and bearing interest as
provided in the IP Supplemental Indenture. The obligation of the Company to make
payments with respect to principal under the Credit Agreement shall not give
rise to an obligation to pay principal of the Bond except on the Commitment
Termination Date of the Company or upon redemption of the Bond. If at any time
any permanent reduction of the Borrower Sublimit of the Company or the Borrower
Credit Exposure of the Company shall result in the principal of the Bond being
greater than the greater of the Borrower Sublimit and the Borrower Credit
Exposure, a payment obligation with respect to the principal of the Bond in the
amount of such excess shall be deemed discharged upon the effectiveness of such
permanent reduction. No payment of principal under the Credit Agreement shall
reduce the principal amount of the Bond to an amount less than the greater of
the Borrower Sublimit and the Borrower Credit Exposure, all as set forth in the
Bond and in the IP Supplemental Indenture.

The Bond is registered in the name of the Agent and shall be owned and held by
the Agent, for the benefit of the Lenders and the other secured parties in
respect of the Obligations, subject to the provisions of this Agreement and the
IP Indenture, and the Company shall have no interest therein. The Agent shall be
entitled to exercise all rights of a bondholder under the IP Indenture with
respect to the Bond.

The Agent hereby acknowledges receipt of the Bond.

Section 1.2 Payments on the Bond.

Any payments received by the Agent on account of the principal of, or interest
on, the Bond shall be deemed to be and treated in all respects as payments of
the Obligations, and such payments shall be distributed by the Agent in
accordance with the applicable provisions of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

NO TRANSFER OF BOND; SURRENDER OF BOND

Section 2.1 No Transfer of the Bond.

The Agent shall not sell, assign or otherwise transfer the Bond delivered to it
under this Agreement except to a successor administrative agent under the Credit
Agreement. The Company may take such actions as it shall deem necessary,
desirable or appropriate to effect compliance with such restrictions on
transfer, including the issuance of stop-transfer instructions to the IP Trustee
or any other transfer agent thereunder.

Section 2.2 Surrender of the Bond.

The Agent shall surrender the Bond to the IP Trustee for cancellation when each
of the Borrower Sublimit and the Borrower Credit Exposure of the Company have
been reduced to zero and all fees and other amounts payable by the Company
pursuant to the Credit Agreement with respect to the Obligations of the Company
shall have been duly paid.

Upon any permanent reduction of the greater of the Company’s Borrower Sublimit
and the Company’s Borrower Credit Exposure pursuant to the terms of the Credit
Agreement, the Agent shall promptly confirm such reduction to the IP Trustee.

ARTICLE III

GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Agent have caused this Agreement to be
executed and delivered as of the date first above written.

 

ILLINOIS POWER COMPANY By:       Name:     Title:  

JPMORGAN CHASE BANK, N.A.,

as Agent

By:       Name:     Title:  

[Signature Page to IP Bond Delivery Agreement – Section 4.3.8(iv)]



--------------------------------------------------------------------------------

EXHIBIT K-1

When recorded mail to:

Craig W. Stensland

Central Illinois Light Company

One Ameren Plaza (MC 1310)

1901 Chouteau Avenue

St. Louis, Missouri 63103

 

 

 

Indenture

Between

Central Illinois Light Company

and

Deutsche Bank Trust Company Americas,

as successor Trustee under Indenture of Mortgage and Deed of Trust, dated as of
April 1, 1933, between Illinois Power Company and Bankers Trust Company
(predecessor of Deutsche Bank Trust Company Americas), as Trustee, as amended
and supplemented by Indenture between the same parties, dated as of June 30,
1933, and as amended, supplemented and assumed by Indenture dated as of July 1,
1933, between Central Illinois Light Company and Bankers Trust Company
(predecessor of Deutsche Bank Trust Company Americas), as Trustee, and as
amended and supplemented by various Indentures between the same parties bearing
subsequent dates.

Dated as of June 15, 2009

This instrument was prepared by Steven R. Sullivan, Senior Vice President,
General Counsel and Secretary of Central Illinois Light Company, 300 Liberty
Street, Peoria, Illinois 61602, (314) 554-2098.

 

 

 



--------------------------------------------------------------------------------

Indenture dated as of the 15th day of June, 2009 (hereinafter sometimes referred
to as this “Supplemental Indenture”), between Central Illinois Light Company, a
corporation of the State of Illinois (hereinafter sometimes referred to as the
“Company”), party of the first part, and Deutsche Bank Trust Company Americas, a
corporation of the State of New York, as successor Trustee (hereinafter
sometimes referred to as the “Trustee”), party of the second part, under the
Indenture of Mortgage and Deed of Trust between Illinois Power Company and
Bankers Trust Company (predecessor of Deutsche Bank Trust Company Americas), as
Trustee, dated as of April 1, 1933, as amended and supplemented by Indenture
between said Illinois Power Company and said Bankers Trust Company (predecessor
of Deutsche Bank Trust Company Americas), dated as of June 30, 1933, and as
amended, supplemented and assumed by Indenture between the Company and said
Bankers Trust Company (predecessor of Deutsche Bank Trust Company Americas),
dated as of July 1, 1933, and as amended and supplemented by various Indentures
between the Company and said Bankers Trust Company (predecessor of Deutsche Bank
Trust Company Americas) bearing subsequent dates (said Indenture of Mortgage and
Deed of Trust as amended, supplemented and assumed being hereinafter sometimes
referred to as the “Indenture”).

WHEREAS, the Indenture provides for the issuance of bonds thereunder in one or
more series, the form of which series of bonds to be substantially in the form
set forth therein with such insertions, omissions and variations as the Board of
Directors of the Company may determine; and

WHEREAS, the Company has entered into a 2009 Credit Agreement (as amended or
otherwise modified from time to time, the “Credit Agreement”) by and among
Ameren Corporation, the Company, Central Illinois Public Service Company and
Illinois Power Company, as borrowers, the lenders from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as agent (in such
capacity, the “Agent”) for the Lenders, providing for the making of certain
financial accommodations thereunder to the Company, and pursuant to such Credit
Agreement, the Company has agreed to issue to the Agent, as evidence of and
security for the Obligations (as such term is defined in the Credit Agreement)
of the Company (the “Company Obligations”), a new series of bonds under the
Indenture; and

WHEREAS, for such purposes, the Company, by appropriate corporate action in
conformity with the terms of the Indenture, has duly determined to create a
series of bonds under the Indenture to be designated as “First Mortgage Bonds,
2009 Credit Agreement Series” (hereinafter sometimes referred to as the “bonds
of the 2009 Credit Agreement Series”), the bonds of which series are to be
issued as registered bonds without coupons and are to bear interest as specified
in the form of bond of the 2009 Credit Agreement Series set forth below and are
to mature, subject to prior acceleration and redemption, on the Commitment
Termination Date (as such term is defined in the Credit Agreement); and

WHEREAS, the bonds of 2009 Credit Agreement Series shall be issued to the Agent
as evidence of and security for the Company Obligations under the Credit
Agreement; and

WHEREAS, the definitive registered bonds without coupons of the 2009 Credit
Agreement Series (certain of the provisions of which may be printed on the
reverse side thereof) and the Trustee’s certificate of authentication to be
borne by such bonds are to be substantially in the following forms,
respectively:

[General Form of Registered Bond of the 2009 Credit Agreement Series]

No. ____

              $________

 

 

 

-2-



--------------------------------------------------------------------------------

Notwithstanding any provisions hereof or in the Indenture this Bond is not
assignable or transferable except to a successor Agent appointed in accordance
with the Credit Agreement hereinafter referred to.

CENTRAL ILLINOIS LIGHT COMPANY

First Mortgage Bond, 2009 Credit Agreement Series

Illinois Commerce Commission

Identification No.: Ill. C.C. [            ]

Central Illinois Light Company, a corporation of the State of Illinois
(hereinafter called the “Company”), for value received, hereby promises to pay
to JPMorgan Chase Bank, N.A., as agent (in such capacity, the “Agent”) for the
Lenders (as defined below) under the 2009 Credit Agreement by and among Ameren
Corporation, the Company, Central Illinois Public Service Company and Illinois
Power Company, as borrowers, the lenders from time to time party thereto (the
“Lenders”) and the Agent (as amended or otherwise modified from time to time,
the “Credit Agreement”), or registered assigns, the principal amount specified
above or such lesser principal amount as shall be equal to the amount of the
Borrower Credit Exposure (as defined in the Credit Agreement) of the Company
outstanding on the Commitment Termination Date (having at any time the meaning
such term has at such time under the Credit Agreement) of the Company, but not
in excess of the principal amount of this bond, and to pay interest thereon at
the Interest Rate (as defined below) until the principal hereof is paid or duly
made available for payment on the Commitment Termination Date or in the event of
redemption of this bond, until the redemption date.

Interest on this bond shall be payable on each Interest Payment Date (as defined
below), commencing on the first Interest Payment Date next succeeding the date
of this bond. If the Commitment Termination Date falls on a day which is not a
Business Day (as defined below), principal and any interest and/or fees payable
with respect to the Commitment Termination Date will be paid on the next
succeeding Business Day. The interest payable, and punctually paid or duly
provided for, on any Interest Payment Date will, subject to certain exceptions
provided in the Supplemental Indenture dated as of June 15, 2009, hereinafter
referred to, be paid to the person in whose name this bond (or one or more
predecessor bonds) is registered at the close of business on the Record Date (as
defined below); provided, however, that interest payable on the Commitment
Termination Date will be payable to the person to whom the principal hereof
shall be payable. Should the Company default in the payment of interest
(“Defaulted Interest”), the

 

-3-



--------------------------------------------------------------------------------

Defaulted Interest shall be paid to the person in whose name this bond is
registered on the Record Date to be established by the Trustee for payment of
such Defaulted Interest. As used herein, (1) “Business Day” shall have the
meaning assigned thereto in the Credit Agreement; (2) “Interest Payment Date”
shall mean each date on which Company Obligations constituting interest and/or
fees are due and payable from time to time pursuant to the Credit Agreement;
(3) “Interest Rate” shall mean a rate of interest per annum, adjusted as
necessary, to result in an interest payment equal to the aggregate amount of
Company Obligations constituting interest and fees of the Company due under the
Credit Agreement on the applicable Interest Payment Date; and (4) “Record Date”
with respect to any Interest Payment Date shall mean the day (whether or not a
Business Day) immediately next preceding such Interest Payment Date.

Both the principal of and the interest on this bond shall be payable, in
immediately available funds, at the office of the Trustee hereinafter referred
to.

This bond is to be issued and delivered to the Agent in order to evidence and
secure the obligations of the Company under the Credit Agreement to make
payments to the Lenders under the Credit Agreement and to provide the Lenders
the benefit of the lien of the Indenture with respect to the 2009 Credit
Agreement Series Bonds.

The obligation of the Company to make payments with respect to principal under
the Credit Agreement shall not give rise to an obligation to pay principal of
the 2009 Credit Agreement Series Bonds except on the Commitment Termination Date
of the Company or upon redemption hereof. If at any time any permanent reduction
of the Borrower Sublimit (as defined in the Credit Agreement) of the Company or
the Borrower Credit Exposure (as defined in the Credit Agreement) of the Company
shall result in the principal of the 2009 Credit Agreement Series Bonds being
greater than the greater of the Borrower Sublimit and the Borrower Credit
Exposure, a payment obligation with respect to the principal of the 2009 Credit
Agreement Series Bonds in the amount of such excess shall be deemed discharged
upon the effectiveness of such permanent reduction. No payment of principal
under the Credit Agreement shall reduce the principal amount of the 2009 Credit
Agreement Series Bonds to an amount less than the greater of the Borrower
Sublimit and the Borrower Credit Exposure.

The obligation of the Company to make payments with respect to the interest on
this bond shall be fully or partially, as the case may be, satisfied and
discharged to the extent that, at the time that any such payment shall be due,
the then due interest and/or fees of the Company under the Credit Agreement
shall have been fully or partially paid. Satisfaction of any obligation to the
extent that payment is made with respect to the interest and/or fees of the
Company under the Credit Agreement means that if any payment is made on the
interest and/or fees of the Company under the Credit Agreement, a corresponding
payment obligation with respect to the interest on this bond shall be deemed
discharged in the same amount as such payment made on the interest and/or fees
of the Company under the Credit Agreement.

The Trustee may at any time and all times conclusively assume that the
obligation of the Company to make payments with respect to the principal of and
interest on this bond, so far as such payments at the time have become due, has
been fully satisfied and discharged pursuant to the foregoing paragraphs unless
and until the Trustee shall have received a written notice from the Agent
stating (1) that timely payment of principal of or interest on this bond has not
been made, (2) that the Company is in arrears as to the payments required to be
made by it to the Agent in connection with the Company Obligations pursuant to
the Credit Agreement, and (3) the amount of the arrearage.

 

-4-



--------------------------------------------------------------------------------

This bond is one of an issue of bonds of the Company, issuable in series, and is
one of a series known as its First Mortgage Bonds of the series designated in
its title, all issued and to be issued under and equally secured (except as to
any sinking fund established in accordance with the provisions of the Mortgage
(defined below) for the bonds of any particular series) by an Indenture of
Mortgage and Deed of Trust dated as of April 1, 1933, executed by Illinois Power
Company to Bankers Trust Company (predecessor of Deutsche Bank Trust Company
Americas) or its successor (hereinafter sometimes referred to as the “Trustee”)
as Trustee, as amended by Indenture dated as of June 30, 1933, as assumed by the
Company and as amended and supplemented by Indentures between the Company and
the Trustee bearing subsequent dates, including the Indenture dated as of
June 15, 2009 (all of which indentures are herein collectively called the
“Mortgage”), to which reference is made for a description of the property
mortgaged and pledged, the nature and extent of the security, the rights of the
holders of the bonds in respect thereof and the terms and conditions upon which
the bonds are secured.

As more fully described in the Indenture, the rights and obligations of the
Company and the rights of the bondholders may be modified with the consent of
the holders of not less than 60% in principal amount of the bonds adversely
affected; provided, however, that no modification shall (1) extend the time, or
reduce the amount, of any payment on any bond, without the consent of the holder
of each bond so affected, (2) permit the creation of any lien, not otherwise
permitted, prior to or on a parity with the lien of the Mortgage, without the
consent of the holders of all bonds then outstanding, or (3) reduce the above
percentage of the principal amount of bonds the holders of which are required to
approve any such modification without the consent of the holders of all bonds
then outstanding.

The principal hereof may be declared or may become due on the conditions, with
the effect, in the manner and at the time set forth in the Mortgage, upon the
occurrence of a completed default as in the Mortgage provided.

This bond is not redeemable except upon written demand of the Agent following
the occurrence of a Default by the Company under the Credit Agreement and the
acceleration of the Company Obligations under the Credit Agreement.

In the manner and upon payment of the charges prescribed in the Mortgage,
registered bonds without coupons of this series may be exchanged for a like
aggregate principal amount of fully registered bonds of other authorized
denominations of the same series, upon presentation and surrender thereof, for
cancellation, to the Trustee at its principal office in the Borough of
Manhattan, The City of New York, New York.

This bond shall not be assignable or transferable except to a successor Agent
appointed in accordance with the Credit Agreement. Subject to the restriction on
transfer of this bond hereinbefore set forth, this bond is transferable as
prescribed in the Mortgage by the registered owner hereof in person, or by his
duly authorized attorney, at the office or agency of the Company in the Borough
of Manhattan, The City of New York, New York, upon surrender and

 

-5-



--------------------------------------------------------------------------------

cancellation of this bond, and, thereupon, a new fully registered bond of the
same series for a like principal amount will be issued to the transferee in
exchange therefor as provided in the Mortgage, and upon payment, if the Company
shall require it, of the charges therein prescribed; provided, that the Company
shall not be required to exchange any bonds of this series for a period of ten
(10) days next preceding an Interest Payment Date with respect to such bonds.

The Agent shall surrender this bond to the Trustee when each of the Borrower
Sublimit and the Borrower Credit Exposure of the Company have been reduced to
zero and all fees and other amounts payable by the Company pursuant to the
Credit Agreement with respect to the Company Obligations shall have been duly
paid.

No recourse shall be had for the payment of the principal of or interest on this
bond against any incorporator or any past, present or future subscriber to the
capital stock, stockholder, officer or director of the Company or of any
predecessor or successor corporation, either directly or through the Company or
any predecessor or successor corporation, under any rule of law, statute or
constitution or by the enforcement of any assessment or otherwise, all such
liability of incorporators, subscribers, stockholders, officers and directors
being released by the holder or owner hereof by the acceptance of this bond and
being likewise waived and released by the terms of the Mortgage.

This bond shall not become obligatory until Deutsche Bank Trust Company
Americas, the Trustee under the Mortgage, or its successor thereunder, shall
have signed the form of certificate endorsed hereon.

IN WITNESS WHEREOF, Central Illinois Light Company has caused this bond to be
signed in its name by its President or a Vice President by a facsimile of his
signature and a facsimile of its corporate seal to be printed hereon, attested
by its Secretary or an Assistant Secretary by a facsimile of his signature.

 

Dated:         [Seal]     Central Illinois Light Company       By            
[President]

 

Attest:    [Secretary]

 

-6-



--------------------------------------------------------------------------------

[Form of Trustee’s Certificate]

This bond is one of the bonds of the series designated therein, described in the
within-mentioned Mortgage.

 

Deutsche Bank Trust Company Americas,
as Trustee

By   Deutsche Bank National Trust Company By       Authorized Officer

and

WHEREAS, all things necessary to make the bonds of the 2009 Credit Agreement
Series, when authenticated by the Trustee and issued as in the Indenture
provided, the valid, binding and legal obligations of the Company, entitled in
all respects to the security of the Indenture, have been done and performed, and
the creation, execution and delivery of this Supplemental Indenture have in all
respects been duly authorized; and

WHEREAS, the Company and the Trustee deem it advisable to enter into this
Supplemental Indenture for the purpose of describing the bonds of the 2009
Credit Agreement Series, and of providing the terms and conditions of redemption
thereof;

NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH: That Central Illinois
Light Company, in consideration of the premises and of one dollar to it duly
paid by the Trustee at or before the unsealing and delivery of these presents,
the receipt whereof is hereby acknowledged, and of the purchase and acceptance
of the bonds issued or to be issued hereunder by the holders or registered
owners thereof, and in order to secure the payment both of the principal and
interest of all bonds at any time issued and outstanding under the Indenture,
according to their tenor and effect, and the performance of all of the
provisions of the Indenture and of said bonds, hath granted, bargained, sold,
released, conveyed, assigned, transferred, pledged, set over and confirmed and
by these presents doth grant, bargain, sell, release, convey, assign, transfer,
pledge, set over and confirm unto Deutsche Bank Trust Company Americas, as
Trustee, and to its successor or successors in said trust, and to it and their
assigns forever, all the properties of the Company located in the State of
Illinois described on page 11 under the heading “Detailed Description of
Additional Properties,” which is made a part hereof.

And all other real, personal and mixed, tangible and intangible of the character
described in the granting clauses of the aforesaid Indenture of Mortgage and
Deed of Trust dated as of April 1, 1933 or in any indenture supplemental thereto
acquired by the Company on or after the date of the execution and delivery of
said Indenture of Mortgage and Deed of Trust (except any in said Indenture of
Mortgage and Deed of Trust or in any indenture supplemental thereto expressly
excepted) now owned or hereafter acquired by the Company and wheresoever
situated.

Together with all and singular the tenements, hereditaments and appurtenances
belonging or in any wise appertaining to the aforesaid property or any part
thereof, with the reversion and reversions, remainder and remainders and
(subject to the provisions of Article XI of the Indenture) the tolls, rents,
revenues, issues, earnings, income, product and profits thereof, and all the
estate, right, title and interest and claim whatsoever, at law as well as in
equity, which the Company now has or may hereafter acquire in and to the
aforesaid property and franchises and every part and parcel thereof.

 

-7-



--------------------------------------------------------------------------------

To Have and to Hold all such properties, real, personal and mixed, mortgaged,
pledged or conveyed by the Company as aforesaid, or intended so to be, unto the
Trustee and its successors and assigns forever.

In Trust, Nevertheless, upon the terms and trusts of the Indenture, for those
who shall hold the bonds and coupons issued and to be issued thereunder, or any
of them, without preference, priority or distinction as to lien of any of said
bonds and coupons over any others thereof by reason of priority in the time of
the issue or negotiation thereof, or otherwise howsoever, subject, however, to
the provisions in reference to extended, transferred or pledged coupons and
claims for interest set forth in the Indenture (and subject to any sinking funds
that may be created for the benefit of any particular series).

Provided, However, and these presents are upon the condition that, if the
Company, its successors or assigns, shall pay or cause to be paid, the principal
of and interest on said bonds, at the times and in the manner stipulated therein
and herein, and shall keep, perform and observe all and singular the covenants
and promises in said bonds and in the Indenture expressed to be kept, performed
and observed by or on the part of the Company, then this Supplemental Indenture
and the estate and rights hereby granted shall cease, determine and be void,
otherwise to be and remain in full force and effect.

It Is Hereby Covenanted, Declared and Agreed by the Company that all such bonds
and coupons, if any, are to be issued, authenticated and delivered, and that all
property subject or to become subject hereto is to be held, subject to the
further covenants, conditions, uses and trusts in the Indenture set forth, and
the Company, for itself and its successors and assigns, does hereby covenant and
agree to and with the Trustee and its successor or successors in such trust, for
the benefit of those who shall hold said bonds and interest coupons, or any of
them, as follows:

Section 1. The bonds of the 2009 Credit Agreement Series shall mature, subject
to prior acceleration and redemption, on the Commitment Termination Date (having
at any time the meaning such term has at such time under the Credit Agreement)
of the Company, shall bear interest from their date as set forth in the form of
bond hereinbefore set forth, and shall be designated as the Company’s First
Mortgage Bonds of the series hereinbefore set forth. Both principal of and
interest on the bonds shall be payable in lawful money of the United States of
America at the office of the Trustee hereinafter mentioned. Each bond of 2009
Credit Agreement Series shall be dated as of the Interest Payment Date (as
defined below) thereof to which interest was paid next preceding the date of
issue, unless (a) issued on an Interest Payment Date thereof to which interest
was paid, in which event it shall be dated as of such issue date, or (b) issued
prior to the occurrence of the first Interest Payment Date thereof to which
interest was paid, in which event it shall be dated the date of original
issuance.

Definitive bonds of the 2009 Credit Agreement Series will be issued, originally
or otherwise, only as registered bonds without coupons in the name of the Agent
as evidence of and security for the Company Obligations under the Credit
Agreement; and they and the Trustee’s certificate of authentication shall be
substantially in the forms hereinbefore recited, respectively.

 

-8-



--------------------------------------------------------------------------------

The bonds of the 2009 Credit Agreement Series shall not be assignable or
transferable except to a successor Agent appointed in accordance with the Credit
Agreement. Subject to the restriction on transfer of the bonds of the 2009
Credit Agreement Series hereinbefore set forth, and in the manner and upon
payment of the charges prescribed in the Indenture, registered bonds without
coupons of the 2009 Credit Agreement Series may be exchanged for a like
aggregate principal amount of fully registered bonds of other authorized
denominations of the same series, upon presentation and surrender thereof for
cancellation, to the Trustee at its principal office in the Borough of
Manhattan, The City of New York, New York; provided, that the Company shall not
be required to exchange any bonds of the 2009 Credit Agreement Series for a
period of ten (10) days next preceding an Interest Payment Date with respect to
such bonds. However, notwithstanding the provisions of Section 14 of the
Indenture, no charge shall be made upon any transfer or exchange of bonds of
said series other than for any tax or taxes or other governmental charge
required to be paid by the Company.

Except as set forth herein, the bonds of the 2009 Credit Agreement Series are
not redeemable. Upon the occurrence of a Default by the Company under the Credit
Agreement and the acceleration of the Company Obligations, the bonds of the 2009
Credit Agreement Series shall be redeemable in whole upon receipt by the Trustee
of a written demand from the Agent stating that there has occurred under the
Credit Agreement both a Default by the Company and a declaration of acceleration
of the Company Obligations and demanding redemption of the bonds of 2009 Credit
Agreement Series (including a description of the amount of principal, interest,
fees cash collateralization obligations and other amounts which comprise such
Company Obligations). The Company waives any right it may have to prior notice
of such redemption under the Indenture and any other notice required under the
Indenture, including notice to be given by the Company, shall be deemed
satisfied by the notice given by the Agent as aforesaid. Upon surrender of the
bonds of the 2009 Credit Agreement Series by the Agent to the Trustee, the bonds
of 2009 Credit Agreement Series shall be redeemed at a redemption price equal to
the aggregate amount of the Company Obligations.

Section 2. The principal amount of bonds of the 2009 Credit Agreement Series
outstanding from time to time shall always be equal to $150,000,000 or such
lesser principal amount as shall be equal to the Borrower Credit Exposure (as
defined in the Credit Agreement) of the Company on the Commitment Termination
Date, but not in excess of $150,000,000.

The obligation of the Company to make payments with respect to principal under
the Credit Agreement shall not give rise to an obligation to pay principal of
the 2009 Credit Agreement Series Bonds except on the Commitment Termination Date
of the Company or upon redemption as provided in this Supplemental Indenture. If
at any time any permanent reduction of the Borrower Sublimit of the Company or
the Borrower Credit Exposure of the Company shall result in the principal of the
2009 Credit Agreement Series Bonds being greater than the greater of the
Borrower Sublimit and the Borrower Credit Exposure, a payment obligation with
respect to the principal of the 2009 Credit Agreement Series Bonds in the amount
of such excess shall be deemed discharged upon the effectiveness of such
permanent reduction. No payment of principal under the Credit Agreement shall
reduce the principal amount of the 2009 Credit Agreement Series Bonds to an
amount less than the greater of the Borrower Sublimit and the Borrower Credit
Exposure.

 

-9-



--------------------------------------------------------------------------------

The obligation of the Company to make payments with respect to the interest on
the bonds of 2009 Credit Agreement Series shall be fully or partially, as the
case may be, satisfied and discharged to the extent that, at the time that any
such payment shall be due, the then due interest and/or fees of the Company
under the Credit Agreement shall have been fully or partially paid. Satisfaction
of any obligation to the extent that payment is made with respect to the
interest and/or fees of the Company under the Credit Agreement means that if any
payment is made on the interest and/or fees of the Company under the Credit
Agreement, a corresponding payment obligation with respect to the interest on
the bonds of 2009 Credit Agreement Series shall be deemed discharged in the same
amount as such payment made on the interest and/or fees of the Company under the
Credit Agreement.

The Trustee may at any time and all times conclusively assume that the
obligation of the Company to make payments with respect to the principal of and
interest on the bonds of 2009 Credit Agreement Series, so far as such payments
at the time have become due, has been fully satisfied and discharged pursuant to
the foregoing paragraphs unless and until the Trustee shall have received a
written notice from the Agent stating (a) that timely payment of principal of or
interest on the bonds of 2009 Credit Agreement Series has not been made,
(b) that the Company is in arrears as to the payments required to be made by it
to the Agent in connection with the Company Obligations pursuant to the Credit
Agreement, and (c) the amount of the arrearage.

As used herein, (A) “Business Day” shall have the meaning assigned thereto in
the Credit Agreement; (B) “Interest Payment Date” shall mean each date on which
Company Obligations constituting interest and/or fees are due and payable from
time to time pursuant to the Credit Agreement; (C) “Interest Rate” shall mean a
rate of interest per annum, adjusted as necessary, to result in an interest
payment equal to the aggregate amount of Company Obligations constituting
interest and fees of the Company due under the Credit Agreement on the
applicable Interest Payment Date; and (D) “Record Date” with respect to any
Interest Payment Date shall mean the day (whether or not a Business Day)
immediately next preceding such Interest Payment Date.

At any time that a bond of the 2009 Credit Agreement Series is surrendered to
the Trustee other than in connection with the redemption thereof, in connection
with the Trustee’s enforcement of rights after a completed default under the
Mortgage or in connection with the exchange of that bond as provided in
Section 1 hereof, such bond shall be cancelled by the Trustee and shall be
treated for all intents and purposes as if it has never been issued. In the
event that only a portion of a bond of the 2009 Credit Agreement Series is so
surrendered, the Trustee shall deliver without charge to the Agent a new bond of
the 2009 Credit Agreement Series in an aggregate principal amount equal to the
difference between the principal amount of the portion of the bond of the 2009
Credit Agreement Series so surrendered and the principal amount of such bond
prior to such surrender.

As provided in Section 8.4 of the Credit Agreement, the Agent shall surrender
the bonds of 2009 Credit Agreement Series to the Trustee for cancellation when
each of the Borrower Sublimit and the Borrower Credit Exposure of the Company
have been reduced to zero and all fees and other amounts payable by the Company
pursuant to the Credit Agreement with respect to the Company Obligations shall
have been duly paid.

 

-10-



--------------------------------------------------------------------------------

Section 3. As supplemented and amended by this Supplemental Indenture, the
Indenture is in all respects ratified and confirmed, and this Supplemental
Indenture and all the terms and conditions herein contained shall be deemed a
part thereof.

Section 4. Except as herein otherwise expressly provided, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture, other than as
set forth in the Indenture as heretofore amended and supplemented. The Trustee
shall not be responsible for the recitals herein or in the bonds (other than in
the authentication certificate of the Trustee), all of which are made by the
Company solely.

Section 5. This Supplemental Indenture may be executed in several counterparts,
and all such counterparts executed and delivered, each as an original, shall
constitute but one and the same instrument.

Section 6. The Company acknowledges and intends that all advances made to it by
the Lenders under the Credit Agreement, including future advances whenever
hereafter made, shall be a lien from the time this Supplemental Indenture is
recorded, as provided in Section 15-1302(b)(1) of the Illinois Mortgage
Foreclosure Law (the “Act”), 735 ILCS 15-1101, et seq. The amount of the bonds
of the 2009 Credit Agreement Series which comprises the principal amount
then-outstanding of the Obligations under the Credit Agreement constitutes
revolving credit indebtedness secured by a mortgage on real property, pursuant
to the terms and conditions of 205 ILCS 5/5d from the date of this Supplemental
Indenture.

Section 7. The Company shall provide the Trustee with copies of the Credit
Agreement and any amendments thereto as soon as practicable after such Credit
Agreement or amendment is entered into and the Trustee in performing its duties
hereunder shall be entitled to rely on the latest copy of the Credit Agreement
and any amendments thereto received from the Company. To the extent not
identified in the Credit Agreement or amendment, as provided in the preceding
sentence, the Company will inform the Trustee of any change in the identity of
the Agent and the Trustee shall be entitled to conclusively rely on the notice
or instructions received from the Agent pursuant to the Credit Agreement or
amendment.

Detailed Description of Additional Properties

A PART OF THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 26, TOWNSHIP TWENTY
SEVEN NORTH, RANGE THREE WEST OF THE THIRD PRINCIPAL MERIDIAN MORE PARTICULARY
DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHEAST CORNER OF THE WEST HALF OF THE SOUTHEAST QUARTER OF
SAID SECTION 26: THENCE SOUTH 90-00’00” WEST (BEARING ASSUMED FOR THE PURPOSE OF
DESCRIPTION ONLY) ALONG THE SOUTH LINE OF THE SOUTHEAST QUARTER OF SAID SECTION
26, 300.00 FEET; THENCE NORTH 00-32’-22” EAST, 300.00 FEET; THENCE NORTH
90-00’-00” EAST, 300.00 FEET TO THE EAST LINE OF THE WEST HALF OF THE SOUTHEAST
QUARTER

 

-11-



--------------------------------------------------------------------------------

OF SAID SECTION 26; THENCE SOUTH 00-32’-22” WEST ALONG SAID EAST LINE, 300.00
FEET; TO THE POINT OF BEGINNING, SAID TRACT CONTAINING 2.066 ACRES, MORE OR
LESS, SUBJECT TO THAT PORTION USED AS A PUBLIC ROAD RIGHT OF WAY, ALONG THE
SOUTH SIDE OF SAID TRACT, SITUATE LYING, AND BEING IN THE COUNTY OF WOODFORD AND
STATE OF ILLINOIS.

Part P.I.N. # 08-26-400-006

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Central Illinois Light Company, party of the first part
hereto, and Deutsche Bank Trust Company Americas, party of the second part
hereto, have caused these presents to be executed in their respective names by
their respective Presidents or one of their Vice Presidents or one of their
Assistant Vice Presidents and their respective seals to be hereunto affixed and
attested by their respective Secretaries or one of their Assistant Secretaries
or one of their Associates, all as of the day and year first above written.

 

Central Illinois Light Company By     Name:   Jerre E. Birdsong Title:   Vice
President and Treasurer

 

[Seal]

Attest:

  

Name: Craig W. Stensland

Title: Assistant Secretary



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas, as Trustee

 

By Deutsche Bank National Trust Company

By     Name:   Irina Golovashchuk Title:   Assistant Vice President By     Name:
  Rodney Gaughan Title:   Assistant Vice President

 

[Seal]

Attest:

  

Name: Yana Kalachikova

Title: Assistant Vice President



--------------------------------------------------------------------------------

State of Missouri    )    )  SS City of St. Louis    )

I, Carla J. Finn, a Notary Public, do hereby certify that Jerre E. Birdsong,
Vice President and Treasurer of Central Illinois Light Company, a corporation
organized and existing under the laws of the State of Illinois, and Craig W.
Stensland, Assistant Secretary of said corporation, who are both personally
known to me to be the same persons whose names are subscribed to the foregoing
instrument as such officers, respectively, of said corporation, and who are both
personally known to me to be such officers, appeared before me this day in
person and severally acknowledged that they signed, sealed and delivered said
instrument as their free and voluntary act as such officers, and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

Given under my hand and official seal this [        ] day of June, 2009, in the
City and State aforesaid.

   Notary Public

(Notarial Seal)

Commission # 06399906

My Commission expires 4/20/2010



--------------------------------------------------------------------------------

State of New Jersey    )    )  SS County of Union    )

I, Tracy Mantone, a Notary Public in and for Union County in the State
aforesaid, do hereby certify that:

Irina Golovashcuk, an Assistant Vice President of Deutsche Bank National Trust
Company, signing on behalf of Deutsche Bank Trust Company America, and Rodney
Gaughan, an Assistant Vice President of said corporation, who are both
personally known to me to be the same persons whose names are subscribed to the
foregoing instrument as such officers, respectively, of said corporation, and
who are both personally known to me to be such officers, appeared before me this
day in person and severally acknowledged that they signed, sealed and delivered
said instrument as their free and voluntary act as such officers, and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

Given under my hand and official seal this [        ] day of June, 2009.

   Notary Public

(Notarial Seal)

My Commission expires 2012



--------------------------------------------------------------------------------

EXHIBIT K-2

When recorded mail to:

James A. Tisckos

Central Illinois Public Service Company

607 East Adams Street

Springfield, Illinois 62739

 

 

 

Executed in 85 Counterparts, No.         .

Supplemental Indenture

dated as of June 15, 2009

Central Illinois Public Service Company

to

U.S. Bank National Association

and Richard Prokosch,

as trustees

(Supplemental to the Indenture of Mortgage or Deed of Trust

dated October 1, 1941, executed by Central Illinois Public Service Company

to Continental Illinois National Bank and Trust Company of Chicago

and Edmond B. Stofft, as trustees)

(Providing for First Mortgage Bonds, 2009 Credit Agreement Series)

 

 

 

This instrument was prepared by Steven R. Sullivan, Senior Vice President,
General Counsel and Secretary of Central Illinois Public Service Company, c/o
Ameren Corporation, One Ameren Plaza, 1901 Chouteau Avenue, St. Louis, Missouri
63103.



--------------------------------------------------------------------------------

This Supplemental Indenture, dated as of June 15, 2009, made and entered into by
and between CENTRAL ILLINOIS PUBLIC SERVICE COMPANY, a corporation organized and
existing under the laws of the State of Illinois (hereinafter commonly referred
to as the “Company”), and U.S. BANK NATIONAL ASSOCIATION (formerly U.S. Bank
Trust National Association, formerly First Trust National Association, formerly
First Trust of Illinois, National Association, successor trustee to Bank of
America Illinois, formerly Continental Bank, formerly Continental Bank, National
Association and formerly Continental Illinois National Bank and Trust Company of
Chicago), a national banking association having its office or place of business
in the City of Chicago, Cook County, State of Illinois (hereinafter commonly
referred to as the “Trustee”), and Richard Prokosch (successor Co-Trustee), of
the City of Oakdale, Washington County, State of Minnesota, as Trustees under
the Indenture of Mortgage or Deed of Trust dated October 1, 1941, heretofore
executed and delivered by the Company to Continental Illinois National Bank and
Trust Company of Chicago and Edmond B. Stofft, as Trustees, as amended by the
Supplemental Indentures dated, respectively, September 1, 1947, January 1,
1949, February 1, 1952, September 1, 1952, June 1, 1954, February 1,
1958, January 1, 1959, May 1, 1963, May 1, 1964, June 1, 1965, May 1,
1967, April 1, 1970, April 1, 1971, September 1, 1971, May 1, 1972, December 1,
1973, March 1, 1974, April 1, 1975, October 1, 1976, November 1,
1976, October 1, 1978, August 1, 1979, February 1, 1980, February 1,
1986, May 15, 1992, July 1, 1992, September 15, 1992, April 1, 1993, June 1,
1995, March 15, 1997, June 1, 1997, December 1, 1998, June 1, 2001, October 1,
2004, June 1, 2006, August 1, 2006 and March 1, 2007 heretofore executed and
delivered by the Company to the Trustees under said Indenture of Mortgage or
Deed of Trust dated October 1, 1941; said Indenture of Mortgage or Deed of Trust
dated October 1, 1941, as amended by said Supplemental Indentures, being
hereinafter sometimes referred to as the “Indenture”; and said U.S. Bank
National Association and Richard Prokosch (successor Co-Trustee) as such
Trustees, being hereinafter sometimes referred to as the “Trustees” or the
“Trustees under the Indenture”;

WITNESSETH:

WHEREAS, the Company has entered into a 2009 Credit Agreement (as amended or
otherwise modified from time to time, the “Credit Agreement”) by and among
Ameren Corporation, the Company, Central Illinois Light Company and Illinois
Power Company, as borrowers, the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as agent (in such capacity, the
“Agent”) for the Lenders, providing for the making of certain financial
accommodations thereunder to the Company, and pursuant to such Credit Agreement,
the Company has agreed to issue to the Agent, as evidence of and security for
the Obligations (as such term is defined in the Credit Agreement) of the Company
(the “Company Obligations”), a new series of bonds under the Indenture; and

WHEREAS, for such purposes, the Company has determined, by resolutions duly
adopted by its Board of Directors, to issue bonds of an additional series under
and to be secured by the Indenture, as hereby amended, to be known and
designated as First Mortgage Bonds, 2009 Credit Agreement Series (hereinafter
sometimes referred to as the “bonds of 2009 Credit Agreement Series” or the
“bonds of said Series”), and the bonds of said Series shall be authorized,
authenticated and issued only as registered bonds without coupons, and to
execute and deliver this supplemental indenture, pursuant to the provisions of
Article I, as amended,

 

2



--------------------------------------------------------------------------------

Section 6 of Article II and Article XVI of the Indenture, for the purpose of
(1) creating and authorizing not to exceed $135,000,000 aggregate principal
amount of bonds of 2009 Credit Agreement Series and setting forth the form,
terms, provisions and characteristics thereof, and (2) modifying or amending
certain provisions of the Indenture in the particulars and to the extent
hereinafter specifically provided; and

WHEREAS, the bonds of 2009 Credit Agreement Series shall be issued to the Agent
as evidence of and security for the Company Obligations under the Credit
Agreement; and

WHEREAS, the execution and delivery by the Company of this supplemental
indenture have been duly authorized by the Board of Directors of the Company;
and the Company has requested, and hereby requests, the Trustees to enter into
and join with the Company in the execution and delivery of this supplemental
indenture; and

WHEREAS, the bonds of 2009 Credit Agreement Series are to be authorized,
authenticated and issued only in the form of registered bonds without coupons,
and the bonds of 2009 Credit Agreement Series and the certificate of the Trustee
thereon shall be substantially in the following form, to wit:

[FORM OF BOND]

 

No. _______

   $ __________

Illinois Commerce Commission

Identification No.: Ill. C.C. No. ____

Notwithstanding any provisions hereof or in the Indenture

this Bond is not assignable or transferable except to a successor Agent
appointed in accordance

with the Credit Agreement hereinafter referred to.

Central Illinois Public Service Company

First Mortgage Bond, 2009 Credit Agreement Series

REGISTERED OWNER: JPMorgan Chase Bank, N.A.,

PRINCIPAL AMOUNT                                          
                            DOLLARS

CENTRAL ILLINOIS PUBLIC SERVICE COMPANY, an Illinois corporation (hereinafter
referred to as the “Company”), for value received, hereby promises to pay to the
Registered Owner specified above, as administrative agent (in such capacity, the
“Agent”) for the Lenders (as defined below) under the 2009 Credit Agreement by
and among Ameren Corporation, the Company, Central Illinois Light Company and
Illinois Power Company, as borrowers, the lenders from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as agent (as amended or
otherwise modified from time to time, the “Credit Agreement”), or registered
assigns, the Principal Amount specified above or such lesser principal amount as
shall be equal to the Borrower Credit Exposure (as defined in the Credit
Agreement) of the Company outstanding on the Commitment Termination Date (having
at any time the meaning such term

 

3



--------------------------------------------------------------------------------

has at such time under the Credit Agreement) of the Company, but not in excess
of the Principal Amount of this bond, and to pay interest thereon at the
Interest Rate (as defined below) until the principal hereof is paid or duly made
available for payment on the Commitment Termination Date or in the event of
redemption of this bond, until the redemption date.

Interest on this bond shall be payable on each Interest Payment Date (as defined
below), commencing on the first Interest Payment Date next succeeding the date
of this bond. If the Commitment Termination Date falls on a day which is not a
Business Day, as defined below, principal and any interest and/or fees payable
with respect to the Commitment Termination Date will be paid on the next
succeeding Business Day. The interest payable, and punctually paid or duly
provided for, on any Interest Payment Date will, subject to certain exceptions
provided in the Supplemental Indenture dated as of June 15, 2009, hereinafter
referred to, be paid to the person in whose name this bond (or one or more
predecessor bonds) is registered at the close of business on the Record Date (as
defined below); provided, however, that interest payable on the Commitment
Termination Date will be payable to the person to whom the principal hereof
shall be payable. Should the Company default in the payment of interest
(“Defaulted Interest”), the Defaulted Interest shall be paid to the person in
whose name this bond is registered on the Record Date to be established by the
Trustee for payment of such Defaulted Interest. As used herein, (i) “Business
Day” shall have the meaning assigned thereto in the Credit Agreement;
(ii) “Interest Payment Date” shall mean each date on which Company Obligations
constituting interest and/or fees are due and payable from time to time pursuant
to the Credit Agreement; (iii) “Interest Rate” shall mean a rate of interest per
annum, adjusted as necessary, to result in an interest payment equal to the
aggregate amount of Company Obligations constituting interest and fees of the
Company due under the Credit Agreement on the applicable Interest Payment Date;
and (iv) “Record Date” with respect to any Interest Payment Date shall mean the
day (whether or not a Business Day) immediately next preceding such Interest
Payment Date.

Both the principal of and the interest on this bond shall be payable in
immediately available funds at the office or agency of the Trustee, in any coin
or currency of the United States of America which at the time of payment is
legal tender for public and private debts.

This bond is one of the bonds issued and to be issued from time to time under
and in accordance with and all secured by the indenture of mortgage or deed of
trust dated October 1, 1941, executed and delivered by the Company to U.S. Bank
National Association (formerly U.S. Bank Trust National Association, formerly
First Trust National Association, formerly First Trust of Illinois, National
Association, successor trustee to Bank of America Illinois, formerly Continental
Bank, formerly Continental Bank, National Association and formerly Continental
Illinois National Bank and Trust Company of Chicago and hereinafter referred to
as the “Trustee”) and Edmond B. Stofft, as Trustees, and the various indentures
supplemental thereto, including the Supplemental Indenture pursuant to which
$135,000,000 in aggregate principal amount of the First Mortgage Bonds, 2009
Credit Agreement Series (the “2009 Credit Agreement Series Bonds”) are
authorized, each executed and delivered by the Company to the Trustees under
said indenture of mortgage or deed of trust dated October 1, 1941, prior to the
authentication of this bond (said indenture of mortgage or deed of trust and
said supplemental indentures being hereinafter referred to, collectively, as the
“Indenture”); and said U.S. Bank National Association and Richard Prokosch, of
the City of Oakdale, Washington County, State of Minnesota (successor
Co-Trustee), being now the Trustees under the Indenture. Reference to

 

4



--------------------------------------------------------------------------------

the Indenture and to all supplemental indentures, if any, hereafter executed
pursuant to the Indenture is hereby made for a description of the property
mortgaged and pledged, the nature and extent of the security and the rights of
the holders and Registered Owners of said bonds and of the Trustees and of the
Company in respect of such security. By the terms of the Indenture the bonds to
be secured thereby are issuable in series, which may vary as to date, amount,
date of maturity, rate of interest, redemption provisions, medium of payment and
in other respects as in the Indenture provided.

The 2009 Credit Agreement Series Bonds are to be issued and delivered to the
Agent in order to evidence and secure the obligations of the Company under the
Credit Agreement to make payments to the Lenders under the Credit Agreement and
to provide the Lenders the benefit of the lien of the Indenture with respect to
the 2009 Credit Agreement Series Bonds.

The obligation of the Company to make payments with respect to principal under
the Credit Agreement shall not give rise to an obligation to pay principal of
the 2009 Credit Agreement Series Bonds except on the Commitment Termination Date
of the Company or upon redemption hereof. If at any time any permanent reduction
of the Borrower Sublimit (as defined in the Credit Agreement) of the Company or
the Borrower Credit Exposure (as defined in the Credit Agreement) of the Company
shall result in the principal of the 2009 Credit Agreement Series Bonds being
greater than the greater of the Borrower Sublimit and the Borrower Credit
Exposure, a payment obligation with respect to the principal of the 2009 Credit
Agreement Series Bonds in the amount of such excess shall be deemed discharged
upon the effectiveness of such permanent reduction. No payment of principal
under the Credit Agreement shall reduce the principal amount of the 2009 Credit
Agreement Series Bonds to an amount less than the greater of the Borrower
Sublimit and the Borrower Credit Exposure.

The obligation of the Company to make payments with respect to the interest on
the 2009 Credit Agreement Series Bonds shall be fully or partially, as the case
may be, satisfied and discharged to the extent that, at the time that any such
payment shall be due, the then due interest and/or fees of the Company under the
Credit Agreement shall have been fully or partially paid. Satisfaction of any
obligation to the extent that payment is made with respect to the interest
and/or fees of the Company under the Credit Agreement means that if any payment
is made on the interest and/or fees of the Company under the Credit Agreement, a
corresponding payment obligation with respect to the interest on the 2009 Credit
Agreement Series Bonds shall be deemed discharged in the same amount as such
payment made on the interest and/or fees of the Company under the Credit
Agreement.

The Trustee may at any time and all times conclusively assume that the
obligation of the Company to make payments with respect to the principal of and
interest on the 2009 Credit Agreement Series Bonds, so far as such payments at
the time have become due, has been fully satisfied and discharged pursuant to
the foregoing paragraphs unless and until the Trustee shall have received a
written notice from the Agent stating (i) that timely payment of principal of or
interest on the 2009 Credit Agreement Series Bonds has not been made, (ii) that
the Company is in arrears as to the payments required to be made by it to the
Agent in connection with the Company Obligations pursuant to the Credit
Agreement, and (iii) the amount of the arrearage.

 

5



--------------------------------------------------------------------------------

This bond is not redeemable except upon written demand of the Agent following
the occurrence of a Default by the Company under the Credit Agreement and the
acceleration of the Company Obligations, as provided under the Credit Agreement.

In case of certain events of default specified in the Indenture, the principal
of this bond may be declared or may become due and payable in the manner and
with the effect provided in the Indenture. No recourse shall be had for the
payment of the principal of or interest on this bond, or for any claim based
hereon, or otherwise in respect hereof or of the Indenture or any indenture
supplemental thereto, to or against any incorporator, stockholder, officer or
director, past, present or future, of the Company, or of any predecessor or
successor corporation, either directly or through the Company, or such
predecessor or successor corporation, under any constitution or statute or rule
of law, or by the enforcement of any assessment, penalty or otherwise, all such
liability of incorporators, stockholders, directors and officers being waived
and released by the Registered Owner hereof by the acceptance of this bond and
being likewise waived and released by the terms of the Indenture.

This bond shall not be assignable or transferable except to a successor Agent
appointed in accordance with the Credit Agreement. This bond is exchangeable by
the Registered Owner hereof, in person or by attorney duly authorized, at the
principal office or place of business of the Trustee under the Indenture, upon
the surrender and cancellation of this bond and the payment of any stamp tax or
other governmental charge, and upon any such exchange a new registered bond or
bonds without coupons, of the same series and maturity and for the same
aggregate principal amount, will be issued in exchange heretofore; provided,
that the Company shall not be required to exchange any bonds of 2009 Credit
Agreement Series for a period of ten (10) days next preceding an Interest
Payment Date with respect to such bonds.

The Agent shall surrender this bond to the Trustee when each of the Borrower
Sublimit and the Borrower Credit Exposure have been reduced to zero and all fees
and other amounts payable by the Company pursuant to the Credit Agreement with
respect to the Company Obligations shall have been duly paid.

This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the Trustee’s Certificate endorsed
hereon.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Central Illinois Public Service Company has caused this bond
to be executed in its name by the manual or facsimile signature of its President
or one of its Vice-Presidents, and its corporate seal or a facsimile thereof to
be affixed or imprinted hereon and attested by the manual or facsimile signature
of its Secretary or one of its Assistant Secretaries.

 

CENTRAL ILLINOIS PUBLIC SERVICE COMPANY By       President

 

Attest:

By       Secretary

This bond is one of the bonds of the series designated therein, described in the
within mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee By       Authorized Officer

[END OF FORM OF BOND]

NOW, THEREFORE, in consideration of the premises and of the sum of One Dollar
($1.00) duly paid by the Trustees to the Company, and of other good and valuable
considerations, the receipt whereof is hereby acknowledged, and for the purpose
of further securing the due and punctual payment of the principal of and
interest on all bonds which have been heretofore or shall be hereafter issued
under the Indenture and indentures supplemental thereto and which shall be at
any time outstanding thereunder and secured thereby and $135,000,000 aggregate
principal amount of the bonds of 2009 Credit Agreement Series, and for the
purpose of securing the faithful performance and observance of all the covenants
and conditions set forth in the Indenture and/or in any indenture supplemental
thereto, the Company has given, granted, bargained, sold, transferred, assigned,
pledged, mortgaged, warranted the title to and conveyed, and by these presents
does give, grant, bargain, sell, transfer, assign, pledge, mortgage, warrant the
title to and convey unto U.S. Bank National Association and Richard Prokosch, of
the City of Oakdale, Washington County, State of Minnesota (successor
Co-Trustee), as Trustees under the Indenture as therein provided, and their
successors in the trusts thereby created, and to their assigns, all the right,
title and interest of the Company in and to any and all premises, plants,
property, leases

 

7



--------------------------------------------------------------------------------

and leaseholds, franchises, permits, rights and powers, of every kind and
description, real and personal, which have been acquired by the Company through
construction, purchase, consolidation or merger, or otherwise, subsequent to
January 1, 2006, and which are owned by the Company at the date of the execution
hereof, together with the rents, issues, products and profits therefrom,
excepting, however, and there is hereby expressly reserved and excluded from the
lien and effect of the Indenture and of this supplemental indenture, all right,
title and interest of the Company, now owned, in and to (a) all cash, bonds,
shares of stock, obligations and other securities not deposited with the Trustee
or Trustees under the Indenture, and (b) all accounts and bills receivable,
judgments (other than for the recovery of real property or establishing a lien
or charge thereon or right therein) and chooses in action not specifically
assigned to and pledged with the Trustee or Trustees under the Indenture, and
(c) all personal property acquired or manufactured by the Company for sale,
lease, rental or consumption in the ordinary course of business, and (d) the
last day of each of the demised terms created by any lease of property leased to
the Company and under each and every renewal of any such lease, the last day of
each and every such demised term being hereby expressly reserved to and by the
Company, and (e) all gas, oil and other minerals now or hereafter existing upon,
within or under any real estate of the Company subject to, or hereby subjected
to, the lien of the Indenture.

And upon the considerations and for the purposes aforesaid, and in order to
provide, pursuant to the terms of the Indenture, for the issuance under the
Indenture, as hereby amended, of bonds of 2009 Credit Agreement Series and to
fix the terms, provisions and characteristics of the bonds of 2009 Credit
Agreement Series, and to modify or amend the Indenture in the particulars and to
the extent hereinafter in this supplemental indenture specifically provided, the
Company hereby covenants and agrees with the Trustees as follows:

A series of bonds issuable under the Indenture, as hereby amended, to be known
and designated as “First Mortgage Bonds, 2009 Credit Agreement Series” and which
shall be executed, authenticated and issued only in the form of registered bonds
without coupons, is hereby created and authorized. The bonds of 2009 Credit
Agreement Series and the Trustee’s Certificate to be endorsed thereon shall be
substantially in the form thereof hereinbefore recited (the “Bond Form”). Each
bond of 2009 Credit Agreement Series is to be issued and registered in the name
of the Agent under the Credit Agreement to evidence and secure any and all
Obligations (as such term is defined in the Credit Agreement) of the Company
(the “Company Obligations”) under the Credit Agreement. Each bond of 2009 Credit
Agreement Series shall be dated as of the Interest Payment Date (as defined
below) thereof to which interest was paid next preceding the date of issue,
unless (a) issued on an Interest Payment Date thereof to which interest was
paid, in which event it shall be dated as of such issue date, or (b) issued
prior to the occurrence of the first Interest Payment Date thereof to which
interest was paid, in which event it shall be dated the date of original
issuance.

The bonds of 2009 Credit Agreement Series shall be issued in the aggregate
principal amount of $135,000,000 and shall mature on the Commitment Termination
Date (having at any time the meaning such term has at such time under the Credit
Agreement) of the Company. The principal amount of bonds of 2009 Credit
Agreement Series outstanding from time to time shall always be equal to
$135,000,000 or such less principal amount as shall be equal to the Borrower
Credit Exposure (as defined in the Credit Agreement) of the Company on the
Commitment Termination Date, but not in excess of $135,000,000

 

8



--------------------------------------------------------------------------------

The bonds of 2009 Credit Agreement Series shall bear interest from their date as
set forth in the Bond Form. Interest on the bonds of 2009 Credit Agreement
Series shall be payable on each Interest Payment Date (as defined below),
commencing on the first Interest Payment Date next succeeding the date of the
bonds of 2009 Credit Agreement Series. If the Commitment Termination Date falls
on a day which is not a Business Day, as defined below, principal and any
interest and/or fees payable by the Company with respect to the Commitment
Termination Date will be paid on the next succeeding Business Day.

Both the principal of and the interest on the bonds of 2009 Credit Agreement
Series shall be payable at the times and in the manner set forth in the form of
bond set out herein and in immediately available funds at the office or agency
of the Trustee, in any coin or currency of the United States of America which at
the time of payment is legal tender for public and private debts.

Anything contained in Section 14 of Article I of the Indenture, or elsewhere in
the Indenture, to the contrary notwithstanding, only the person in whose name
bonds of 2009 Credit Agreement Series are registered (the “Registered Owner”) at
the close of business on the Record Date (as defined below) with respect to any
Interest Payment Date shall be entitled to receive the interest payable on such
Interest Payment Date notwithstanding the cancellation of such bonds upon any
transfer or exchange subsequent to the Record Date and prior to such Interest
Payment Date; provided, however, that if and to the extent the Company shall
default in the payment of the interest due on such Interest Payment Date, such
defaulted interest shall be paid to the persons in whose names outstanding bonds
of 2009 Credit Agreement Series are registered on the Record Date to be
established by the Trustee for payment of such defaulted interest.

The obligation of the Company to make payments with respect to principal under
the Credit Agreement shall not give rise to an obligation to pay principal of
the 2009 Credit Agreement Series Bonds except on the Commitment Termination Date
of the Company or upon redemption as provided in this Supplemental Indenture. If
at any time any permanent reduction of the Borrower Sublimit (as defined in the
Credit Agreement) of the Company or the Borrower Credit Exposure of the Company
shall result in the principal of the 2009 Credit Agreement Series Bonds being
greater than the greater of the Borrower Sublimit and the Borrower Credit
Exposure, a payment obligation with respect to the principal of the 2009 Credit
Agreement Series Bonds in the amount of such excess shall be deemed discharged
upon the effectiveness of such permanent reduction. No payment of principal
under the Credit Agreement shall reduce the principal amount of the 2009 Credit
Agreement Series Bonds to an amount less than the greater of the Borrower
Sublimit and the Borrower Credit Exposure.

The obligation of the Company to make payments with respect to the interest on
the bonds of 2009 Credit Agreement Series shall be fully or partially, as the
case may be, satisfied and discharged to the extent that, at the time that any
such payment shall be due, the then due interest and/or fees of the Company
under the Credit Agreement shall have been fully or partially paid. Satisfaction
of any obligation to the extent that payment is made with respect to the
interest and/or fees of the Company under the Credit Agreement means that if any
payment is made on

 

9



--------------------------------------------------------------------------------

the interest and/or fees of the Company under the Credit Agreement, a
corresponding payment obligation with respect to the interest on the bonds of
2009 Credit Agreement Series shall be deemed discharged in the same amount as
such payment made on the interest and/or fees of the Company under the Credit
Agreement.

The Trustee may at any time and all times conclusively assume that the
obligation of the Company to make payments with respect to the principal of and
interest on the bonds of 2009 Credit Agreement Series, so far as such payments
at the time have become due, has been fully satisfied and discharged pursuant to
the foregoing paragraphs unless and until the Trustee shall have received a
written notice from the Agent stating (a) that timely payment of principal of or
interest on the bonds of 2009 Credit Agreement Series has not been made,
(b) that the Company is in arrears as to the payments required to be made by it
to the Agent in connection with the Company Obligations pursuant to the Credit
Agreement, and (c) the amount of the arrearage.

As used herein, (a) “Business Day” shall have the meaning assigned thereto in
the Credit Agreement; (b) “Interest Payment Date” shall mean each date on which
Company Obligations constituting interest and/or fees are due and payable from
time to time pursuant to the Credit Agreement; (c) “Interest Rate” shall mean a
rate of interest per annum, adjusted as necessary, to result in an interest
payment equal to the aggregate amount of Company Obligations constituting
interest and fees of the Company due under the Credit Agreement on the
applicable Interest Payment Date; and (d) “Record Date” with respect to any
Interest Payment Date shall mean the day (whether or not a Business Day)
immediately next preceding such Interest Payment Date.

Except as set forth herein, the bonds of 2009 Credit Agreement Series are not
redeemable. Upon the occurrence of a Default by the Company under the Credit
Agreement and the acceleration of the Company Obligations, the bonds of 2009
Credit Agreement Series shall be redeemable in whole upon receipt by the Trustee
of a written demand from the Agent stating that there has occurred under the
Credit Agreement both a Default by the Company and a declaration of acceleration
of the Company Obligations and demanding redemption of the bonds of 2009 Credit
Agreement Series (including a description of the amount of principal, interest,
fees, cash collateralization obligations and other amounts which comprise such
Company Obligations). The Company waives any right it may have to prior notice
of such redemption under the Indenture and any other notice required under the
Indenture, including notice to be given by the Company, shall be deemed
satisfied by the notice given by the Agent as aforesaid. Upon surrender of the
bonds of 2009 Credit Agreement Series by the Agent to the Trustee, the bonds of
2009 Credit Agreement Series shall be redeemed at a redemption price equal to
the aggregate amount of the Company Obligations.

The bonds of 2009 Credit Agreement Series shall not be assignable or
transferable except to a successor Agent appointed in accordance with the Credit
Agreement. The bonds of 2009 Credit Agreement Series are exchangeable by the
Registered Owner thereof, in person or by attorney duly authorized, at the
principal office or place of business of the Trustee under the Indenture, upon
the surrender and cancellation of said bonds and the payment of any stamp tax or
other governmental charge, and upon any such exchange a new registered bond or
bonds without coupons, of the same series and maturity and for the same
aggregate principal amount, will be issued in exchange theretofore; provided,
that the Company shall not be required to exchange any bonds of 2009 Credit
Agreement Series for a period of ten (10) days next preceding an Interest
Payment Date with respect to such bonds.

 

10



--------------------------------------------------------------------------------

The bonds of 2009 Credit Agreement Series shall, from time to time, be executed
on behalf of the Company and sealed with the corporate seal of the Company, all
in the manner provided or permitted by Section 6 of Article I of the Indenture,
as follows:

bonds of 2009 Credit Agreement Series executed on behalf of the Company by its
President or a Vice-President and/or by its Secretary or an Assistant Secretary
may be so executed by the facsimile signature of such President or
Vice-President and/or of such Secretary or Assistant Secretary, as the case may
be, of the Company, or of any person or persons who shall have been such officer
or officers, as the case may be, of the Company on or subsequent to the date of
this supplemental indenture, notwithstanding that he or they may have ceased to
be such officer or officers of the Company at the time of the actual execution,
authentication, issue or delivery of any of such bonds, and any such facsimile
signature or signatures of any such officer or officers on any such bonds shall
constitute execution of such bonds on behalf of the Company by such officer or
officers of the Company for the purposes of the Indenture, as hereby amended,
and shall be valid and effective for all purposes, provided that all bonds shall
always be executed on behalf of the Company by the signature, manual or
facsimile, of its President or a Vice-President and of its Secretary or an
Assistant Secretary, and provided, further, that none of such bonds shall be
executed on behalf of the Company by the same officer or person acting in more
than one capacity; and

such corporate seal of the Company may be a facsimile, and any bonds of 2009
Credit Agreement Series on which such facsimile seal shall be affixed,
impressed, imprinted or reproduced shall be deemed to be sealed with the
corporate seal of the Company for the purposes of the Indenture, as hereby
amended, and such facsimile seal shall be valid and effective for all purposes.

As provided in Section 8.4 of the Credit Agreement, the Agent shall surrender
the bonds of 2009 Credit Agreement Series to the Trustee for cancellation when
each of the Borrower Sublimit and the Borrower Credit Exposure have been reduced
to zero and all fees and other amounts payable by the Company pursuant to the
Credit Agreement with respect to the Company Obligations shall have been duly
paid.

Sections 10 and 16 of Article III of the Indenture are, and each of them is,
hereby amended by striking out the words “Series 1997-2, Senior Notes Series
AA-1, Senior Notes Series AA-2, Senior Notes Series BB, Environmental
Improvement Series 2004, Senior Notes Series CC, 2006 Credit Agreement Series
and 2007 Credit Agreement Series” wherever the same occur in each of said
sections, and by inserting, in lieu thereof, the words “Series 1997-2, Senior
Notes Series AA-2, Senior Notes Series BB, Senior Notes Series CCs and 2009
Credit Agreement Series” and the Company hereby covenants and agrees to observe
and comply with the provisions of said sections as hereby amended.

 

11



--------------------------------------------------------------------------------

The provisions of this supplemental indenture shall become and be effective from
and after the execution hereof, and the Indenture, as hereby amended, shall
remain in full force and effect.

Each reference in the Indenture, or in this supplemental indenture, to any
article, section, term or provision of the Indenture shall mean and be deemed to
refer to such article, section, term or provision of the Indenture, as hereby
amended, except where the context otherwise indicates.

All the covenants, provisions, stipulations and agreements in this supplemental
indenture contained are and shall be for the sole and exclusive benefit of the
parties hereto, their successors and assigns, and of the holders and Registered
Owners from time to time of the bonds of 2009 Credit Agreement Series and of the
coupons issued and outstanding from time to time under and secured by the
Indenture, as hereby amended, and the Agent, for the benefit of the Lenders
under the Credit Agreement.

This supplemental indenture has been executed in a number of identical
counterparts, each of which so executed shall be deemed to be an original.

 

12



--------------------------------------------------------------------------------

At the time of the execution of this supplemental indenture, the aggregate
principal amount of all indebtedness of the Company outstanding, or to be
presently outstanding, under and secured by the Indenture, as hereby amended and
supplemented, is $446,500,000, evidenced by First Mortgage Bonds of the series
listed below, issued by the Company under said Indenture and now outstanding or
to be presently issued by it under said Indenture, as follows:

 

Series

   Interest Rate (%)    

Maturity Date

   Principal
Amount ($)

1997-2

   7.61      June 1, 2017    40,000,000

Senior Notes AA-2

   6.125 %    December 15, 2028    60,000,000

Senior Notes BB

   6.625 %    June 15, 2011    150,000,000

Senior Notes CC

   6.70 %    June 15, 2036    61,500,000

2009 Credit Agreement

   *      *    135,000,000                Total    446,500,000

 

* As determined in accordance with the Credit Agreement.

The Company acknowledges and intends that all advances made to it by the Lenders
under the Credit Agreement, including future advances whenever hereafter made,
shall be a lien from the time this Supplemental Indenture is recorded, as
provided in Section 15-1302(b)(1) of the Illinois Mortgage Foreclosure Law (the
“Act”), 735 ILCS 15-1101, et seq. The amount of the bonds of the 2009 Credit
Agreement Series which comprises the principal amount then outstanding of the
Obligations under the Credit Agreement constitutes revolving credit indebtedness
secured by a mortgage on real property, pursuant to the terms and conditions of
205 ILCS 5/5d from the date of this Supplemental Indenture.

 

13



--------------------------------------------------------------------------------

In WITNESS WHEREOF, said Central Illinois Public Service Company has caused this
instrument to be executed in its corporate name by its President or a Vice
President and its corporate seal or a facsimile thereof to be hereunto affixed
and to be attested by its Secretary or an Assistant Secretary, and said U.S.
Bank National Association, for the purpose of entering into and joining with the
Company in the execution of this supplemental indenture, has caused this
instrument to be executed in its corporate name by one of its Vice Presidents
and to be attested by one of its Assistant Vice Presidents, and said Richard
Prokosch, for the purpose of entering into and joining with the Company in the
execution of this supplemental indenture, has signed this instrument; all as of
the day and year first above written.

 

Central Illinois Public Service Company By     Name:   Jerre E. Birdsong Title:
  Vice President and Treasurer

 

(Corporate Seal)

 

Attest:

By:     Name:   G. L. Waters Title:   Assistant Secretary



--------------------------------------------------------------------------------

U.S. Bank National Association By:     Name:   Richard Prokosch Title:   Vice
President

 

Attest: By:     Name:   Darlene Garsteig Title:   Assistant Vice President

 

By:       Richard Prokosch



--------------------------------------------------------------------------------

State of Missouri    )    )  SS City of St. Louis    )

I, Debby Anzalone, a Notary Public, do hereby certify that Jerre E. Birdsong,
Vice President and Treasurer of Central Illinois Public Service Company, a
corporation organized and existing under the laws of the State of Illinois, and
G. L. Waters, Assistant Secretary of said corporation, who are both personally
known to me to be the same persons whose names are subscribed to the foregoing
instrument as such officers, respectively, of said corporation, and who are both
personally known to me to be such officers, appeared before me this day in
person and severally acknowledged that they signed, sealed and delivered said
instrument as their free and voluntary act as such officers, and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

Given under my hand and official seal this ___ day of June, 2009, in the City
and State aforesaid.

  

Debby Anzalone

Notary Public    

(Notarial Seal)

My commission expires May 4, 2010



--------------------------------------------------------------------------------

State of Minnesota    )    )  SS County of Ramsey    )

I, Denise R. Landeen, a Notary Public in and for Ramsey County in the State
aforesaid, do hereby certify that:

(a) Richard Prokosch, a Vice President of U.S. Bank National Association, a
national banking association, and Darlene Garsteig, an Assistant Vice President
of said association, who are both personally known to me to be the same persons
whose names are subscribed to the foregoing instrument as such officers,
respectively, of said association, and who are both personally known to me to be
such officers, appeared before me this day in person and severally acknowledged
that they signed, sealed and delivered said instrument as their free and
voluntary act as such officers, and as the free and voluntary act of said
association, for the uses and purposes therein set forth; and

(b) Richard Prokosch, personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he signed, sealed and delivered said instrument as his
free and voluntary act, for the uses and purposes therein set forth.

Given under my hand and official seal this ___ day of June, 2009.

  

Denise R. Landeen

Notary Public        

(Notarial Seal)

My Commission expires January 31, 2012



--------------------------------------------------------------------------------

EXHIBIT K-3

WHEN RECORDED MAIL TO:

Illinois Power Company

Craig W. Stensland

One Ameren Plaza (MC 1310)

1901 Chouteau Avenue

St. Louis, Missouri 63103

 

 

 

ILLINOIS POWER COMPANY

TO

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

formerly

BNY Midwest Trust Company, As Successor Trustee To Harris Trust And Savings Bank

 

 

SUPPLEMENTAL INDENTURE

DATED AS OF JUNE 15, 2009

TO

GENERAL MORTGAGE INDENTURE AND DEED OF TRUST

DATED AS OF NOVEMBER 1, 1992

 

 

 

This instrument was prepared by Steven R. Sullivan, Senior Vice President,
General Counsel and Secretary of Illinois Power Company c/o Ameren Corporation,
One Ameren Plaza, 1901 Chouteau Avenue, St. Louis, Missouri 63103.



--------------------------------------------------------------------------------

SUPPLEMENTAL INDENTURE dated as of June 15, 2009 (“Supplemental Indenture”),
made by and between ILLINOIS POWER COMPANY, a corporation organized and existing
under the laws of the State of Illinois (the “Company”), party of the first
part, and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
corporation, formerly BNY Midwest Trust Company, a corporation organized and
existing under the laws of the State of Illinois, as successor trustee to Harris
Trust and Savings Bank, a corporation organized and existing under the laws of
the State of Illinois (the “Trustee”), as Trustee under the General Mortgage
Indenture and Deed of Trust dated as of November 1, 1992, hereinafter mentioned,
party of the second part;

WHEREAS, the Company has heretofore executed and delivered its General Mortgage
Indenture and Deed of Trust dated as of November 1, 1992 as from time to time
amended and supplemented (the “Indenture”), to the Trustee, for the security of
the Bonds of the Company issued and to be issued thereunder (the “Bonds”); and

WHEREAS, pursuant to the terms and provisions of the Indenture there were
created and authorized by supplemental indentures thereto bearing the following
dates, respectively, the Mortgage Bonds of the series issued thereunder and
respectively identified opposite such dates:

 

DATE OF
SUPPLEMENTAL INDENTURE

  

IDENTIFICATION OF SERIES

  

CALLED

February 15, 1993    8% Series due 2023 (redeemed)    Bonds of the 2023 Series
March 15, 1993    6 1/8% Series due 2000 (paid at maturity)    Bonds of the 2000
Series March 15, 1993    6 3/4% Series due 2005 (paid at maturity)    Bonds of
the 2005 Series July 15, 1993    7 1/2% Series due 2025 (redeemed)    Bonds of
the 2025 Series August 1, 1993    6 1/2% Series due 2003 (paid at maturity)   
Bonds of the 2003 Series October 15, 1993    5 5/8% Series due 2000 (paid at
maturity)    Bonds of the Second 2000 Series November 1, 1993    Pollution
Control Series M (redeemed)    Bonds of the Pollution Control Series M
November 1, 1993    Pollution Control Series N (redeemed)    Bonds of the
Pollution Control Series N November 1, 1993    Pollution Control Series O
(redeemed)    Bonds of the Pollution Control Series O

 

-2-



--------------------------------------------------------------------------------

DATE OF
SUPPLEMENTAL INDENTURE

  

IDENTIFICATION OF SERIES

  

CALLED

April 1, 1997    Pollution Control Series P    Bonds of the Pollution Control
Series P April 1, 1997    Pollution Control Series Q    Bonds of the Pollution
Control Series Q April 1, 1997    Pollution Control Series R    Bonds of the
Pollution Control Series R March 1, 1998    Pollution Control Series S    Bonds
of the Pollution Control Series S March 1, 1998    Pollution Control Series T   
Bonds of the Pollution Control Series T July 15, 1998    6 1/4% Series due 2002
(paid at maturity)    Bonds of the 2002 Series September 15, 1998    6% Series
due 2003 (paid at maturity)    Bonds of the Second 2003 Series June 15, 1999   
7.50% Series due 2009    Bonds of the 2009 Series July 15, 1999    Pollution
Control Series U    Bonds of the Pollution Control Series U July 15, 1999   
Pollution Control Series V (redeemed)    Bonds of the Pollution Control Series V
May 1, 2001    Pollution Control Series W    Bonds of the Pollution Control
Series W May 1, 2001    Pollution Control Series X    Bonds of the Pollution
Control Series X July 1, 2002    10 5/8% Series due 2007 (not issued)    Bonds
of the 2007 Series July 1, 2002    10 5/8% Series due 2012 (not issued)    Bonds
of the 2012 Series December 15, 2002    11.50% Series due 2010    Bonds of the
2010 Series

 

-3-



--------------------------------------------------------------------------------

June 1, 2006    Mortgage Bonds, Senior Notes Series AA    Bonds of Series AA
August 1, 2006    Mortgage Bonds, 2006 Credit Agreement Series Bonds (redeemed)
   2006 Credit Agreement Series Bonds March 1, 2007    Mortgage Bonds, 2007
Credit Agreement Series Bonds (redeemed)    2007 Credit Agreement Series Bonds
November 15, 2007    Mortgage Bonds, Senior Notes Series BB    Bonds of Series
BB April 1, 2008    Mortgage Bonds, Senior Notes Series CC    Bonds of Series CC
October 1, 2008    Mortgage Bonds, Senior Notes Series DD    Bonds of Series DD

and

WHEREAS, a supplemental indenture with respect to the Bonds of the 2007 Series
and the Bonds of the 2012 Series listed above was executed and filed but such
Bonds of the 2007 Series and Bonds of the 2012 Series were never issued and a
release with respect to such supplemental indenture was subsequently executed
and filed; and

WHEREAS, the Company has entered into a 2009 Credit Agreement (as amended or
otherwise modified from time to time, the “Credit Agreement”) by and among
Ameren Corporation, the Company, Central Illinois Light Company and Central
Illinois Public Service Company, as borrowers, the lenders from time to time
party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as agent (in such
capacity, the “Agent”) for the Lenders, providing for the making of certain
financial accommodations thereunder to the Company, and pursuant to such Credit
Agreement, the Company has agreed to issue to the Agent, as evidence of and
security for the Obligations (as such term is defined in the Credit Agreement)
of the Company (the “Company Obligations”), a new series of Bonds under the
Indenture; and

WHEREAS, for such purposes, the Company desires to create a new series of Bonds
to be issued under the Indenture to be known as Mortgage Bonds, 2009 Credit
Agreement Series (the “2009 Credit Agreement Series Bonds”); and

WHEREAS, the 2009 Credit Agreement Series Bonds shall be issued to the Agent as
evidence of and security for the Company Obligations under the Credit Agreement;
and

WHEREAS, the Company, in the exercise of the powers and authority conferred upon
and reserved to it under the provisions of the Indenture, and pursuant to
appropriate resolutions of the Board of Directors, has duly resolved and
determined to make, execute and deliver to the Trustee this Supplemental
Indenture in the form hereof for the purposes herein provided; and

 

-4-



--------------------------------------------------------------------------------

WHEREAS, all conditions and requirements necessary to make this Supplemental
Indenture a valid, binding and legal instrument have been done, performed and
fulfilled and the execution and delivery hereof have been in all respects duly
authorized;

NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE

WITNESSETH:

THAT Illinois Power Company, in consideration of the purchase and ownership from
time to time of the Bonds and the service by the Trustee, and its successors,
under the Indenture and of One Dollar to it duly paid by the Trustee at or
before the ensealing and delivery of these presents, the receipt whereof is
hereby acknowledged, hereby covenants and agrees to and with the Trustee and its
successors in the trust under the Indenture, for the benefit of those who shall
hold the Bonds as follows:

DESCRIPTION OF 2009 Credit Agreement Series Bonds.

The Company hereby creates a new series of Bonds to be known as “2009 Credit
Agreement Series Bonds.” The 2009 Credit Agreement Series Bonds shall be
executed, authenticated and delivered in accordance with the provisions of, and
shall in all respects be subject to, all of the terms, conditions and covenants
of the Indenture, as amended and supplemented. The 2009 Credit Agreement Series
Bonds shall be issued only to and in the name of the Agent under the Credit
Agreement to evidence and secure any and all Company Obligations under the
Credit Agreement.

The 2009 Credit Agreement Series Bonds shall be dated as of the Interest Payment
Date (as defined below) thereof to which interest was paid next preceding the
date of issue, unless (a) issued on an Interest Payment Date thereof to which
interest was paid, in which event it shall be dated as of such issue date, or
(b) issued prior to the occurrence of the first Interest Payment Date thereof to
which interest was paid, in which event it shall be dated the date of original
issuance.

The 2009 Credit Agreement Series Bonds shall be issued in the aggregate
principal amount of $350,000,000 and shall mature on the Commitment Termination
Date (having at any time the meaning such term has at such time under the Credit
Agreement) applicable to the Company.

The 2009 Credit Agreement Series Bonds shall bear interest from their date as
set forth in the form thereof hereinafter recited. Interest on the 2009 Credit
Agreement Series Bonds shall be payable on each Interest Payment Date (defined
below), commencing on the first Interest Payment Date next succeeding the date
of the 2009 Credit Agreement Series Bonds. Payment of principal on the 2009
Credit Agreement Series Bonds shall be due on the

 

-5-



--------------------------------------------------------------------------------

Commitment Termination Date. If the Commitment Termination Date falls on a day
which is not a Business Day (as defined below), principal and any interest
and/or fees payable by the Company with respect to the Commitment Termination
Date will be paid on the next succeeding Business Day.

Both the principal of and the interest on the 2009 Credit Agreement Series Bonds
shall be payable at the times and in the manner set forth in the form of bond
set out herein and in immediately available funds at the office or agency of the
Trustee, in any coin or currency of the United States of America which at the
time of payment is legal tender for public and private debts.

The obligation of the Company to make payments with respect to principal under
the Credit Agreement shall not give rise to an obligation to pay principal of
the 2009 Credit Agreement Series Bonds except on the Commitment Termination Date
of the Company or upon redemption as provided in this Supplemental Indenture. If
at any time any permanent reduction of the Borrower Sublimit (as defined in the
Credit Agreement) of the Company or the Borrower Credit Exposure (as defined in
the Credit Agreement) of the Company shall result in the principal of the 2009
Credit Agreement Series Bonds being greater than the greater of the Borrower
Sublimit and the Borrower Credit Exposure, a payment obligation with respect to
the principal of the 2009 Credit Agreement Series Bonds in the amount of such
excess shall be deemed discharged upon the effectiveness of such permanent
reduction. No payment of principal under the Credit Agreement shall reduce the
principal amount of the 2009 Credit Agreement Series Bonds to an amount less
than the greater of the Borrower Sublimit and the Borrower Credit Exposure.

The obligation of the Company to make payments with respect to the interest on
the 2009 Credit Agreement Series Bonds shall be fully or partially, as the case
may be, satisfied and discharged to the extent that, at the time that any such
payment shall be due, the then due interest and/or fees of the Company under the
Credit Agreement shall have been fully or partially paid. Satisfaction of any
obligation to the extent that payment is made with respect to the interest
and/or fees of the Company under the Credit Agreement means that if any payment
is made on the interest and/or fees of the Company under the Credit Agreement, a
corresponding payment obligation with respect to the interest on the 2009 Credit
Agreement Series Bonds shall be deemed discharged in the same amount as such
payment made on the interest and/or fees of the Company under the Credit
Agreement.

The Trustee may at any time and all times conclusively assume that the
obligation of the Company to make payments with respect to the principal of and
interest on the 2009 Credit Agreement Series Bonds, so far as such payments at
the time have become due, has been fully satisfied and discharged pursuant to
the foregoing paragraphs unless and until the Trustee shall have received a
written notice from the Agent stating (a) that timely payment of principal of or
interest on the 2009 Credit Agreement Series Bonds has not been made, (b) that
the Company is in arrears as to the payments required to be made by it to the
Agent in connection with the Company Obligations pursuant to the Credit
Agreement, and (c) the amount of the arrearage.

 

-6-



--------------------------------------------------------------------------------

As used herein, (A) “Business Day” shall have the meaning assigned thereto in
the Credit Agreement; (B) “Interest Payment Date” shall mean each date on which
Company Obligations constituting interest and/or fees are due and payable from
time to time pursuant to the Credit Agreement; (C) “Interest Rate” shall mean a
rate of interest per annum, adjusted as necessary, to result in an interest
payment equal to the aggregate amount of Company Obligations constituting
interest and fees of the Company due under the Credit Agreement on the
applicable Interest Payment Date; and (D) “Record Date” with respect to any
Interest Payment Date shall mean the day (whether or not a Business Day)
immediately next preceding such Interest Payment Date.

The 2009 Credit Agreement Series Bonds shall not be assignable or transferable
except to a successor Agent appointed in accordance with the Credit Agreement.
The 2009 Credit Agreement Series Bonds are exchangeable by the Registered Owner
thereof, in person or by attorney duly authorized, at the principal office or
place of business of the Trustee under the Indenture, upon the surrender and
cancellation of said bonds and the payment of any stamp tax or other
governmental charge, and upon any such exchange a new registered bond or bonds
without coupons, of the same series and maturity and for the same aggregate
principal amount, will be issued in exchange theretofore; provided, that the
Company shall not be required to exchange any 2009 Credit Agreement Series Bonds
for a period of ten (10) days next preceding an Interest Payment Date with
respect to such bonds.

As provided in Section 8.4 of the Credit Agreement, the Agent shall surrender
the 2009 Credit Agreement Series Bonds to the Trustee for cancellation when each
of the Borrower Sublimit and the Borrower Credit Exposure of the Company have
been reduced to zero and all fees and other amounts payable by the Company
pursuant to the Credit Agreement with respect to the Company Obligations shall
have been duly paid.

The 2009 Credit Agreement Series Bonds and the Trustee’s Certificate of
Authentication shall be substantially in the following forms respectively:

[FORM OF FACE OF BOND]

ILLINOIS POWER COMPANY

(Incorporated under the laws of the State of Illinois)

Illinois Commerce Commission

Identification No.: Ill. C.C. No. ____

Notwithstanding any provisions hereof or in the Indenture

this Bond is not assignable or transferable except to a successor Agent
appointed in

accordance with the Credit Agreement hereinafter referred to.

MORTGAGE BONDS, 2009 CREDIT AGREEMENT SERIES

 

No. ________

   $ 350,000,000

 

-7-



--------------------------------------------------------------------------------

ILLINOIS POWER COMPANY, a corporation organized and existing under the laws of
the State of Illinois (the “Company”), which term shall include any successor
corporation as defined in the Indenture hereinafter referred to, for value
received, hereby promises to pay to JPMorgan Chase Bank, N.A., as agent (in such
capacity, the “Agent”) for the Lenders (as defined below) under the 2009 Credit
Agreement by and among Ameren Corporation, the Company, Central Illinois Light
Company and Central Illinois Public Service Company, the lenders from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as agent (as
amended or otherwise modified from time to time, the “Credit Agreement”), or
registered assigns, the principal sum of $350,000,000 or such lesser principal
amount as shall be equal to the amount of the Borrower Credit Exposure (as
defined in the Credit Agreement) of the Company outstanding on the Commitment
Termination Date (having at any time the meaning such term has at such time
under the Credit Agreement) of the Company, but not in excess of the principal
amount of this Bond, and to pay interest thereon at the Interest Rate (as
defined below) until the principal hereof is paid or duly made available for
payment on the Commitment Termination Date or in the event of redemption of this
Bond, until the redemption date.

Interest on this Bond shall be payable on each Interest Payment Date (as defined
below), commencing on the first Interest Payment Date next succeeding the date
of this Bond. If the Commitment Termination Date falls on a day which is not a
Business Day (as defined below), principal and any interest and/or fees payable
with respect to the Commitment Termination Date will be paid on the next
succeeding Business Day. The interest payable, and punctually paid or duly
provided for, on any Interest Payment Date will, subject to certain exceptions
provided in the Supplemental Indenture dated as of June 15, 2009, hereinafter
referred to, be paid to the person in whose name this Bond (or one or more
predecessor bonds) is registered at the close of business on the Record Date (as
defined below); provided, however, that interest payable on the Commitment
Termination Date will be payable to the person to whom the principal hereof
shall be payable. Should the Company default in the payment of interest
(“Defaulted Interest”), the Defaulted Interest shall be paid to the person in
whose name this Bond is registered on the Record Date to be established by the
Trustee for payment of such Defaulted Interest.

As used herein, (i) “Business Day” shall have the meaning assigned thereto in
the Credit Agreement; (ii) “Interest Payment Date” shall mean each date on which
Company Obligations constituting interest and/or fees are due and payable from
time to time pursuant to the Credit Agreement; (iii) “Interest Rate” shall mean
a rate of interest per annum, adjusted as necessary, to result in an interest
payment equal to the aggregate amount of Company Obligations constituting
interest and fees of the Company due under the Credit Agreement on the
applicable Interest Payment Date; and (iv) “Record Date” with respect to any
Interest Payment Date shall mean the day (whether or not a Business Day)
immediately next preceding such Interest Payment Date.

Both the principal of and the interest on this Bond shall be payable in
immediately available funds at the office or agency of the Trustee, in any coin
or currency of the United States of America which at the time of payment is
legal tender for public and private debts.

This Bond is to be issued and delivered to the Agent in order to evidence and
secure the obligations of the Company under the Credit Agreement to make
payments to the Lenders under the Credit Agreement and to provide the Lenders
the benefit of the lien of the Indenture with respect to the 2009 Credit
Agreement Series Bonds.

 

-8-



--------------------------------------------------------------------------------

The obligation of the Company to make payments with respect to principal under
the Credit Agreement shall not give rise to an obligation to pay principal of
the 2009 Credit Agreement Series Bonds except on the Commitment Termination Date
of the Company or upon redemption hereof. If at any time any permanent reduction
of the Borrower Sublimit (as defined in the Credit Agreement) of the Company or
the Borrower Credit Exposure (as defined in the Credit Agreement) of the Company
shall result in the principal of the 2009 Credit Agreement Series Bonds being
greater than the greater of the Borrower Sublimit and the Borrower Credit
Exposure, a payment obligation with respect to the principal of the 2009 Credit
Agreement Series Bonds in the amount of such excess shall be deemed discharged
upon the effectiveness of such permanent reduction. No payment of principal
under the Credit Agreement shall reduce the principal amount of the 2009 Credit
Agreement Series Bonds to an amount less than the greater of the Borrower
Sublimit and the Borrower Credit Exposure.

The obligation of the Company to make payments with respect to the interest on
this Bond shall be fully or partially, as the case may be, satisfied and
discharged to the extent that, at the time that any such payment shall be due,
the then due interest and/or fees of the Company under the Credit Agreement
shall have been fully or partially paid. Satisfaction of any obligation to the
extent that payment is made with respect to the interest and/or fees of the
Company under the Credit Agreement means that if any payment is made on the
interest and/or fees of the Company under the Credit Agreement, a corresponding
payment obligation with respect to the interest on this Bond shall be deemed
discharged in the same amount as such payment made on the interest and/or fees
of the Company under the Credit Agreement.

The Trustee may at any time and all times conclusively assume that the
obligation of the Company to make payments with respect to the principal of and
interest on this Bond, so far as such payments at the time have become due, has
been fully satisfied and discharged pursuant to the foregoing paragraphs unless
and until the Trustee shall have received a written notice from the Agent
stating (i) that timely payment of principal of or interest on this Bond has not
been made, (ii) that the Company is in arrears as to the payments required to be
made by it to the Agent in connection with the Company Obligations pursuant to
the Credit Agreement, and (iii) the amount of the arrearage.

The Agent shall surrender this Bond to the Trustee when each of the Borrower
Sublimit and the Borrower Credit Exposure of the Company have been reduced to
zero and all fees and other amounts payable by the Company pursuant to the
Credit Agreement with respect to the Company Obligations shall have been duly
paid.

This Bond shall not be entitled to any benefit under the Indenture or any
indenture supplemental thereto, or become valid or obligatory for any purpose,
until the form of certificate endorsed hereon shall have been signed by or on
behalf of The Bank of New York Mellon Trust Company, N.A., formerly BNY Midwest
Trust Company, as successor trustee to Harris Trust and Savings Bank, the
Trustee under the Indenture, or a successor trustee thereto under the Indenture
(the “Trustee”).

 

-9-



--------------------------------------------------------------------------------

The provisions of this Bond are continued on the reverse hereof and such
continued provisions shall for all purposes have the same effect as though fully
set forth at this place.

IN WITNESS WHEREOF, Illinois Power Company has caused this Bond to be signed
(manually or by facsimile signature) in its name by an Authorized Executive
Officer, as defined in the aforesaid Indenture, and attested (manually or by
facsimile signature) by an Authorized Executive Officer, as defined in such
Indenture on the date hereof.

Dated June [__], 2009

 

ILLINOIS POWER COMPANY By:       AUTHORIZED EXECUTIVE OFFICER

 

 

ATTEST: By:       AUTHORIZED EXECUTIVE OFFICER

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]

This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture and the Supplemental Indenture dated as of June 15,
2009.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

Formerly, BNY Midwest Trust Company, successor trustee to Harris Trust and
Savings Bank,

TRUSTEE, By:       AUTHORIZED SIGNATORY

[FORM OF REVERSE OF BOND]

This Bond is one of a duly authorized issue of Bonds of the Company (the
“Bonds”) in unlimited aggregate principal amount, of the series hereinafter
specified, all issued and to be issued under and equally secured by the General
Mortgage Indenture and Deed of Trust

 

-10-



--------------------------------------------------------------------------------

(the “Indenture”), dated as of November 1, 1992, executed by the Company to The
Bank of New York Mellon Trust Company, N.A., formerly BNY Midwest Trust Company,
as successor trustee to Harris Trust and Savings Bank (the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the properties mortgaged and pledged, the nature and extent of
the security, the rights of registered owners of the Bonds and of the Trustee in
respect thereof, and the terms and conditions upon which the Bonds are, and are
to be, secured. The Bonds may be issued in series, for various principal sums,
may mature at different times, may bear interest at different rates and may
otherwise vary as provided in the Indenture. This Bond is one of a series
designated as the “Mortgage Bonds, 2009 Credit Agreement Series” (the “2009
Credit Agreement Series Bonds”) of the Company, in an aggregate principal amount
of $350,000,000 issued under and secured by the Indenture and described in the
Supplemental Indenture dated as of June 15, 2009 (the “Supplemental Indenture of
June 15, 2009”), between the Company and the Trustee, supplemental to the
Indenture.

This 2009 Credit Agreement Series Bond is not redeemable except upon written
demand of the Agent following the occurrence of a Default by the Company under
the Credit Agreement and the acceleration of the Company Obligations, as
provided under the Credit Agreement.

In case an Event of Default, as defined in the Indenture, shall occur, the
principal of all Bonds at any such time outstanding under the Indenture may be
declared or may become due and payable, upon the conditions and in the manner
and with the effect provided in the Indenture. The Indenture provides that such
declaration may be rescinded under certain circumstances.

REDEMPTION.

Except as set forth herein, the 2009 Credit Agreement Series Bonds are not
redeemable. Upon the occurrence of a Default by the Company under the Credit
Agreement and the acceleration of the Company Obligations, the 2009 Credit
Agreement Series Bonds shall be redeemable in whole upon receipt by the Trustee
of a written demand from the Agent stating that there has occurred under the
Credit Agreement both a Default by the Company and a declaration of acceleration
of the Company Obligations and demanding redemption of the 2009 Credit Agreement
Series Bonds (including a description of the amount of principal, interest, fees
cash collateralization obligations and other amounts which comprise such Company
Obligations). The Company waives any right it may have to prior notice of such
redemption under the Indenture and any other notice required under the
Indenture, including notice to be given by the Company, shall be deemed
satisfied by the notice given by the Agent as aforesaid. Upon surrender of the
2009 Credit Agreement Series Bonds by the Agent to the Trustee, the 2009 Credit
Agreement Series Bonds shall be redeemed at a redemption price equal to the
aggregate amount of the Company Obligations.

 

-11-



--------------------------------------------------------------------------------

ISSUE OF 2009 Credit Agreement Series Bonds.

The Company hereby exercises the right to obtain the authentication of
$350,000,000 principal amount of additional Bonds pursuant to the terms of
Section 4.04 of the Indenture, all of which shall be 2009 Credit Agreement
Series Bonds.

Such 2009 Credit Agreement Series Bonds may be authenticated and delivered prior
to the filing for recordation of this Supplemental Indenture.

THE TRUSTEE.

The Trustee hereby accepts the trusts hereby declared and provided, and agrees
to perform the same upon the terms and conditions in the Indenture set forth and
upon the following terms and conditions:

The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Supplemental Indenture or the due
execution hereof by the Company or for or in respect of the recitals contained
herein, all of which recitals are made by the Company solely. In general, each
and every term and condition contained in Article Eleven of the Indenture shall
apply to this Supplemental Indenture with the same force and effect as if the
same were herein set forth in full, with such omissions, variations and
modifications thereof as may be appropriate to make the same conform to this
Supplemental Indenture.

MISCELLANEOUS PROVISIONS.

This Supplemental Indenture may be simultaneously executed in any number of
counterparts, each of which when so executed shall be deemed to be an original;
but such counterparts shall together constitute but one and the same instrument.

The Company acknowledges and intends that all advances made to it by the Lenders
under the Credit Agreement, including future advances whenever hereafter made,
shall be a lien from the time this Supplemental Indenture is recorded, as
provided in Section 15-1302(b)(1) of the Illinois Mortgage Foreclosure Law (the
“Act”), 735 ILCS 15-1101, et seq. The amount of the bonds of the 2009 Credit
Agreement Series which comprises the principal amount then outstanding of the
Obligations under the Credit Agreement constitutes revolving credit indebtedness
secured by a mortgage on real property, pursuant to the terms and conditions of
205 ILCS 5/5d from the date of this Supplemental Indenture.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, said Illinois Power Company has caused this Supplemental
Indenture to be executed on its behalf by an Authorized Executive Officer as
defined in the Indenture, and this Supplemental Indenture to be attested by an
Authorized Executive Officer as defined in the Indenture; and said The Bank of
New York Mellon Trust Company, N.A., formerly BNY Midwest Trust Company, as
successor trustee to Harris Trust and Savings Bank, in evidence of its
acceptance of the trust hereby created, has caused this Supplemental Indenture
to be executed on its behalf by its President or one of its Vice Presidents and
this Supplemental Indenture to be attested by its Secretary or one of its Vice
Presidents; all as of the 15th day of June, 2009.

 

ILLINOIS POWER COMPANY By:     Name:   Jerre E. Birdsong Title:   Vice President
and Treasurer

 

ATTEST: By:     Name:   G. L. Waters Title:   Assistant Secretary



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

Formerly, BNY Midwest Trust Company, successor trustee to Harris Trust and
Savings Bank,

TRUSTEE By:       AUTHORIZED SIGNATORY

 

ATTEST: By:     Name:   D. G. Donovan Title:   Vice President



--------------------------------------------------------------------------------

STATE OF MISSOURI    )    )  SS. CITY OF ST. LOUIS    )

BE IT REMEMBERED, that on this ___ day of June, 2009, before me, the
undersigned, a Notary Public within and for the City and State aforesaid,
personally came Jerre E. Birdsong, Vice President and Treasurer and G. L.
Waters, Assistant Secretary, of Illinois Power Company, a corporation duly
organized, incorporated and existing under the laws of the State of Illinois,
who are personally known to me to be such officers, and who are personally known
to me to be the same persons who executed as such officers the within instrument
of writing, and such persons duly acknowledged that they signed and delivered
the said instrument as their free and voluntary act as such officers and as the
free and voluntary act of said Illinois Power Company for the uses and purposes
therein set forth.

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal on the day and year last above written.

By:       NOTARY PUBLIC

My Commission Expires on [4/20/2010].

(NOTARIAL SEAL)



--------------------------------------------------------------------------------

STATE OF ILLINOIS    )    )  SS. COUNTY OF COOK    )

BE IT REMEMBERED, that on this ___ day of June, 2009, before me, the
undersigned, a Notary Public within and for the County and State aforesaid,
personally came M. Callahan, Authorized Signatory and _____________, Vice
President, of The Bank of New York Mellon Trust Company, N.A., formerly BNY
Midwest Trust Company, a corporation duly organized, incorporated and existing
under the laws of the State of Illinois, who are personally known to me to be
the same persons who executed as such officers the within instrument of writing,
and such persons duly acknowledged that they signed, sealed and delivered the
said instrument as their free and voluntary act as such officers, and as the
free and voluntary act of said The Bank of New York Mellon Trust Company, N.A.,
for the uses and purposes therein set forth.

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal on the day and year last above written.

 

By:       NOTARY PUBLIC, COOK COUNTY, ILLINOIS

My Commission Expires on [6/23/10]

(NOTARIAL SEAL)